Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 1 of 119

Exhibit E
10

11

12

Ji3

14
L5
16
17
18
1S
20
21
22

23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 2 of 119

Volume I, Page No. 1

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

STACIE RIVARD-PEDIGO, ) O DY
)Case No.: LC
- vs - 4 3:17-cv-00568 (WWE)

)
OKEMO LIMITED LIABILITY COMPANY )
D/B/A OKEMO MOUNTAIN RESORT. )

VOLUME I
DEPOSITION
of
BRUCE, SCHMIDT
taken on the 14th day of May, 2018, at 11:01 a.m.

at the office of Costello, Valente & Gentry, 51 Putney
Road, Brattleboro, Vermont.

 

APPEARANCES :

JOEL T. FAXON, ESQUIRE, of the firm of Faxon Law
Group, LLC, 59 Elm Street, New Haven, Connecticut
06510, on behalf of the Plaintiff.

CHARLES F. GFELLER, ESQUIRE, of the firm of Seiger
Gfeller Laurie, West Hartford Center, 977
Farmington Avenue Suite 200, West Hartford,
Connecticut 06107, on behalf of the Defendant.

DOUBLE D REPORTING
P.O. Box 781
Arlington, Vermont 05250
(802) 342-7199
www.ddreporting.com
10
cL
diet
13
14
15
16
17
18
18
20
21
Ze
23
24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 3 of 119

Volume I, Page No.

INDEX
Witness DIRECT CROSS REDIRECT
Bruce Schmidt
By Mr. Faxon 4
By Mr. Gfeller B81
EXHIBITS
Number Description Marked
Exhibit 1 2015-2016 Handbook
Exhibit 2 2016-2017 Okemo Employee 46
Handbook
Exhibit 3 2016-2017 Okemo Employee 47
Pocket Guide
Exhibit 4A 2015-2016 Season Pass
Agreement
Exhibit 4B 2017-2018 Season Pass
Agreement
Exhibit 4C 2018-2019 Season Pass
Agreement
Exhibit 5 2105 Website Excerpt
Exhibit 6 Vail Blog Post
Exhibit 7 June 29, 2017 Discovery
Responses
Exhibit 8 December 13, 2017, Discovery
Responses
Exhibit 9 June 29, 2017, Discover
Responses
Exhibit 10 Curtis Ficklin Orientation 76
Roster
(Exhibits retained by counsel.)
REQUEST TO PRODUCE
Description
Video
2016-2017 Season Pass Waiver Document

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net

RECROSS

Referenced

22

51
52
52
54
5?
64
65

67

Page

te
81
fo

10
Li
12
13
14
15
16
17
18
1g
20
Bl
22
25

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 4 of 119

Volume I, Page No.
STIPULATIONS
It is hereby stipulated and agreed by and between
the attorneys of record for the respective parties

hereto as follows:

be THAT the testimony of BRUCE SCHMIDT may be
taken and treated as if taken pursuant to notice and
order to take depositions and that all formalities of
notice and order are waived by the parties, and the
signatures to this stipulation are in like manner
waived;

Ds THAT all objections except as to matters of
form are reserved until the deposition or any part
thereof is offered in evidence;

Bis THAT the deposition may be signed by the
said BRUCE SCHMIDT before any Notary Public;

4, THAT all exhibits offered for
identification may be retained by counsel until the

time of trial.

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
a
12
13
14
15
16
17
18
19
20
21
22
2m
24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 5 of 119

Volume I, Page No.
BRUCE SCHMIDT, having been duly sworn
to testify to the truth, deposes and says as
follows:
DIRECT EXAMINATION
BY MR. FAXON:

Q. Good morning. My name is Joel Faxon. I
introduced myself before. I'm going to be asking
you some questions today. If there's anything I ask
you that you don't understand, just tell me.

A. Okay.

©. And I'll try to make it so you understand.
Fair enough?

A. Okay. Fair enough.

Q. And the only other thing is, for the
benefit of the court reporter, make sure you wait
until I completely finish my question, take a
breath, and then you can answer. Even though you
will probably rightly anticipate what I'm asking you
and we're on the same wavelength, we just want to

make sure the transcript is complete.

A. Sure.
Q. Have you been involved in a deposition
before?

A. I have.

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
oo,

10
11
12
13
14
15
16
Ld
18
19
20
ml
ee
23
24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 6 of 119

Volume I, Page No.
QO. Okay. On how many occasions?
A. A couple.
OQ. All right. When was the most recent one,

do you recall?

A. Two years ago.
Ow Was it for a case involving Okemo?
A. It was.

Q. Okay. What was that case, do you
remember?

A. It was -- I do not know the name. It was
a summer accident involving an airbag.

Q. So tell me, just generally speaking, what
that case involved.

A. A guest was injured jumping into an
airbag, and I was involved answering questions of
when we got the airbag and when we had purchased it.

0. Okay. Do you recall the names of any of
the lawyers involved in that case? Do you know who
represented the injured party?

A. I don't know who represented the injured
party, but I believe John Zawistowski represented
Okemo.

Q. From Rutland?

A: From Rutland.

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
11
12

\/ 13

14
de
16
17
18
19
20
2d
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 7 of 119

Volume I, Page No.

a. Does Ryan Smith usually represent Okemo in
Vermont, in a case in Vermont?

A. They do.

Q. Do you know if that case was in the state
or federal court?

A. I do not know.

Q. Do you know where the guest was from? Was
it a person from Vermont or somewhere else?

Az He was from Rhode Island.

Q. Do you know if that case is still going
on?

A. It is not.

0. It's resolved?

A. Ee tas

Q. Did it go to trial?

A. Tt did net.

Q. Okay. Do you know if it settled?

A. Yes, it did.

Q. Okay. So you gave one deposition in that
case?

A. I did.

Q. Approximately two years ago, ballpark
2016?

A. I just want the record to show that I'm

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
™,

10
11

12

113

14
15
16
17
18
L9
20
21
22
23
24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 8 of 119

Volume I, Page No.
guessing.

OQ. That's fine. Ballpark is all I'm looking
fOr.

A. Yeah, I would say around then.

QO. Any other depositions are other than the
one two years ago involving the airbag with the
person from Rhode Island?

A. I have been involved in at least one other
one involved probably 15 years ago with a skiing
accident.

Q. Um-hum. And what was the nature of that
case?

A. It was a guest skiing down a trail going
off the edge of the groomed surface and then
striking a culvert.

Q. Okay. And the person was injured?

A. Yes, they were.

.@. Was that case filed in Vermont, do you

A. It was.

Q. Was -- did Ryan Smith represent Okemo in
A. No. Dave Cleary did.
QO. Okay. So he's from Rutland as well?

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
~,

10

12.

12

/ 13

14
15
16
17
18
19
20
21
Ze
23
24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 9 of 119

Volume I, Page No.

A. Yeah.

Q. Did that case go to trial?

A. It did.

Q. And what was the result of that trial, do

you remember?

A. Okemo was --
Q. Prevailed?
A. Prevailed.

Q. Okay. Did you testify in the trial?

A. I did not testify in the trial. I was a
representative for Okemo so I was at the defense
table. I was deposed in my job of how ski patrol, I
oversaw ski patrol, and what I knew about that.

And, yeah, I guess that was my involvement with
that.

Q. So you testified in a deposition but you
did not testify ultimately at the jury trial.

A. Correct.

Where was the jury trial, do you remember?
Woodstock.
Okay. So it was in the superior court.

Okay.

oO P Oo PO

That was probably the only trial they had

there in a very long time.

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
Ll
2
13
14
15
16
17
18
19
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 10 of 119

Volume I, Page No.
Okay. Aside from those two depositions,
any other depositions you've been involved in
related to work? I don't care if there was a
divorce proceeding or a car accident that was
unrelated. I only care about Okemo.
A. I don't recall. I have testified without
doing a deposition in a trial in New Jersey.
QO. Where Okemo was sued?
A. Yes.
Q. So did you go down to New Jersey and
testify?
A. I did.
Q Okay. Do you recall where in New Jersey?
A I don't .recall.
oe New Jersey all just blends together.
A I'm sorry. I don't recall where we were.
MR. GFELLER: Usually you have to ask
which exit.

MR. FAXON: Depends on which road

it's on.
QO. What was the nature of that case?
A. It involved, I believe, without doing

research, it involved a downhill skiing accident.

And I believe I went as a last-minute replacement

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
a

10
am
12

13

14
ed
16
a
18
19
20
ok
22
23
24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 11 of 119

Volume I, Page No. 10
because the other Okemo representative couldn't go.

QO. I see.

A. Or something like that. But I always
thought it was different that I didn't get deposed
and I went there.

Q. Um-hum.

A. But in my position, I was the assistant
general Manager at the time, so I think that was why
I went down to represent Okemo.

Q. Okay. Any other sworn testimony other
than what you've recited so far, which is two years
ago involving the airbag, 15 years ago where Okemo
was represented by Mr. Cleary, and the case in New
Jersey?

A. I don't recall without doing, you know,
some research.

QO. Okay. Aside from those three cases, are
you aware of any cases presently pending, if
applicable, but are you aware of any -- strike that.

Are you aware of any cases presently other
than this case that's pending against Okemo right
now?

A. Yes.

Q. Okay. And where are those? Where is that

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
~,

me i Nh

nn

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 12 of 119

Volume I, Page No. 11
or where are those cases pending, do you know?
A. There is one in Vermont.
Q. Okay.
A. And I believe that is all that we have.
And this one involves a tubing accident.

Oo. Snow tubing?

A. Yes.
G. Have you been -- strike that. Do you know
where that case is -- where it's pending? Is it in

the state of Vermont or somewhere else?
A. I believe it's in the state of Vermont.
Q. And have you -- you haven't been deposed
in that case?
A. I have not.
Go. Okay. And do you know any of the lawyers
that are involved in that case?
A. Tom Aicher.
Q He represents you?
A Represents Okemo.
Q. He's at Mr. Cleary's firm; right?
A Yes, he is.
mer All right. Okay. And do you know who
represents the plaintiff in that case?
A. I do not.

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
~

Ww Nh

10
a
12
13
14
15
16
17
18
19
20
21
ee
23
24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 13 of 119

Volume I, Page No. 12
Q. Do you know what the status of that case
is? Is it near trial?
A. It is not. We were served on that in late

December.

Oy Okay. So it's brand-new.

A. So it's just started.

Q. Understood. Is that pending in the
federal or state court, do you know?

A. I do not know.

QO. And where is the plaintiff from, do you
know?

A. I don't recall.

0. Okay. And what is the nature of that
claim? At least as it's been asserted to your
understanding.

A. A design of the tubing lane. The guest
had a fractured leg and felt that we were
responsible for the runout of the tubing lane.

QO. I see. Was there a collision with
somebody at the bottom?

A. There was not.

Q. Okay. Any other cases that you can recall
that you've given testimony in other than what we've

talked about to this point?

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
™,

WwW MN

10

ite

12

13

14
15
16
Li?
18
19
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 14 of 119

Volume I, Page No. 13
A. None that I can recall without doing some
research.
QO. Fair enough. What is your present title
at Okemo?
A. I'm vice-president and general manager.

Q. And how long have you worked for Okemo?
A. I have worked for -- what I tell people is
I've worked for Okemo for 40 seasons. And I have

just completed my 30th full-time year.

Q. So you worked ten years before you became
full-time?
A. Correct.

Q. How did you start?

A. I was in junior high school in the tray
room at Okemo in 1978.

Oi. Okay. Where did you go to high school?

A. Black River High School in Ludlow.

Q. Yeah. Okay. And you just worked your way
up through the ranks, seniority. And what is above
vice-president, general manager? What's next?

A. I guess, I mean, my boss is the owner.

Q Right.

A. So, you know.

Q You're at the top of the food chain.

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
™

10
i
12
13
14
15
16
1?
18
19
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 15 of 119

Volume I, Page No. 14
A. Well --
QO. Close to it.
A. -- I'm sure there's others, yeah, but I'm

sure there's other.

©. Tell me what -- you testified earlier that
you had been involved in oversight of ski patrol so
obviously you've been promoted over the years at
Okemo. What -- and that was related to the case
where you said you testified 15 years ago where you
oversaw ski patrol. Do you still have oversight
over ski patrol presently?

A. I think I should make it clear that I do
not have medical training --

Q. Right.

A. -- and when it comes to oversight of ski
patrol, it meant that the manager reported to me.

QO. I understand.

A. So presently I oversee the vice-president
who oversees the patrol director.

Q. Okay.

A. So I'm removed, but I -- but he reports to
me, the vice-president of mountain operations.

QO. Got you.

So prior to being VP and general manager,

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 16 of 119

Volume I, Page No. 15
what was your position?

A. I was general manager.

Q. Okay. And did that entail the same
responsibilities that you have now except you've now
also been given the title vice-president? Or is
there something else that was added?

A. Well, as I have done different jobs, I've
had different reporting structures. So at the time
when I was the general manager, I didn't oversee the
vice-president of mountain operations. I oversaw
the culinary department and the facilities
department. And then as changes developed in the
company and either I've been promoted or we made
some adjustments, then I may have more reports,
people reporting to me.

Q. Got you. Got you.

Okay. So we have a list of things that I
wanted to talk to Okemo personnel about, and they're
on the notice of deposition. Have you received the
notice of deposition or seen the notice of
deposition in this case?

A. I have.

Oo, Okay. And there's listed on here several
things, and I just want to know which ones you can

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
Ad
12
13
14
15
16
La
18
19
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 17 of 119

Volume I, Page No. 16
talk about. And so number one is the February 16,
2017, incident that is the subject of plaintiff's
complaint. Are you the person most knowledgeable at
Okemo designated by Okemo to speak about that?

A. Yes.

Q. Okay. Number two is Okemo rules,
regulations, policies, and other procedures
concerning maintaining control while skiing.

Same question related to that item.

A. Yes.

Q. Number three is the Okemo skier and rider
responsibility code.

A. Yes.

Q. Number four is Okemo posted signs and
warnings in the area of the February 16, 2017,
collision.

A. I'm not sure I would be the best one for

that. That may be the patrol director.

Q. Okay. But you have some familiarity with
it?
A. I've seen pictures.
Okay. Probably the same pictures we've
seen.

A. Yes.

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
a

10
LL
12
3
14
15
16
L7
18
19
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 18 of 119

Volume I, Page No. 17

Q. Okay. Number five is Curtis Ficklin's
employment with Okemo.

A. Yes.

oe Number six is duties and obligations of
Okemo employees while skiing on employer-provided
ski pass as benefit of employment.

A. Yes.

Q. Seven is any discipline imposed on
Curtis Ficklin as a result of the collision or the
manner in which he skied while skiing on
employer-provided ski pass as benefit of employment.

A. Yes.

Q. Number eight is person most knowledgeable
about utilizing staff to monitor busy trail merges.
No. That would be Chris Lancaster.

Okay. And what is his position?
He's the ski patrol director.

Is he an employee of Okemo?

He is.

Does he work year-round?

He does.

What does he do in the summer?

He works in our bike park.

co» op OP Oy OD

Okay. And what is Mr. Lancaster's

Double D Reporting
(802) 342-7199 * ddrvt@comcast .net
10
La,
12
LS
14
15
16
17
18
15
20
el
22
Zs
24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 19 of 119

Volume I, Page No. 18
background in terms of his tenure with Okemo? Let's

start there.

A. I would have to have him answer that.
QO. Okay.

A. I would be estimating or guessing.

Q. Right. Do you have managerial

responsibility over Mr. Lancaster's department?
A. I would say indirectly. Again, he reports
to the vice-president of mountain operations and

then vice-president of mountain operations reports

to me.

0. Who is the vice-president of mountain
operations?

A. His name is Eb Kinney.

9. There's one level of management underneath

you that Mr. Lancaster would report to?

A. That's correct.

Q. And do you know how long he's worked at
Okemo?

A. I do not.

Q. Have you ever been a member of the ski
patrol at Okemo?

A. I have not.

Q. Would you agree with me that if a guest

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
™

10
11
12
Ls
14
15
16
17
18
19
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 20 of 119

Volume I, Page No. 19
sees an employee of Okemo wearing Okemo gear, that
the guest could expect that that person works for
Okemo? On the mountain, I'm talking about.

A. I guess I would have to ask for some
clarification because -- and the reason I say that
is because you could go into the ski shop and buy a
vest that has Okemo on the vest, either on the front
or on the back, so.

Q. Right. Let's assume that there's a skier
on the mountain skiing with an Okemo-provided coat
on. Isn't it reasonable for the guest to expect
that that person works for Okemo?

A. Correct.

Qs Curtis worked for Okemo back in 2017;

correct?
A. Correct.
Q. Did you know him?
A. I did not.
Q. When was the first time you met him?
A. I have not met him.
Q. Okay. Who would his direct supervisor

have been? I know he worked at Okemo seasonally for
a period of time. Who would his direct supervisor

have been back in 2017?

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
—~

1

2
3

ms

10
Ad
12

13

14
a)
16
od
18
19
20
21
22
23
24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 21 of 119

Volume I, Page No. 20
A. Dave Thompson.
Q. So do you personally know what Curtis was
wearing on the date that my client was injured?

A. I do not.

Q. Okay. What is Dave Thompson's position?

A. He's the lift operations manager.

O. Okay. Does he still work at Okemo?

A. He does.

Q. Do you know when he started?

A. I don't.

Q. Is it fair -- so strike that.

I understand that employees, including

persons that would be considered -- let me strike

that.

What classification did Curtis Ficklin
have in 2017 -- during the 2016-'17 ski season?
What was his classification? Because I know in your
handbook there's various classifications of
employees. What would he have been?

A. He would have been a seasonal lift
operator. I don't know if he would have been -- if
he was considered part-time or full-time in the
winter.

0; How do you make that determination?

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
™

10

11

12

i132

14
15
16
17
18
19
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 22 of 119

Volume I, Page No. 21
A. Full-time, that you would work more than
32 hours. Most likely 40 hours. More midweek work.
And part-time would be mostly weekends.
Q. Okay.

A. And/or so holidays.

oO. Have you seen his time sheets?
A. I have.
Q. It appears, at least from the time sheets

that we were provided, that he was working five, six
days a week.

A. That is probably true. I didn't -- I
could find that out, and I would have to assume that
he probably was working, you know, was a full-time,
you know, lift operator.

Q. Okay. So as a benefit of employment,
every employee received a season's pass; isn't that
true?

A. That is correct.

Oy Okay. And that would have included
Curtis's classification, whatever it was?

A. Yes.

I think it's important to note that
different classifications receive different

benefits.

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10

aL

12

/i3

14
LS
16
17
18
19
20
ak
22
|

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 23 of 119

Volume I, Page No. 22

QO. Right. And those are all listed in your
employee handbook; correct?

A. Correct.

Q. I had looked at the employee handbook and
I thought that he qualified, based at least on the
limited information that I have, as a full-time
winter employee. Would that sound right to you?

A. That would sound correct.

G: Okay. And it says in here at page 21, and
I'll show you Exhibit 1 which was the first -- and I
premarked some of these. Some of these I need
stickers on, but I premarked Exhibit 1 -- is the
2015-2016 handbook. Let me just show you that. I
subsequently received the '16-'17 handbook and I
looked through that and I don't see any real
substantial difference between the 2015-'16 and the
2016-'17 handbook. Are you aware of any differences
between the two of them?

A. I'm sure that there are some small
differences with dates -—-

Ce Yeah.

A. -- and but I'm not aware of any
substantive changes in our policies or in our

benefits.

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10

11
12

(13

14
15
16
a
18
iS
20
a)
22
23
24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 24 of 119

Volume I, Page No. 23

QO. Okay. That was the question that I was
going to ask you. If you could state for me, if
there are any, any substantial differences between
the '15-'16 handbook and the '16-'17 handbook as it
would relate to someone in Curtis's position.

A. I don't believe that there are.

QO. Okay. Because I'm going to go through
this, the one that I have read.

A. Okay.

Q. Because I didn't have time to read the
whole -- so if you look at page 21 which is Bates
Okemo --

MR. FAXON: Let's go off the record
for one second.
(A discussion was held off the record.)
BY MR. FAXON:

iO. Exhibit 1, which is the 2015-'16 handbook,
and I was looking at Bates 205.

So it says "Full-time winter employees."
And it says that basically they get a ski/snowboard

pass for the season; correct?

A. Are you asking me?
QO. Yes.
A. Okay. We're back on? Yes. True.

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
Lh
12
13
14
ah)
16
17
18
19
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 25 of 119

Volume I, Page No. 24

QO. Okay. And if I recall from the employment
records, Curtis had worked on the clock for a
portion of the day and clocked out, the day that my
client, Stacie, was injured; correct?

A. Correct.

0. Let me ask you this: While the employee
is on the mountain with the employer-provided pass,
do you consider them the eyes and ears of Okemo?
Meaning if they see something, they should say
something?

A. I would say that we consider them a guest
skiing. So if a guest sees something, they should
say something. So we don't treat any differently
employees when they're not working. They are
expected to adhere to the same responsibility code,
and, you know, just like, you know, guests, we would
expect them to say something. So if someone is
skiing out of control, there's an issue of, you
know, hazard or something like that.

Q. Okay. And Curtis was considered, under
your documents, a guest service ambassador.

A. His job title was lift operations.

Q. Right. But if you look in the lift
operations manual, it says "Every employee of Okemo

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
™,

Bh

10
ll
12

/13

14
uD
16
1?
18
19
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 26 of 119

Volume I, Page No. 25
is a guest service ambassador"; isn't that true?

A. Yes. I would say we would want people to
be nice to guests and.

Q. Right. But that terminology, "guest
service ambassador," is in the document; correct?

A. I have not read that, but if you say it's
there, I would agree with you.

Q. And you designate every employee of Okemo
as a guest service ambassador; correct?

A. We -- if it's written in there, I don't
know if that is in every manual that we might have,
but I would say that Okemo is a resort that wants to
provide, when you're working as an employee, a good
guest service. And there's obviously times when
people might not be working, and we would expect
them to be nice to people.

Qs Right. So tell me how you define guest
service ambassador at Okemo. What does that term
mean?

A. I guess I would say guest service
ambassador would be that if a guest -- if anyone
asked how do I get someplace, you would direct them.
Or do you know what time something might open. They
might reach out to somebody when they're riding up a

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
11
12
13
14
As
16
17
18
19
20
20.
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 27 of 119

Volume I, Page No. 26
lift. You know, they might not know the person's an
employee and they might be able to provide a little
bit more guest service.

Gis And as part of that, you provide your
employees with a pocket guide; correct, which has a
lot of data in it?

A. Yes,

Q. It has opening times for ski facilities,
it has information about tubing, it has information
about summer activities, it has information about
the culinary program. Everything is in there.

Phone numbers; right?

A. Correct.

Q. And those -- that pocket guide is provided
to each employee, based on what I've read, with the
expectation that they will use that presumably as
part of their job as guest service ambassador.

A. Correct.

I think it's important to note that we
don't expect people to carry that with them when
they're not working.

Q. Um-hum. But you don't know if Curtis had
it on his person at all; right?

A. I do not.

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
Ww iN

10
dd
12
43
14
LS
16
17
18
19
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 28 of 119

Volume I, Page No. 27

G. Okay. But that's information that every
employee -- strike that.

That's information that every Okemo guest
service ambassador could use to enhance the
experience of the external guest; correct?

A. Correct.

Q. And you also have terminology called
"internal guest," which would be basically Okemo
employees; correct?

A. Correct.

Q. Okay. Would you agree with the following
statement: Part of Ficklin's job was to provide an
enjoyable skiing experience to all guests, and while
he was skiing, he was to watch out for any unusual
or dangerous conditions or people acting or skiing
inappropriately. Do you agree with that statement?

A. I would say that that statement is true.

Q. Okay. Has there been occasion in the past
where a ski pass provided to an employee was
revoked?

A. Yes,

QO. Okay. And was Mr. Ficklin's ski pass ever
revoked?

A. During this -- after this accident, his

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
™,

10
ad
12

J 13

14
15
16
1?
18
19
20
2k
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 29 of 119

Volume I, Page No. 28
ski pass was revoked that day.
Our policy is to, when there's a

collision, to take a person's pass if a guest is
injured. Say two guests are together and there's --
the other person can't ski. We take that person's
pass too.

Q. Help me with that for a minute. So his

ski pass was revoked for one day or --

A. Correct.

Q. -- part of a day actually.

A. Correct.

QO. Was there any investigation done of his
activity?

A. I wouldn't be able to answer that. I was

not involved in an investigation.

O. Okay. Who would be the person that would
do that?

A. Mr. Lancaster.

Q. Okay. So we can talk to him later about

that.

Was he -- how did that take place? I
mean, was there -- did he actually give a document
to Mr. -- did he give his ski pass to Mr. Lancaster

and it was later given back to him? Or what

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
Ww oN

10
11
es
13
14
15
16
17
18
Ls
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 30 of 119

Volume I, Page No. 29
happened?
A. I would not be able to answer that.
Q. Okay.
A. I was not involved.
Q. And was that ski pass revoked because it

was found that he was at fault for the collision?

A. I cannot answer that. I wasn't involved.

Q. Okay. But you know it was revoked but you
don't know the circumstances under which it was
revoked?

A. Well, as I said before, when we have a
collision that's involved where someone may not be
able to -- so say both parties and the other party
doesn't -- can't ski because they were injured. We
don't allow the other party to go back out and go
skiing.

Q. Was Mr. Ficklin injured?

A. I do not know that.

0; Was Stacie's pass revoked? Or was her --
were her privileges to ski on the day she was
injured revoked after the collision?

A. I never heard that they were, but she was
unable to ski.

Q. Okay. Are you aware of any reason that

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
11
12
Le
14
LS
16
17
18
L$
20
21
ae
|

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 31 of 119

Volume I, Page No. 30
her right to ski would have been revoked?

A. No.

Q. Okay. And what are the circumstances
under which somebody's pass is revoked, an
employee's pass is revoked? For misconduct?

A. Well, I think it's important to note that
we would treat the employee and the guest similar.
So if a guest or employee or a skier was skiing a
closed trail, they would most likely have their, you
know, have their pass revoked. If they were skiing
fast through a slow skiing area which are designated
on the trail map. If they were involved, you know,
in some type of lift issue where they were trying to
cut in front of somebody or something like that.
There's different reasons. And, you know,

Chris Lancaster deals with most of those type of
situations.

QO. Okay. So it sounds like the examples
you've given me would be based on misconduct while
skiing. Is that a fair statement?

A. Yeah, that's a fair statement.

Q. Okay. And is there any rule or regulation
or policy, because I've seen none, that deals with
this pass revocation that you're speaking about? Is

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
il
iz
13
14
1S
16
ae
18
19
20
21.
22
on

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 32 of 119

Volume I, Page No. 31
there a procedure for that written down anywhere?

A. None that I'm aware.

Q. Is there an internal procedure for
handling complaints of misconduct of employees while
they're skiing?

A. We would -- if we had one of those, we
would treat it like we would if somebody was
complaining about someone while they were working in
the cafeteria.

QO. Um-hum.

A. We would, you know, look into it and, you
know, determine what might happen.

Q. Okay. If you assume for a moment that
Stacie was injured on a Monday, was Curtis given his
pass back on a Tuesday?

A. I do not know that.

Oz But your understanding is that it was
taken for one day or the remainder of that day?

A. Yes,

O. Okay.

(A discussion was held off the record.)
(The requested material was read back.)
BY MR. FAXON:
Os So when the employee gets the pass, are --

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
La
12
13
14
15
16
LY
18
LS
20
21
22
22
24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 33 of 119

Volume I, Page No. 32
how is that -- how is that delivered to them? Is it
an RFID card, or is it scanned on to their Okemo
card? How do they get it?

A. It's an RFID card. So they would start --
the manager would send a form down to the
administration office and it our say Bruce Schmidt
is eligible for a season's pass. I would then walk
into the administration office and they would look
my name up and say, okay, you're ready to go. This
is the type of pass you get so that it would be, you
know, given. So on that pass it has the ability to
ski, but it also has the discount for food, retail
discount, other types of things like that.

Q. Understood. So there's an RFID card
that's given to an employee that would be different
from, for example, the season's pass that's given to
the external guest?

A. Correct.

Q. Okay. And, to your knowledge, Curtis was,
Curtis Ficklin, was skiing on that pass the day of
the incident; correct?

A. Correct.

Q. Is the employee ID separate from this RFID
card that we're talking about? Or is it

Double D Reporting
(802) 342-7199 * ddrvt@comcast .net
tn

10
LI

12

)43

14
15
16
17
18
L8
20
21
22
23
24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 34 of 119

Volume I, Page No. 33
incorporated on to it? Is it all one?

A. I guess maybe I'll try to answer. Even if
you didn't ski, you would get the same type of pass.
So there's many people that don't ski.

Q. Right.

A. But they would get the same. There's no
difference. It would have the ability to ski on it.
It would be their employee ID.

Q. Understood. So every employee at Okemo
gets an employee ID and loaded on to that ID would
be their skiing privileges if they decided they
wanted to use them.

A. Correct.

Q. Now, you're familiar with the
responsibility code of skiing; correct?

A. Yes. I'm not sure I could recite it word
for word.

OF Look at page 35 of Exhibit 1, also known
as Okemo 219.

A. Okay. I have it.

GO, And would you agree with me that
Curtis Ficklin violated that responsibility code
when he struck my client, Stacie?

A. I would say where, you know, perhaps under

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
ce

10

11

Le

13

14
15
16
17
18
19
20
24
22
23
24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 35 of 119

Volume I, Page No. 34
the stay in control or people ahead of you
responsibility, I would say yes, he did.

Q. So he violated some portions of the skier
responsibility code. I'm not saying that he
violated every single one because there's some
things that don't apply. But at least as it relates
to one, always stay in control and be able to stop
or avoid other people or objects, Curtis violated
that provision of the responsibility code; correct?

A. I would say yes.

Q. And the skier responsibility code is a
nationwide safety standard for skiers. Wouldn't you
agree with that?

MR. GFELLER: Objection to form.

A. I would say yes.

I do think it's important to note that it
is called Your Responsibility Code because it
includes skiers and snowboarders.

Q. Okay. I see that. So anyone that's using
the skiing facilities going downhill, the
responsibility code would apply to them?

A. Correct.

Q. So let me restate it a little bit. So the
responsibility code is a nationwide

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
™.

10
11
12
LS
14
15
16
L7
18
19
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 36 of 119

Volume I, Page No. 35
skier/snowboarder safety standard. Is that a fair
statement?
MR. GFELLER: Objection to form.

A. Correct.

Q. And it's adopted by what entity again that
promulgates it?

A. National Ski Areas Association.

Q. So, for example, if you go to Crested
Butte or if you go to Mount Sunapee, that same

responsibility code is going to be enforced there;

correct?
A. Correct.
OQ. And similarly now, as I understand, Okemo

has partnered in some regard with Vail; correct?

A. I don't know if I would use the word

"partnered." I would say that we are sharing
season -- we are selling their season's pass.
Q. Okay. Some of the press release material

that I've seen out of Okemo uses the word "partner."
You wouldn't disagree with that if it's in the press
release?

A. I wouldn't.

Q. What you're talking about is the Epic

Pass?

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
+

10
2.4,

12

/13

14
LS
16
cE
18
19
20
21
ee
Za
24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 37 of 119

Volume I, Page No. 36

A. Correct.

Q. So there are many, many ski areas that
subscribe to the Epic Pass, and that allows you to
ski at multiple areas under one pass; is that
correct?

A. That's correct.

Q. And you can buy either a full Epic Pass,
it gets you the whole buffet of ski areas, or you
can have a certain number of days or you can
probably also limit the number of ski areas that you
want to have available to you; correct?

A. I think you know that very well.

. Okay. Just looking at Number 2 of the
responsibility code. It says "People ahead of you
have the right of way. It's your responsibility to
avoid them.”

Would you agree with me, based on what you
know about this circumstance, that Curtis also
violated Number 2?

A. Yes. I think I said that previously.

Q. Okay. You're not aware of anything that
Stacie did wrong; correct?

A. I'm not aware.

Q. Okay. For example, you don't -- Okemo,

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
11
12
13
14
Le
16
17
18
19
20
ed
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 38 of 119

Volume I, Page No. 37
you as the representative of Okemo, don't take the
position that Stacie violated the responsibility
code in any way, do you?

A. I don't believe she did. Obviously
there's certain aspects, and others may think
differently, but from what I read, she seemed to be,
you know, skiing along and, you know, there was a
collision with Mr. Ficklin.

Q. Okay. But, again, based on your review of
that, particularly in this slow zone, Okemo does not
claim that Stacie did anything wrong and violated
the responsibility code. Is that a fair statement?

A. That's a fair statement.

Q. Okay. Now, if you look on page 36, which
is Okemo 220, it says "Our safety committee meets
throughout the year to discuss ways to increase
safety awareness as well as develop safety
policies."

Do you see that?

A. I do see that.

Q. Tell me about the safety committee at
Okemo, at least as it relates to what went on in
2017.

A. The safety committee, as it said, we do

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
™,

10
11
12
Ls
14
15
16
17
18
19
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 39 of 119

Volume I, Page No. 38
meet, and I am on the safety committee. We talk
about accidents that are more workplace, you know,
oer involved an employee who is injured while
working.

Ov Um-hum.

A. So we would talk about it. We would talk
about it with the department head, with the manager.
Is there ways to prevent it, focus on, you know,
more on, you know, probably slips and falls or
lifting injuries, things like that.

Q. Understood. Because I saw the safety
video that you play for everybody when they come to
work, and most of that is related to ergonomic
activities and things that would be a work-related
hazard as opposed to safety on the ski mountain.

A. Correct.

QO. And I don't mean to say that the ski
mountain isn't part of the work area, but I'm
talking about in the work environment as opposed to
the skiing environment.

A. Right.

Q. Does the safety committee also discuss
safety issues related to the skiing environment?

A. We would for employees who are on duty.

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
ad
LZ
| 13
14
LS
16
17
18
19
20
21
Le
23
24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 40 of 119

Volume I, Page No. 39

Q. Okay. Does the safety committee get
involved with safe skiing practices down the
mountain for external guests? Or is that a
discussion that takes place somewhere else?

A. That -- the short answer is no.

Q. Okay. Where would those discussions take
place? Would that be Mr. Lancaster? And is there
any committee?

A. There is no committee. We put the Your
Responsibility Code on the bottoms of the lifts.
There's large boards. We put Your Responsibility
Code in the trail maps. So there really is no
committee, you know, for that. It's more of a
public awareness.

Qs Okay. So Okemo doesn't have a safe skiing
committee; is that a fair statement?

A. That's a fair statement.

Q. Okay. Is there any ongoing entity or
group at Okemo inside the company that focuses on
safe skiing practices for the external guest?

A. That would be in our ski patrol.

Q. Okay. And do they have -- do they have a
committee as such? Or is it -- do they have
anything akin to a safety committee, the ski patrol,

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
11
LZ
13
14
iS
16
17
18
19
20
2
22
ao

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 41 of 119

Volume I, Page No. 40
for the external quest safe skiing practices? Is

there anything like that?

A. No.
Q. Are there any written safety policies
other than the -- for safe skiing related to the

external guest other than the responsibility code or
the smart style program that would relate to
snowboardiing?

A. Not that I'm aware.

Q. Okay. Are there any industry groups that
focus on this that you're aware of? Let me just
make the question clearer.

Are there any industry groups that focus
on safe skiing practices for external guests that
Okemo subscribes to or is a member of?

A. Well, we receive information from the
National Ski Areas Association that talks about safe
skiing. Okemo is part of -- there's a -- it’s
changed through the years. I don't know if it's a
month or it's a week, but there's like a safe skiing
week.

Q. Um-hum.

A. There's -- we are part of what's called,

you know, helmet head awareness. Basically, it's a

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 42 of 119

Volume I, Page No. 4}
little contest where people take pictures of
themselves when their hair -- after they've been
wearing their helmet.

Q. Helmet head.

A. So, you know, to promote safe use of
helmets.
QO. Um-hum.

A. Those type of things we are part of.

Q. Does Okemo keep statistics for
skier-on-skier collisions?

A. Not that I'm aware of.

Q. Okay. Is there ever a safety review at
the end of the year for skier-on-skier collisions?

A. I've never been involved in one.

QO. Okay. So President's Weekend is one of
the busiest, if not the busiest, weekend at Okemo;
correct?

A. I would say the Saturday and Sunday are --

Q. Okay.

A. --— of President's Weekend.

Q. Okay. Is Monday busy as well, but not as
busy Saturday and Sunday?

A. It's definitely not as busy as Saturday

and Sunday.

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
11
12
13
14
15
16
Li
18
19
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 43 of 119

Volume I, Page No. 42

Q. Okay. Because in some of the literature
that you say there are three weekends that are the
peak weekends, and that would be President's, Martin
Luther King, and Christmas.

A. I think that's a fair -- that's a fair
assumption.

Ge Okay. Because it's in some of the
documents that are in this pile. I don't know
exactly where it is, but we'll work our way towards
that.

But has that always been the experience at

Okemo? That those two, three time periods are the

busiest?
A. Correct.
OQ. Now, is there a maximum number of skiers

that Okemo can have on the mountain? Is there a
cutoff that says we have X number of people out here
and we can't have any more?

A. No.

O. Okay. Do you know what the -- let me ask
it this way: Has Okemo ever limited the number of
people that can ski on the mountain, to your
knowledge?

A. It's limited by parking.

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10

ack

12

/43

14
15
16
17
18
Le
20
Zi
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 44 of 119

Volume I, Page No. 43
Q. Okay.
A. So we have never said we're not going to
sell any more tickets.
Os Um-hum.
A. But by virtue of running out of parking,

you stop selling tickets.

Q. Right. Or people walk a lot further or
dropped off.

A. Or I will say this town is very strong
about us parking on the sides of road.
Right.
So we don't allow it.

How many cars can you handle?

Pe Fe BP

We can handle about 2800 to 2900.
It's important to note that in February
when there's more snow, it becomes a little tighter
because you run out of space in the parking lots,
but that's just a side note.

Q. What is the maximum uphill capacity of
Okemo? Somebody has that statistic.

A. Yeah. To be honest with you, I probably
should know it but I don't know it.

Q. Did Mr. Lancaster respond to the
collision?

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
cf

10
11
IZ
LS
14
15
16
nn
18
19
20
21
Zz
23
24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 45 of 119

Volume I, Page No. 44

A. I do not know.

Q. Okay. Are you aware of anybody that took
any photos or video of the, let's call it, the
aftermath of the collision or the collision?

A. I don't know if I understand.

@. Right. So there was a time where Curtis
struck Stacie and injured her. My question is: Do
you know if anybody that took photos right around
that time or video right around that time that would
incorporate or include any of the people involved in
this case?

A. We would never take photos of a guest
being injured.

Q. Right.

A. It was so sad that this happened. And so
we would not -- Okemo employees would not be
instructed to do that, and I'm not aware of any.

O. Okay. I'm just looking also now on
page 233. Actually, let's just go back to the last
question that was implying that I thought that you
guys had any pictures, but sometimes things go on
social media where they got photos or video that
weren't actually taken in-house that would depict

something that were germane, for example, to this

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
™,

10
Lt

12

“413

14
15
16
A
18
19
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 46 of 119

Volume I, Page No. 45
lawsuit. You're not aware of anything like that?

A. I am not.

QO. So if you look at 233, which is page 49 on
Exhibit 1, it says "Employment at-will termination."
The fifth item down is "Unsafe conduct which may or
may not endanger the employee, other persons, or the
property of other persons.”

Obviously -- potentially, Curtis's conduct
would qualify as unsafe conduct which endangered and
injured Stacie Rivard-Pedigo. Was there any
investigation done or consideration given to
terminating Curtis as s result of this incident?

A. I think it's important to note that this
is for employees who are on duty. Mr. Ficklin was
off duty when that happened, so this would not
relate to that.

QO: Right. So is it fair to say that not
withstanding the fact that Curtis injured Stacie on
Okemo premises in a manner that we have agreed at
least violates two of the safe standards for skiing,
there was no investigation or punishment of him as
an employee of Okemo? Is that a fair statement?

A. Again, he was a guest who was skiing. He

was off duty, so there was no investigation that was

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
™"\,

10
cm
12
13
14
LS
16
17
18
19
20
BA,
22

23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 47 of 119

Volume I, Page No. 46
done.

o. Okay. And no punishment?

A. And no punishment.

Q. Okay. Aside from potentially part of the
day him losing his ski pass.

A. Correct.

MR. FAXON: All right. Let's just
mark as 2, 2016-'17, here. Do you mind putting a
sticker on that, Number 2.

(2016-2017 Okemo Employee Handbook was
marked Plaintiff's Exhibit 2 for identification.)
BY MR. FAXON:

QO. Let me show you what's been marked as
Exhibit 2 and ask you if you recognize that.

A. I do recognize this.

Q. And Exhibit 2 is very similar to Exhibit 1
except it's the year '16-'17; correct?

A. Correct.

QO. And at least as I've looked at it, would
you agree with me that the content of Exhibit 2, as
it relates to the provision of a ski pass to a
full-time winter employee, would be basically the
same?

A. I am unaware of any changes that were

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
™,

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 48 of 119

Volume I, Page No. 47
made.
MR. FAXON: Okay. Let's mark this as
Exhibit 3.
(2016-2017 Okemo Employee Pocket Guide was
marked Plaintiff's Exhibit 3 for identification. )
BY MR. FAXON:
Q. So let me show you what's been marked as
Exhibit 3. And if you can tell me what that is,
please.
A. Exhibit 3 is the '16-'17 pocket guide.
QO. And that's a document that is provided to
every employee at Okemo; correct?
A It is offered to them.
Q. Okay.
A I can tell you they don't all take it.
Q. Okay. So Exhibit 3 would have also
presumably been offered to Curtis Ficklin during the
winter season that he was employed at Okemo '16 to
Lt?
A. That's correct.
Q. All right. Let's turn to page 17, which
is Okemo 276.
A. Okay.
Q. Can you tell me what the ambassador

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
ah
12
“13
14
iS
16
17
18
L9
20
21
22
23
24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 49 of 119

Volume I, Page No. 48
program is?

A. So what the ambassador program is is we
have volunteers that work during the season, mostly
weekends, sometimes some holiday periods. So they
would stand in the plaza area as people are coming
into the resort and greet guests and perhaps help
them with their equipment and give direction. And
then there is also a location inside the base lodge
which is the base information desk. They would
direct people mostly to the restrooms. And then
there's also a building at the top of Base Quad A
and B which is the mountain information booth. So
they stand out there and guests are coming off these
two chair lifts and looking for a little bit of
direction. And then they will also give mountain
tours to guests that, okay, the mountain tour may
leave at 10:00 and give them an idea. I don't know
how long it lasts, but it's just a quick overview of
where you might want to ski if you're just new to
Okemo.

Q. Okay. So they aren't -- the ambassadors
are not like safety personnel on the mountain. Is
that a fair statement?

A. That's a fair statement.

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
11

12

\ / 13

14
L5
16
Lit
18
LS
20
zi
22
25

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 50 of 119

Volume I, Page No. 49

Q: So to the extent that they're on the
mountain, it would be they go up with a defined
group of people and they'll take them down some runs
to try to introduce them to the mountain or one run
maybe.

A. Or one run. They also may ski around the
mountain and they may be like at the top and direct
people. They may answer questions while riding the
lift where we just encourage them to answer
questions.

Q. Do they wear anything in particular? Like
do they have an orange coat a red coat or yellow
coat?

A. I believe it's red.

Os So their purpose, it sounds like, is
principally to give people information on the
mountain itself. Is that a fair statement?

A. Right. Correct.

O. Okay. Are those ambassadors positioned on
the mountain ever for safety purposes?

‘A. The only time I, you know, might -- that
they might be used is if they happen to come upon
where a patroller might be working on, you know, a
guest who happens to be injured and it's like a

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
h

10
id

he

13

14
15
16
ad
18
19
20
21
ee
23
24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 51 of 119

Volume I, Page No. 50
blind knoll. They might say, hey, can you just
stand above here. But their job, I think it's
important to note, as Okemo employees, if you see
something that's unsafe, you should report it. So
they would fall into that category.

Q. Okay.

A. But they're not going to reprimand, you
know, take someone's ticket or pass.

Q. Okay.

A. You know, but they might -- and just like
any guest. You might speak to someone of, hey, you
almost cut me off there. You need to be paying
attention to what's going on.

©. Um-hum.

A. Like that. But their role is not safety
oriented.

Q. Okay. So it's mostly customer service, I
think it sounds like.

A. I think that's a good way to put it.

Os So if you look at page 20, which is Okemo
278, I spoke earlier about the peak periods. So
there's three peak periods identified, Christmas and
New Year's week, Martin Luther King weekend, and

President's Day and week running from 2/18 to 2/24.

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
lt bh

10
Li

Le

“ 13

14
5
16
1
18
19
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 52 of 119

Volume I, Page No. 51

A. Yeah. I see that.

Q. Okay. So during the peak period, isn't
there a premium price on the ticket --

A Yeah.

Q. -- for those three weeks?

A Yes, they would be.

Q. Because I think that's listed in here
somewhere. I know I saw that.

Let's look at Exhibit 4. It's actually
4A. Let me show you Exhibit 4A and ask you if
you've seen that before.

A. I have.

Q. What is that?

A. It's the waiver season's pass agreement,
expressed assumption of risk, informed selection
agreement.

Os And would you agree with me that part of
that -- strike that.

This is a document that your season pass

holder signs; correct?

A. That's correct.

Oy As a requirement to get their season's
pass.

A. Correct.

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10

rt

l2

#13

14
15
16
17
18
Lg
20
21
22
23
24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 53 of 119

Volume I, Page No. 52

QO. And part of the agreement defines the
inherent risks of skiing; correct?

A. Correct.

QO. And if you look through Exhibit 2, nowhere
does it say collision with another skier -- excuse
me. Let me strike that.

If you look through paragraph 2 where
inherent risks are defined, nowhere does it say
anything about collision with another skier;
correct? And you can take your time to read through
that.

A. It does not.

Q. Okay. And let me show you 4B. I wasn't
able to locate the '16-'17, but I'm going to assume
it's the same as all these other ones.

Let me show you 2017-2018. And would you
agree with me that the definition of inherent risks
in Exhibit 4B does not include collision with
another skier? And you can look through that.

A. It does not.

Os Okay. And, lastly, let me just show you
2018-2019, which we haven't gotten to yet.
Hopefully we'll get a lot of snow. But that is

Exhibit 4C. And that does not include collision

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
11

12

J13

14
15
16
Li?
18
19
20
24
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 54 of 119

Volume I, Page No. 53
with another skier as an inherent risk of skiing?

A. It does not.

Q. Will you agree with me that it's very
likely that the 2016-2017 document, which I was not
able to find online, likewise does not include the
collision with another skier?

A. I would agree with you.

Q. Okay. Because the definition of inherent
risk is the same from 2015 all the way to the
2018-2019; correct?

A. It is on this, yes.

QO. And this is a document that Okemo prepares
to have the external guest sign prior to the time
that they get a season's pass; correct?

A. Correct.

Q. Are you aware of any documents that
Stacie Pedigo signed in connection with acquiring a
ticket?

A. I'm unaware of any that were signed.

Q. Okay. And you'll agree with me that she
had a ticket to ski on the date that she was
injured?

A. Yes. I have no reason -- I mean, she
would have to be able to ski. She would need a

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
Va

12

“13

14
LS
16
17
18
19
20
ad
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 55 of 119

Volume I, Page No. 54
ticket.

Qi. Let me show you what I've marked as
Exhibit 5. And just take a quick look at that, if
you would, please. I believe Exhibit 5 is a page
from the Okemo website. It's the first one I could
find that predated 2017. And the reason I'm showing
you that is two-fold. Number one, is this document,
just keep this in mind as you're reading this, this
document contains the skier responsibility safety
rules that we discussed earlier; isn't that true?
And you can answer that after you've looked at it.

A. Yeah. I would say yes.

0. And it also contains a section on ski and
snowboard safety, use, courtesy, and common sense;
correct?

A. Correct.

Q. And part of that talks about slow skiing
areas; right?

A. Correct.

Q. Right. And the area in the location on
the mountain where this collision occurred was a
slow skiing area; right?

A. I'd have to look at a trail map. But if
you're telling me it is, then I'm going to go with

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
11
12
/13
14
15
16
17
18
19
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 56 of 119

Volume I, Page No. 55
you.

QO. I believe it is.

And there are certain designated slow
skiing areas on Okemo; correct?

A. That's correct.

Oi And that's because presumably you have
congestion and a lot of people and/or a lot of
people who are not very accomplished skiers who are
going to be going more slowly who need to be looked
out for. Is that a fair statement?

A. I think I would define it as slower,
perhaps beginner skiers, but also where there may be
some trail crossings.

On Okay.

A. And things like that.

Q. Right. And this Exhibit 5 -- is it 5?
Yeah, it's 5.

A. Yes, it is 5.

Q. This Exhibit 5 that I'm showing you
defines the slow skiing areas and says that they've
been designed for beginner and congested areas;
correct?

A. Yeah. I don't know if that word is the

best use, but I would say that we want to make

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
™.

10
a3

12

} 13

14
1S
16
Ly
18
19
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 57 of 119

Volume I, Page No. 56
people aware where there's going to be some trail
crossings. We use the word "congestion" but also
slower skiers.

Q. I'm just getting this from the website.

A. sure.

Q. And you would agree with me that the
second page of Exhibit 5 appears to be a printout
from the Okemo website; correct?

A. Yes, it is.

QO. Okay. And it says "Slow down and go with
the flow in these areas." That's the desire of
Okemo, to have people go slowly in the slow skiing
areas; correct, obviously?

A. Where do you see that?

Q. Sure. The second paragraph under "Ski and
Snowboard Safety Use and Courtesy." At the end
there it says "Slow skiing areas have been designed
for beginner and congested areas."

Do you see that?

A, Yes, I do.

Q. And then it says "Slow down and go with
the flow in these areas"; correct?

A. Correct.

Q. "We reserve the right to revoke your

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
11
12
JB
14
15
16
17
18
19
20
aL
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 58 of 119

Volume I, Page No. 57
ticket for reckless or out-of-control skiing and
snowboarding or failure to observe rules and
regulations."

Do you see that?

A. I do see that.

Os Let me ask you, was Curtis's pass revoked
under that clause of the rule?

A. I'm not going to answer that. I was not
involved in the taking of his pass.

Q. Moving on. Okay. Let me show you
Exhibit 6. We'll look at that for a minute.
Exhibit 6 is from Vail, the blog that they have on
their website.

A. Okay.

Q. And it says at the top "Since 1999, people
in yellow jackets have been skiing around Vail
Mountain giving information, helping guests, and
keeping the mountain safe. Vail Mountain safety is
now an award-winning benchmark program whose staff
is committed to education, enforcement of the
Colorado Ski Safety Act, and Your Responsibility
Code."

Does Okemo have anything similar to the

yellow jackets?

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
ee

10

11

12

{13

14
L5
16
17
18
19
20
21
Ze
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 59 of 119

Volume I, Page No. 58

A, We do have safety ambassadors, but I don't
know if it's to the level of, you know, what this
program is.

Q. Okay. Are you familiar with this program?

Have you heard of this program?

A. Yes, I have.

Q The yellow jackets?

A. Yes, I have.

Q When did you become familiar with that?

A I've heard about it in the last couple of
years because there's been some -- there's been
comments in the industry or guest comments about
being more overzealous, so I was interested on how
they were handling that.

Q. The ambassadors that you're speaking
about, are they the same ambassadors that we
discussed earlier when I asked you about the guest
ambassador? Is that who you're talking about at
Okemo?

A. No. They were the ones -- as you recall,
there were three ambassadors listed there, so they
were the ones underneath called safety ambassadors.

OD. So would there have been safety
ambassadors on the mountain similar in their charge

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
a

LZ

‘13

14
15
16
17
18
19
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 60 of 119

Volume I, Page No. 59
to the yellow jackets that are indicated on
Exhibit 6 on the day of Stacie Pedigo's injury?

A. I would have to have ask Chris Lancaster
what -- how that would be similar. I can tell you
in broad terms that the safety ambassadors are
skiing on the mountain. They will help direct
guests around if there happens to be, you know, some
type of, you know, injury where ski patrol may be
working on a guest. Helping them into a toboggan or
something. They might be in areas that are -- where
there might be some jumping going on or they're --
in broad terms what I know about the program, they
are used at different areas that perhaps Chris or a
supervisor that they report to determines where they
might go.

Os Do you know if there were any safety
ambassadors at the location where Stacie Pedigo was
injured at the time she was injured?

MR. GFELLER: Let me just interject
an objection. I think I understand where what
you're asking about could relate to certain of the
points other than paragraph 8 in your deposition
notice, but I also think it is going square in the
heart of paragraph 8 which is what Chris Lancaster

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
11
Le
* ES
14
oS
16
17
18
19
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 61 of 119

Volume I, Page No. 60
is going to testify about specifically.
MR. FAXON: I'm just asking factually
if he knows if anybody was there.
MR. GFELLER: You can answer.
BY MR. FAXON:
Oy Do you understand the question?
A. I understand the question. I do not know.
G. Have you seen any reports from any safety

ambassadors relative to this incident?

A. I have not.
Q. Is there a formal program related to
safety ambassadors other than documented -- other

than what we talked about earlier on Exhibit 3? I
think it was 3. 3. Exhibit 3, Okemo 276,
ambassador program. Is that what we're talking
about when you refer to a safety ambassadors? Is
there anything else?

A. I guess I don't quite understand the
question.

Q. Right. We're talking about safety
ambassadors. And my question is: Are the safety
ambassadors that you're talking about the same
ambassadors that are referenced on page 17 of
Exhibit 3 on Okemo 276?

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
aL
12
: 13
14
15
16
17
18
19
20
21
22
20

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 62 of 119

Volume I, Page No. 61

A. Correct.

Q. Okay. So you said that you had some
knowledge of the yellow jacket program for the last
couple of years. Do you think that's a positive
program or a negative program --

MR. GFELLER: Objection, form.

Q. -- for ski safety?

MR. GFELLER: Let me just object.
He's not here to testify as an expert witness, so
his opinion is not something that he's going to
provide today.

Q. Okay. You had commented earlier about
your understanding of the yellow jacket program, and
you had some thoughts about it. Has Okemo
instituted a yellow jacket program or the
equivalent?

A. I would say that our safety ambassadors is
as the equivalent.

Q. Okay. But I thought you said earlier that
the safety ambassadors do not enforce safety rules,
don't pull people's tickets, and things like that?

re No, that's not what I said. I said the
mountain ambassadors do not do that.

Q. But safety ambassadors do?

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10

we

12

ae ee

14
15
16
Le
18
a9
20
ZL
22
23
24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 63 of 119

Volume I, Page No. 62

A. Safety ambassadors have more leeway to do
that.

Q. Okay. And is there a written program for
safety ambassadors?

A. I would want to have Mr. Lancaster answer
that. I do not know.

0. Okay. Let's put it this way: You haven't
seen any written program related to safety
ambassadors.

A. I have not.

Q. Okay. Do the safety ambassadors wear any
distinctive uniforms, clothing, outfit?

A. I believe they are red.

Q Okay. Similar to the --

A. Mountain.

0 Strike that.

All of the ambassadors wear the same
color. Is that a fair --

A. I guess I would clarify by saying the
safety ambassadors and the mountain ambassadors do.
What was in there, where it said snow stars
ambassadors, do not.

Q. Okay. Let me ask you if you know this.
If you look at Exhibit 6 on the second page there.

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
da
12
* 13
14
15
16
17
18
1s
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 64 of 119

Volume I, Page No. 63
It says "Until every skier and rider on Vail knows
and abides by these seven principles," that would be
the responsibility code, "Vail Mountain safety is
out there enforcing responsible behavior on Vail's
12 runs designated as slow zones. We do this by
putting up almost 200 yellow signs every morning.
In addition, we engage in conversation with people
we see skiing or riding in a way that puts
themselves or others at risk."

Does Okemo, to your knowledge, have a
similar safety group like is described here, the
yellow jackets?

A. I would say that we -- we would abide and
we would want -- that's a great goal, and we would
want to have a similar goal. We may go about it in
a different way. I don't know the number of yellow
jackets that they have. And Chris would be able to
tell you how many safety ambassadors. But our
safety -- our ski patrol and our safety ambassadors
all do, you know, a similar, you know, they're out
there. But you can't be every place at every time.

O. Right. They have concentrated in the slow
areas here. How many slow areas are there on Okemo?
Do you know?

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
ea
12
. 13
14
LS
16
ay
18
13
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 65 of 119

Volume I, Page No. 64
A. I would have to look at a trail map to be
able to tell you that.
Q. Would there be a roster for these

ambassadors? Meaning, is there like a sign-up
sheet? You're coming Saturday; you're coming
Sunday? Do they have a list?

A. I'm going to have to have Mr. Lancaster
answer that.

Q. All right. Fair enough. Let me show you
what's been marked as 7. There's only a couple of
things I want to talk to you about. So Exhibit 7.
Do you recognize that?

A. I do.

Q. I think you signed that; right?

A. Yep.

Q. Okay. So let's just look at page 8.
That's Curtis's employment list. When was he --
when did he last work for Okemo? Do you know? I'm
focusing on question 13.

A. I don't without having to research when he

last worked.

Q. Is he presently an employee?
A. He is not.
Q. Okay. When is it that you're aware he was

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
ad
12
13
14
15
16
i
18
19
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 66 of 119

Volume I, Page No. 65

last an employee? Would it have been this ski
season did he work there?

A. Well, I would say that looking at this,
how we answered, he was last employee on the 27th of
May.

Q. Okay. The discovery answer is June 29th,
so I assume he would have been an employee for a
month in that last period. But you don't know when

after that he worked?

A. I do not.

©. That's it for that one.

A. Okay.

Q. Let me show you Exhibit 8, which is
answers to discovery. I think you may have -- you

may not have signed this one. I don't remember.
No, these are just documents.

Let's just go through a couple of these
things. Look at Okemo 30. There's a Bates stamp
down on the bottom right.

A. Okay. I have it.

Q. And this one's got your signature on it.
It says "Approved by division manager B. Schmidt."
This is 10/16/2017. Do you see that up in the right

corner?

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
~~,

10
11

12

‘13

14
15
16
17
18
19
20
21
oe
23
24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 67 of 119

Volume I, Page No. 66

A. I do.

Q. So he must have been employed as of last
fall in some regard. Is that a fair statement?

A. Well, what you're -- I'm sure you realize
that this is a removal form. They're using it as a
removal.

Q. Okay.

A. So he's coming off. I do not know if he
worked up to that date.

Q. Okay. Let me ask you this: It says his
job description is loper. What does that mean?

A. Lift operator.

oi. Okay. And he was recommended for rehire.
Would that have been by you or by Chris Lancaster?

A. That would have been by Chris Lancaster.

Q. Okay. Is there a reason that you signed
off on this document? Because sometimes you do;
sometimes you don't?

A. Most likely his manager isn't always in
the office. And, you know, paperwork isn't
always -- he's a mountain ops guy, so I would go
into what's called payroll or -- I don't know how to
describe it, but it has all these payroll

authorizations, removal forms, their applications,

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
=“,
,

10
Ll
12

, 23

14
15
16
17
18
19
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 68 of 119

Volume I, Page No. 67
and things like that. And I will go in and sign off
Por it.

Q. So that's just an administrative task that
you have?

A. Correct.

QO. I think that's it on that document. Let
me show you 9, which is another discovery answer
that you may have seen that as well.

You've reviewed -- I'm just looking at

Okemo 1 and thereafter. You've reviewed, I assume,
the incident report, the collision report, and those
things; correct?

A. Correct.

G. Okay. Do you take any issue with the
content of any of those?

A. I don't.

QO. Do you know Neil Dewar?

A. I know of him casually.

Q. And he still works as a ski patrol at

A. I believe he does.
Q. Well, up until the time you closed in
April?

A. Correct. Yeah.

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
11

12

613

14
15
16
Lt
18
19
20
ah
22
23
24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 69 of 119

Volume I, Page No. 68

Q. How are the ski patrollers treated? Are
they considered employees or volunteers? Are they
paid? What's the arrangement that Okemo has with
ski patrollers?

A. They're considered employees, volunteer
employees.

Q. So they're employees, but they don't
receive compensation. They basically get in-kind
compensation which is you can ski on the mountain as
much as you want.

A. Correct.

Q. Okay. And I assume there's some vetting
of them to make sure they have adequate first-aid
training and things like that?

A. There's yearly training.

Q. Do you know what the weather was like on
the 20th of February, 2017?

A. Without looking at records, I wouldn't be
able to tell you.

Q. Who took the photos, do you know, that are
in Exhibit 9, approximately pages 19, 20, 21, 22?
These picture that you presumably looked at. Keep
going. You'll come to them.

A. It doesn't say, so I do not know who took

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
ti
12
ra3
14
is
16
17
18
19
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 70 of 119

Volume I, Page No. 69
the photos.

0: Okay. Would it have been an Okemo

employee?
A. Yes, it would have.
QO. Because I'm assuming -- were those

pictures taken after the collision? After the ski
area had closed for the day?

A. I would be guessing. I do not know.

Q. Okay. How do you determine who took those
pictures?

A. I think Chris Lancaster will be able to
answer that.

Q. He'll know. Okay.

So the lift operations manual that's
attached to this discovery starting at -- it doesn't
have --

A I got it.

0. You got it there?

A Yeah.

Q. Okay. That's provided to every Lite

operation employee, so it would have included

Curtis?
A. Correct.
QO. Okay. Have you ever spoken to Curtis?

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
~

10
41
12
LZ
14
15
16
LY
18
19
20
21
22
Pa

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 71 of 119

Volume I, Page No. 10

A. I don't believe I have.

oe Okay.

A. But, you know, I speak to a lot of people.

QO. Sure. Did you ever speak to him in
connection with this incident?

A. Definitely not.

© Who at Okemo spoke to Curtis in connection
with this incident? I don't mean at the mountain
but people who work at Okemo or as volunteers, i.e.,
ski patrol?

A. Without looking at the paperwork, I don't
know who would have spoken to him.

Q. Are you aware of any investigation or
discussion with Curtis by people at Okemo subsequent
in time to the collision on the mountain? Was he
taken down to the bottom, interviewed, anything like
that? Or was it all on-mountain activity?

A. I'm not aware. I do not know.

Q. Okay. Have you ever spoken to
Mr. Lancaster about this incident?

A. Yes.

QO. Okay. And tell me what conversations
you've had with him.

MR. GFELLER: Let me just make for

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
11
12
13
14
L5
16
17
18
19
20
zi
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 72 of 119

Volume I, Page No. T1
the record object to the extent that any
conversations occurred in my presence at my
direction.

MR. FAXON: That's fine.
MR. GFELLER: So he's asking
specifically about discussions you had with
Mr. Lancaster, just you and him, not involving me.
A. He told me that there was an off-duty
employee that was involved in a collision with a
guest. And he admitted that he was involved in the
collision, and, you know, he was treating it just
like, you know, a collision would be between two
guests.
QO. Do you know if Mr. Lancaster saw Curtis on
the mountain?
A. I do not know.
Ov Okay. When was this discussion that you
had? Shortly after the collision?

A. It was probably that afternoon. That

evening. He usually tells me if things are a little

bit -- might want to be aware of this.
QO. Unusual?
A. Yeah.

Q. Okay. Did he say anything about Curtis or

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 73 of 119

Volume I, Page No. 72
about who was at fault or anything like that?

A. Not that I recall.

Q. Did he ask you if there should be any
additional investigation or punishment or any kind
of sanction?

A. No. Because it was really clear that it
was an off-duty employee and they were on their own
time.

QO. Did he tell you that he had told him he
can't ski anymore for the day?

A. He did not.

Q. How did you come to know that he lost his
right to ski for the rest of the day?

A. Well, that was -- I guess it doesn't
matter. That was during conversations with the
three of us.

QO. Okay. I don't want to know about that.

Have you ever had any conversations with
anyone, other than your lawyer, about what Curtis
was wearing at the time of this incident?

A. I don't recall specifically saying he was
wearing -~ nothing stands out to me that he was
wearing something specific.

Oo. Okay. All right. Can you turn to the

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
~,
‘,

10

ao

12

13

14
LS
16
Li?
18
19
20
Zt
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 74 of 119

Volume I, Page No. 73
back of Exhibit 9, which is Okemo 25? It's time
sheet.
A. Okay.

QO. Yeah. It should be 9. It looks like

A. Okay. I have it.

Ox So if you look at Monday, 2:20, it says
"6:59 to 8:11, hour and a quarter."

Do you have any idea why he only worked an
hour and a quarter on that day?

A. I don't know the thought process by the
manager sending him home.

Q. Okay. Was he sent home, or did you ask to
go home? Did he have a doctor's appointment?

A. I don't. I do not know.

Q. Okay. Who would know that at Okemo?

A. I guess, you know, his manager,

Dave Thompson.

QO. There is a reason, and I don't see this
anywhere else, this little icon looks like an eye.
Why is that icon next to the 8:11 and not anywhere
else on the out? Do you see that? I'm trying to
understand that. What does that mean, that icon?

A. I do not -- I don't know.

Double D Reporting
(802) 342-7199 * ddrvt@comeast.net
10
La
12
13
14
L5
16
17
18
19
20
21
ee
mo

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 75 of 119

Volume I, Page No. 74

Q. Okay. Who would know that? Somebody
other than you?

A. I -- I don't -- I have no idea.

5 Okay. At the end of this exhibit there
appears to be some kind of a ski ticket discount
card here. This is separate from the season's pass;
right, that you have? Keep going to the back.

There it is right there.

A. Right here?

Q. Yes.

A. This would be Number 28.

©. Yeah. 27 and 28.

A. Okay. 27 and 28.

Q. Is that the additional benefit that the
employee gets of being able to invite other people
to ski with them?

A. So perhaps I should have explained this in
the beginning, but I wasn't sure how I would try to
explain it. But so when the employee walks in to
get their pass, they would have what is called --
and this is -- it's this color. It's called a green
card. So it's been filled out by them and the
manager. So then instead of just showing up and
saying, hey, I'm getting my pass, they hand this to

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
5
12

/ 13
14
15
16
17
18
19
20
21
22
23
24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 76 of 119

Volume I, Page No. 75
the woman or whoever is there. So then this pass,
what this does, it says you're an employee. It says
if you have dependents, which in this situation on
Number 28 it's crossed out. He didn't have any
dependents. But if you have dependents, you would
fill them in.

Q. You would fill them in.

A. It also says, you know, if you have
consecutive years. So what that does is the
consecutive years tells you if your dependents, you
get more. The first year, if you're a full-time,
you get one for your spouse.

QO. Right. And that's all detailed in the
manual .

A. Right. Okay.

Q. Okay.

A. And then you're correct. Where those
things have been punched out, it says that showed
that he gets free tickets or the discounted tickets
in which they had not used.

Q. All right. Let's mark this as an exhibit.

(Curtis Ficklin Orientation Roster was

marked Plaintiff's Exhibit 10 for identification.)

Double D Reporting
(802) 342-7199 * ddrvt@comeast.net
~,

10
11
LZ
13
14
iD
16
1?
18
19
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 77 of 119

Volume I, Page No. 76
BY MR. FAXON:

Q. Let me show you Exhibit 10, which looks to
me like sort of an employee orientation requirement.
And there are three videos noted there. I think
I've gotten two of the videos. I've gotten the
video with Inspector Clouseau and the video -- the
safety video, but there are three there. Is there
another one that I haven't seen? Do you know the
two I'm talking about?

A. TI do.

0. I have them there on the USB, but there's
only two of them.

A. I guess I would say that some departments
might do this guest service video. I don't know.
Again, I would have to probably revert to his
manager to see which one might have been shown
there.

QO. Okay. So I've received two videos. It
looks, at least next to his name, he's got three
checked that he saw; the safety video, the guest
service video, and the presentation video. Is the
presentation video the one with Inspector Clouseau?

A. It is.

Q. Okay. And the safety video is the one

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
ty IN

10
ei
12
/ 13
14
15
16
17
18
19
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 78 of 119

Volume I, Page No. T?
that talks about hazmat, fire extinguishers, and
things like that?

A. Correct.

Q. So I don't think I've seen the guest
service video. Do you know what that is?

A. It's -- I believe, and I'm going -- it
talks about guest, you know, service in a -- like an
office or -- it's not -- it's nothing. It's one we
purchased. It's nothing we made.

Q. Okay. I understand. But you have it
somewhere in the facility.

A. I would to find out what -- because what
we do is we allow managers, you know, they do the
safety ones. Not everybody does these, but we try
to encourage them because in some situations it may
not relate to them.

Q. Sure. Understood.

A. But I'm sure Charlie will help out. We
could find out for Charlie.

Q. That's all I would ask you to get it to
Charlie so I can see it. It's probably nothing, but
I would just like to see what it is because he
checked it.

A. Yeah. Sure.

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
Ww Mm fF

10
il
12
‘13
14
15
16
¥f
18
L9
20
21
22
a0

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 79 of 119

Volume I, Page No. 78
MR. FAXON: I don't think I have any
others questions. Let me just look through here
real quick. Okay.
BY MR. FAXON:

Q. Let me just ask you a couple of questions
about the documents that I asked you to bring, and
I'll just -- we can just look on this together. I
want to make sure I've gotten everything from you
that Okemo has.

Have you produced to your lawyers all
rules, regulations, policies, or procedures
concerning maintaining control while skiing, to your
knowledge?

A. Yes.

Q. Okay. All information that Okemo has
regarding the skier and rider responsibility code?

A. Yes.

5 All information that -- relative to the
Okemo posted signs and warnings in the area of
February 16 -- of the February 16, 2017, collision?

A. All that I was aware of. I was not there
and I did not take photos.

Q. Right. But within the confines of Okemo,
we've received the pictures that we've talked about

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10

ao

ie

( }13

14
He
16
LF
18
19
20
21
ee
23
24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 80 of 119

Volume I, Page No. 79
today. You're not aware of anything else?

A. I am not.

0: Okay. Ficklin's employment with Okemo.
You produced all those documents?

A. Yes, we have.

Q. Duties and obligations of Okemo employers
while skiing on employer-provided ski pass as
benefit of employment. You've produced all
documents related to that?

A. Yes.

Q. Any discipline imposed on Curtis Ficklin
as a result of collision or the manner in which he
skied while skiing on employer-provided ski pass as
benefit of employment. You provided any and all
documents related to that?

A. yes.

QO. All information or materials provided to
Curtis by Okemo in the course of hiring, employment,
including any and all Okemo handbooks, rules,
regulations, ski passes for employees for 2017. You
provided all of that?

A. Yes.

Q. And last one is any documentation
concerning the utilization of staff to monitor

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
™

10
x1

12

1.3

14
LS
16
17
18
13
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 81 of 119

Volume I, Page No. 80

and/or enforce safety rules at busy trail

intersections.
A. Yes.
Q. Are you aware of any documents related to

that item? Because I don't think I've seen any.
A. I'm not aware of anything that we might
have.
O- Okay.

MR. GFELLER: Let me just add one
thing.

MR. FAXON: Yeah.

MR. GFELLER: With respect to --

MR. FAXON: I have seen photos of
signs, but we're talking about utilizing staff.
That's why I asked.

MR. GFELLER: With respect to
paragraph 1H asking for information and materials
provided to Curtis Ficklin in the course of hiring
and employment, et cetera, you've identified one
video that you haven't seen.

MR. FAXON: Right.

MR. GFELLER: And to the extent that
he had been hired several years before, I'm not sure

we produced necessarily documents relating to, you

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10
Ld

12

je

14
L5
16
Li
18
19
20
21
22
23
24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 82 of 119

Volume I, Page No. 81
know, handbooks, et cetera, from that time period.
And I'm not sure that I have any intention of doing
that because it's so far removed from the date of
this incident, but you have the materials from the
season before, the season of, and the season after
this incident.

MR. FAXON: I'm comfortable with
that.
The only other thing I would like, if
I can get it, is the 2016 to 2017 season pass waiver
document, which I couldn't find online. Somebody
must have that. Although, if you look at your
website from -- this can be off the record.
(A discussion was held off the record.)
MR. FAXON: I have no further
questions for the witness.
MR. GFELLER: Let's take a quick
break.
(Break taken from 12:44 p.m. to 12:51 p.m.)
CROSS-EXAMINATION
BY MR. GFELLER:
Q. Bruce, are you aware of any other
collisions that Curtis Ficklin was involved in at

Okemo or any place else either before or after the

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
a,

10
a3

12

A13

14
LS
16
17
18
19
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 83 of 119

Volume I, Page No. B2
incident with Mr. Rivard-Pedigo?
A. No.
QO. Did you or Okemo have any reason to

believe that Curtis Ficklin presented any type of
different or higher risk as a skier with respect to
skier-skier collision than any other skier on the
mountain?

A. No, because his job didn't require him to
ski.

MR. GFELLER: Thank you. I don't

have any other questions.

(Deposition concluded at 12:52 p.m.)

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
™

10
It
12
Ls
14
15
16
17
18
19
20
21
22
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 84 of 119

Volume I, Page No. 83
I have carefully read the foregoing transcript of
my deposition given on May 14, 2018, and the answers

made by me are true.

DATE:

 

BRUCE SCHMIDT

STATE OF VERMONT

COUNTY OF

At , in said county, this day of
2018, personally appeared before me the
above-named BRUCE SCHMIDT, and made oath that the

foregoing answers subscribed by him are true.

Before me:

 

Commission Expires:

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
10

11

LZ

413

14
15
16
Ly
18
L3
20
21
om
23

24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 85 of 119

Volume I, Page No. 84
CERTIFICATE

I, DINEEN SQUILLANTE, Registered Professional
Reporter and Notary Public, do hereby certify that the
foregoing pages, numbered page 4 through page 82,
inclusive, are a true and accurate transcript of my
stenographic notes of the deposition of BRUCE SCHMIDT,
taken before me on May 14, 2018, at 11:01 a.m., for use
in the matter of STACIE RIVARD-PEDIGO, -VS- OKEMO

LIMITED LIABILITY COMPANY D/B/A OKEMO MOUNTAIN RESORT.

|
DINEEN SQUILLANTE
Commission Expires 02/10/19

Double D Reporting
(802) 342-7199 * ddrvt@comcast.net
Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 86 of 119
=

>

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 87 of 119

STACIE RIVARU-PEDIGO v.

[WITNESSNAME |

 

OKEMO LIMITED LIABILITY COMPANY D/3/A OKEMO MOUNTAIN RESORT way 14, 2018
2015-2016 [3] 2/92/11 |G after [10] 27/24 29/21 39/5 49/8 49/9 54/11
22/13 41/2 54/11 65/9 69/6 57/8 60/4 62/5 64/8 65/6

BY MR. FAXON: [8] 4/4
23/15 31/22 46/11 47/5
60/4 75/23 78/3

BY MR. GFELLER: [1]
81/20

MR. FAXON: [12] 9/18
23/12 46/6 47/1 60/1
71/3 77/24 80/10 80/12
80/20 81/6 81/14

MR. GFELLER: [15]
9/16 34/13 35/2 59/18
60/3 61/5 61/7 70/23
71/4 80/8 80/11 80/15
80/21 81/16 82/9

"45 [4] 23/4
'15-'16 [1] 23/4

46 [9] 22/14 22/16 23/4
23/4 23/17 46/17 47/10
47/18 52/14

46-17 [5] 22/14 23/4
46/17 47/10 52/14

‘47 [9] 20/16 22/14
22/17 23/4 46/8 46/17
47/10 47/19 52/14

-VS [1] 84/8

0
00568 [1] 1/3

*102/10/19 [1] 84/19

05250 [1] 1/22
06107 [1] 1/19
06510 [1] 1/16

1

10 [2] 75/23 76/2
10/16/2017 [1] 65/23
10:00 [1] 48/17
44:01 [2] 1/11 84/7
12 [1] 63/5

12:44 [1] 81/19
12:51 [1] 81/19
42:52 [1] 82/12

13 [2] 2/16 64/19
14 [2] 83/2 84/7
14th [1] 1/11

15 [3] 7/9 10/12 14/9
16 [4] 16/1 16/15 78/20
78/20

17 [2] 47/21 60/23
19 [2] 68/21 84/19
1978 [1] 13/15

1999 [1] 57/15

4H [1] 80/17

2

2/18 to [1] 50/24
2/24 [1] 50/24

‘|20 [2] 50/20 68/21

200 [2] 1/19 63/6
2015 [1] 53/9
2015-16 [2] 22/16 23/17

 

2016 [5] 2/9 2/11 6/23
22/13 81/10

2016-'17 [3] 20/16 22/17
46/8

2016-2017 [6] 2/9 2/10
2/24 46/10 47/4 53/4
2017 [21] 2/9 2/10 2/15
2/16 2/17 2/24 16/2
16/15 19/14 19/24 20/16
37/23 46/10 47/4 53/4
54/6 65/23 68/17 78/20
79/20 81/10
2017-2018 [2] 2/12
52/16

2018 [6] 1/11 2/12 52/16
83/2 83/13 84/7
2018-2019 [3] 2/13
52/22 53/10

2019 [3] 2/13 52/22
53/10

205 [1] 23/18

20th of [1] 68/17

21 [3] 22/9 23/11 68/21
2105 [1] 2/14

219 [1] 33/19

22 [1] 68/21

220 [1] 37/45

233 [2] 44/19 45/3

24 [1] 50/24

25 [1] 73/1

27 [2] 74/12 74/13

276 [3] 47/22 60/14
60/24

278 [1] 50/21

27th of [1] 65/4

28 [4] 74/11 74/12 74/13
75/4

2800 [1] 43/14

29 [2] 2/15 2/17

2900 [1] 43/14

29th [1] 65/6

2:20 [1] 73/7

3

30 [1] 65/18

30th full-time [1] 13/9
32 hours [1] 21/2
342-7199 [1] 1/22
35 [1] 33/18

36 [1] 37/14
3:17-cv-00568 [1] 1/3

4
40 [1] 13/8

40 hours [1] 21/2
49 [1] 45/3

4A [2] 51/10 51/10
4B [2] 52/13 52/18
4C [1] 52/24

5

51 [1] 1/11
59 [1] 1/45

6:59 [1] 73/8

7199 [1] 1/22
781 [1] 1/24

8

802 [1] 1/22
82 [1] 84/4
8:11 [2] 73/8 73/21

9
977 [1] 1/18

a.m [2] 1/11 84/7
abide [1] 63/13
abides [1] 63/2
ability [2] 32/11 33/7
able [13] 26/2 28/14
29/2 29/13 34/7 52/14
53/5 53/24 63/17 64/2
68/19 69/11 74/15
about [56] 8/13 9/5
12/24 15/18 16/1 16/4
17/14 19/3 26/9 26/10
26/10 28/19 30/24 31/8
32/24 35/23 36/18 37/21
38/2 38/6 38/7 38/19
40/17 43/10 43/14 50/21
52/9 54/17 58/10 58/12
58/16 58/17 58/18 59/12
59/21 60/1 60/13 60/16
60/20 60/22 61/12 61/14
63/15 64/11 70/20 71/6
71/24 72/1 72/7 72/19
76/9 77/1 7717 78/6
78/24 80/14
above [3] 13/19 50/2
83/14
above-named [1] 83/14
accident [6] 5/11 7/10
9/4 9/23 11/5 27/24
accidents [1] 38/2
accomplished [1] 55/8
accurate [1] 84/5
acquiring [1] 53/17
Act [1] 57/21
acting [1] 27/15
activities [2] 26/10 38/14
activity [2] 28/13 70/17
actually [6] 28/10 28/22
44/19 44/23 51/9
add [1] 80/9
added [1] 15/6
addition [1] 63/7
additional [2] 72/4 74/14
adequate [1] 68/13
adhere [1] 24/15
adjustments [1] 15/14
administration [2] 32/6
32/8
administrative [1] 67/3
admitted [1] 71/10
adopted [1] 35/5

 

69/6 71/18 81/5 81/24

aftermath [1] 44/4

afternoon [1] 71/19

again [5] 18/8 35/5 37/9
45/23 76/15

against [1] 10/21

ago [7] 5/5 6/22 7/6 7/9
10/12 10/12 14/9

agree [14] 18/24 25/7
27/11 27/16 33/21 34/13
36/17 46/20 51/17 52/17
§3/3 53/7 53/20 56/6

agreed [2] 3/2 45/19

agreement [6] 2/12 2/13
2/14 51/14 51/16 52/1

ahead [2] 34/1 36/14

Aicher [1] 11/17

aid [1] 68/13

airbag [5] 5/17 5/15 5/16
7/6 10/12

akin [1] 39/24

all (36) 3/8 3/12 3/17 5/3
7/2 9/15 11/4 11/22 22/1
26/23 27/13 33/1 46/7
47/15 47/21 52/15 53/9
62/17 63/20 64/9 66/23
707 72/24 76/13 75/21
77/20 78/10 78/15 78/18
78/21 79/4 79/8 79/14
79/17 79/19 79/21

allow [3] 29/15 43/12
7713

allows [1] 36/3

almost [2] 50/12 63/6

along [1] 37/7

also [18] 15/5 27/7 32/12
33/18 36/10 36/18 38/22
44/18 47/16 48/8 48/11
48/15 49/6 54/13 55/12
56/2 59/23 75/8
Aithough [1] 81/12
always [5] 10/3 34/7
42/11 66/19 66/21

am [4] 38/1 45/2 46/24
79/2

ambassador [12] 24/21
25/1 25/5 25/9 25/18
25/21 26/17 27/4 47/24
48/2 58/18 60/15
ambassadors [31] 48/21
49/19 58/1 58/15 58/16
58/21 58/22 58/24 59/5
59/17 60/9 60/12 60/16
60/21 60/22 60/23 61/17
61/20 61/23 61/24 62/1
62/4 62/9 62/11 62/17
62/20 62/20 62/22 63/18
63/19 64/4

and/or [3] 21/5 55/7 80/1
another [7] 52/5 52/9
52/19 53/1 53/6 67/7
76/8

answer [17] 4/17 18/3
28/14 29/2 29/7 33/2

67/7 69/12
answered [1] 65/4
answering [1] 5/15
answers [3] 65/14 83/2
83/15
anticipate [1] 4/18
any [67] 3/13 3/16 5/17
7/5 9/2 10/10 10/18
10/19 10/20 11/15 12/22
17/8 22/15 22/17 22/22
23/3 23/3 24/13 27/14
28/12 29/24 30/22 37/3
39/8 39/18 40/4 40/10
40/13 42/18 43/3 44/3
44/10 44/17 44/21 45/10
46/24 50/11 53/16 53/19
59/16 60/8 60/8 62/8
62/11 67/14 67/15 70/13
TAM 72/3 72/4 72/18
73/9 75/4 78/1 79/14
79/14 79/19 79/23 80/4
80/5 81/2 81/22 81/24
82/3 82/4 82/6 82/11
anybody [3] 44/2 44/8
60/3

anymore [1] 72/10

anyone [3] 25/21 34/19
72/19

anything [15] 4/8 36/21
37/11 39/24 40/2 45/4
49/11 52/9 57/23 60/17
70/16 71/24 72/1 79/1
80/6

anywhere [3] 31/1 73/20
73/21

APPEARANCES [1]
1/14

appeared [1] 83/13
appears [3] 21/8 56/7
74/5

applicable [1] 10/19
applications [1] 66/24
apply [2] 34/6 34/21
appointment [1] 73/14
Approved [1] 65/22
approximately [2] 6/22
68/21

April [1] 67/23

are (73] 3/9 3/10 3/13
7/5 10/17 10/19 10/20
10/24 11/1 11/16 16/3
22/1 22/17 22/19 23/3
23/6 23/22 24/14 28/4
29/24 30/3 30/11 31/24
35/16 35/17 36/2 38/2
38/24 40/4 40/10 40/13
40/23 41/8 41/18 42/2
42/2 42/8 42/12 44/2
45/14 48/5 48/13 48/22
49/19 52/8 53/16 55/3
55/8 55/8 58/4 58/16
59/1 59/5 59/10 59/13
60/21 60/23 62/13 63/23
65/16 68/1 68/1 68/2

 

 

 

 

 

Double D Reporting

(802) 342-7199 * dcdevedcomcast .net

(1) BY HR. FAXON: - are
™
‘

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 88 of 119

STACIE REIVARD-PEDIGO v.

OKEMO LIMITED LIABILITY COMPANY D/B/A OKEMO MOUNTAIN RESORT

(WITNESSNAME)
Mey 14, 2018

 

A

are... [10] 68/20 70/13
71/20 76/4 76/7 80/4
81/22 83/3 83/15 84/5
area [8] 16/15 30/11
38/18 48/5 54/20 54/22
69/7 78/19
areas [19] 35/7 36/2
36/4 36/8 36/10 40/17
54/18 55/4 55/20 55/21
56/11 56/13 56/17 56/18
56/22 59/10 59/13 63/23
63/23
aren't [1] 48/21
Arlington [1] 1/22
around [6] 7/4 44/8 44/9
49/6 57/16 59/7
arrangement [1] 68/3
as [70] 3/4 3/7 3/12 4/2
7/24 9/24 12/14 15/7
15/12 17/6 17/9 17/11
21/15 22/6 23/4 25/9
25/13 26/4 26/16 26/17
29/11 33/19 34/6 35/13
37/1 37/17 37/17 37/22
37/24 38/15 38/19 39/23
41/21 41/21 41/23 41/23
45/9 45/12 45/21 46/8
46/13 46/19 46/20 47/2
47/7 48/5 50/3 51/22
52/15 53/1 54/2 54/8
55/11 58/20 61/9 61/18
63/5 64/10 66/2 66/5
67/8 67/19 68/9 68/10
70/9 75/21 79/7 792
79/13 82/5
Aside [3] 9/1 10/17 46/4
ask [16] 4/8 9/17 19/4
23/2 24/6 42/20 46/14
51/10 57/6 59/3 62/23
66/10 72/3 73/13 77/20
78/5
asked [4] 25/22 58/17
78/6 80/15
asking [7] 4/7 4/18 23/22
59/21 60/2 71/5 80/17
aspects [1] 37/5
asserted [1] 12/14
assistant [1] 10/7
Association [2] 35/7
40/17
assume [7] 19/9 21/12
31/13 52/14 65/7 67/10
68/12
assuming [1] 69/5
assumption [2] 42/6
51/15
at-will [1] 45/4
attached [1] 69/15
attention [1] 50/13
attorneys [1] 3/3
authorizations [1] 66/24
available [1] 36/11
Avenue [1] 1/19
avoid [2] 34/8 36/16
award [1] 57/19

award-winning [1] 57/19
aware [26] 10/18 10/19
10/20 22/17 22/22 29/24
31/2 36/21 36/23 40/9
40/11 41/11 44/2 44/17
45/1 53/16 56/1 64/24
70/13 70/18 71/21 78/214
79/1 80/4 80/6 81/22
awareness [3] 37/17
39/14 40/24

B

back [11] 19/8 19/14
19/24 23/24 28/24 29/15
31/15 31/22 44/19 73/1
74/7

background [1] 18/1
ballpark [2] 6/22 7/2
base [3] 48/8 48/9 48/11
based [5] 22/5 26/15
30/19 36/17 37/9

basically [5] 23/20 27/8
40/24 46/22 68/8

Bates [3] 23/11 23/18
65/18

became [1] 13/10

because [28] 10/1 19/5
19/6 20/17 23/7 23/10
29/5 29/14 30/23 34/5
34/17 38/11 42/1 42/7
43/17 51/7 53/8 55/6
58/11 66/17 69/5 72/6
77/12 77/15 77122 80/5
81/3 82/8

become [1] 58/9

becomes [1] 43/16

been [42] 4/1 4/22 7/8
9/2 11/8 11/12 12/14
14/6 14/7 15/5 15/13
18/21 19/22 19/24 20/19
20/20 20/21 27/18 30/1
41/2 41/14 42/11 46/13
4717 47117 55/21 56/17
57/16 58/11 58/11 58/23
64/10 65/1 65/7 66/2
66/14 66/15 69/2 74/22
75/18 76/16 80/23

before [12] 3/16 4/7 4/23
13/10 29/11 51/11 80/23
81/5 81/24 83/13 83/17
84/7

beginner [3] 55/12 55/21
56/18

beginning [1] 74/18

behalf [2] 1/16 1/19

behavior [1] 63/4

being [4] 14/24 44/13
58/13 74/15

believe [15] 5/21 9/22
9/24 11/4 11/11 23/6
37/4 49/14 54/4 55/2
62/13 67/21 70M 77/6
82/4

benchmark [1] 57/19

benefit [7] 4/15 17/6

17/11 21/15 74/14 79/8

 

 

 

79/14

benefits [2] 21/24 22/24
best [2] 16/17 55/24
between [5] 3/2 22/16
22/18 23/3 71/12

bike [1] 17/23

bit [4] 26/3 34/23 48/14
71/21

Black [1] 13/17
blends [1] 9/15

blind [1] 50/1

blog [2] 2/15 57/12
boards [1] 39/11

booth [1] 48/12

boss [1] 13/21

both [1] 29/13

bottom [3] 12/20 65/19
70/16

bottoms [1] 39/10

Box [1] 1/21

brand [1] 12/5
brand-new [1] 12/5
Brattleboro [1] 1/12
break [2] 81/18 81/19
breath [1] 4/17

bring [1] 78/6

broad [2] 59/5 59/12
BRUCE [10] 1/10 2/3 3/6
3/16 4/1 32/6 81/22 83/6
83/14 84/6

buffet [1] 36/8

building [1] 48/11
busiest [3] 41/16 41/16
42/13

busy [5] 17/14 41/21
41/22 41/23 80/1

Butte [1] 35/9

buy [2] 19/6 36/7

Cc

cafeteria [1] 31/9

call [1] 44/3

called [7] 27/7 34/17
40/23 58/22 66/22 74/20
74/21

can [27] 4/17 12/22 13/1
15/24 28/19 36/7 36/9
36/9 42/16 42/22 43/13
43/14 47/8 47/15 47/24
50/1 52/10 52/19 54/11
59/4 60/4 68/9 72/24
77/21 78/7 81/10 81/13
can't [5] 28/5 29/14
42/18 63/21 72/10
cannot [1] 29/7
capacity [1] 43/19
car(1] 9/4

card [7] 32/2 32/3 32/4
32/14 32/24 74/6 74/22
care [2] 9/3 9/5
carefully [1] 83/4

carry [1] 26/20

cars [1] 43/13

case [23] 1/3 5/6 5/8
5/13 5/18 6/2 6/4 6/10
6/20 7/12 7/18 8/2 9/21

 

10/13 10/21 11/9 11/13
41/16 11/23 12/1 14/8
15/21 4411 —
cases [5] 10/17 10/18
10/20 11/1 12/22
casually [1] 67/18
category [1] 50/5
Center [1] 1/18
certain [4] 36/9 37/5
55/3 59/21
certify [1] 84/3
cetera [2] 80/19 81/1
chain [1] 13/24
chair [1] 48/14
changed [1] 40/19
changes [3] 15/12 22/23
46/24
charge [1] 58/24
CHARLES [1] 1/18
Charlie [3] 77/18 77/19
77/21
checked [2] 76/20 77/23
Chris [9] 17/15 30/16
59/3 59/13 59/24 63/17
66/14 66/15 69/11
Chris Lancaster [1]
30/16
Christmas [2] 42/4 50/22
circumstance [1] 36/18
circumstances [2] 29/9
30/3
claim [2] 12/14 37/11
clarification [1] 19/5
clarify [1] 62/19
classification (3] 20/15
20/17 21/20
classifications [2] 20/18
21/23
clause [1] 57/7
clear [2] 14/12 72/6
clearer [1] 40/12
Cleary [2] 7/23 10/13
Cleary's [1] 11/20
client [3] 20/3 24/4 33/23
clock [1] 24/2
clocked [1] 24/3
Close [1] 14/2
closed [3] 30/9 67/22
69/7
clothing [1] 62/12
Clouseau [2] 76/6 76/22
coat [4] 19/10 49/12
49/12 49/13
code [20] 16/12 24/15
33/15 33/22 34/4 34/9
34/11 34/17 34/21 34/24
35/10 36/14 37/3 37/12
39/10 39/12 40/6 57/22
63/3 78/16
collision [27] 12/19
16/16 17/9 28/3 29/6
29/12 29/21 37/8 43/24
44/4 44/4 52/5 52/9
52/18 52/24 53/6 54/21
67/11 69/6 70/15 71/9
71/11 71/12 71/18 78/20

 

79/12 82/6
collisions [3] 41/10 41/13
81/23

color [2] 62/18 74/21
Colorado [1] 57/21
come [4] 38/12 49/22
68/23 72/12

comes [1] 14/15
comfortable [1] 81/7
coming [5] 48/5 48/13
64/5 64/5 66/8
commented [1] 61/12
comments [2] 58/12
58/12

Commission [2] 83/18
84/19

committed [1] 57/20
committee [12] 37/15
37/21 37/24 38/1 38/22
39/1 39/8 39/9 39/13
39/16 39/23 39/24
common [1] 54/14
company [4] 1/4 15/13
39/19 84/9
compensation [2] 68/8
68/9

complaining [1] 31/8
complaint [1] 16/3
complaints [1] 31/4
complete [1] 4/20
completed [1] 13/9
completely [1] 4/16
concentrated [1] 63/22
concerning [3] 16/8
78/12 79/24

concluded [1] 82/12
conditions [1] 27/15
conduct [3] 45/5 45/8
45/9

confines [1] 78/23
congested [2] 55/21
56/18

congestion [2] 55/7 56/2
CONNECTICUT [3] 1/1
1/15 1/19

connection [3] 53/17
70/5 70/7

consecutive [2] 75/9
75/10

consider [2] 24/8 24/11
consideration [1] 45/11
considered [5] 20/13
20/22 24/20 68/2 68/5
contains [2] 54/9 54/13
content [2] 46/20 67/15
contest [1] 41/1
contro! [6] 16/8 24/18
34/1 34/7 57/1 782
conversation [1] 63/7
conversations [4] 70/22
71/2 72/15 72/18
comer [1] 65/24
correct [77] 8/18 13/12
18/17 19/13 19/15 19/16
21/18 22/2 22/3 22/8
23/21 24/4 24/5 25/5

 

 

(602) 342-7199 * ddrvt@comcast

Double D Reporting

«net

(2) are... = correct
Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 89 of 119

STACIE RIVARD-PEDIGO v.

OXEMO LIMITED LIABILITY COMPANY D/B/A OXEMO MOUNTAIN RESORT

(WITNESSNAME]
May 14, 2018

 

C

correct... [63] 25/9 26/5
26/13 26/18 27/5 27/6
27/9 27/10 28/9 28/11
32/18 32/21 32/22 33/13
33/15 34/9 34/22 35/4
35/11 35/12 35/14 36/1
36/5 36/6 36/11 36/22
38/16 41/17 42/14 46/6
46/17 46/18 47/12 47/20
49/18 51/20 51/21 51/24
52/2 52/3 52/10 53/10
53/14 53/15 54/15 54/16
54/19 55/4 55/5 55/22
56/8 56/13 56/22 56/23
61/1 67/5 67/12 67/13
67/24 68/11 69/23 75/17
77/3
Costello [1] 1/11
could [9] 19/2 19/6 21/12
23/2 27/4 33/16 54/5
59/21 77/19
couldn't [2] 10/1 81/11
counsel [2] 2/20 3/18
county [2] 83/9 83/12
couple [6] 5/2 58/10 61/4
64/10 65/17 78/5
course [2] 79/18 80/18
court [5] 1/1 4/15 6/5
8/21 12/8
courtesy [2] 54/14 56/16
Crested [1] 35/8
| |CROSS [2] 2/2 81/20
CROSS-EXAMINATION
[1] 81/20
crossed (1] 75/4
crossings [2] 55/13 56/2
culinary [2] 15/11 26/11
culvert [1] 7/15
Curtis [32] 2/18 17/1
17/9 19/14 20/2 20/15
24/2 24/20 26/22 31/14
32/19 32/20 33/22 34/8
36/18 44/6 45/12 45/18
47/17 69/22 69/24 70/7
70/14 71/14 71/24 72/19
75/22 79/11 79/18 80/18
81/23 82/4
Curtis Ficklin [2] 17/9
33/22
Curtis's [5] 21/20 23/5
45/8 57/6 64/17
customer [1] 50/17
cut [2] 30/14 50/12
cutoff [1] 42/17
ev [1] 1/3

D

DIBIA [2] 1/5 84/9
dangerous [1] 27/15
data [1] 26/6

date [5] 20/3 53/21 66/9
81/3 83/5

dates [1] 22/20

Dave [4] 7/23 20/1 20/5
73/18

Dave Thompson [1]
73/18
day [18] 1/11 24/3 24/3
28/1 28/8 28/10 29/20
31/18 31/18 32/20 46/5
50/24 69/2 69/7 72/10
72/13 73/10 83/12
days [2] 21/10 36/9
deals [2] 30/16 30/23
December [2] 2/16 12/4
decided [1] 33/11
Defendant [1] 1/19
defense [1] 8/11
define [2] 25/17 55/11
defined [2] 49/2 52/8
defines [2] 62/1 55/20
definitely [2] 41/23 70/6
definition [2] 52/17 53/8
delivered [1] 32/1
department [4] 15/11
15/12 18/7 38/7
departments [1] 76/13
dependents [4] 75/3
75/5 75/5 75/10
Depends [1] 9/19
depict [1] 44/23
deposed [3] 8/12 10/4
11/12
deposes [1] 4/2
deposition [13] 3/13 3/15
4/22 6/19 8/16 9/7 15/19
15/20 15/21 59/22 82/12
83/2 84/6
depositions [4] 3/8 7/5
9/1 9/2
describe [1] 66/23
described [1] 63/11
description [3] 2/8 2/23
66/11
design (1] 12/16
designate [1] 25/8
designated [4] 16/4
30/11 55/3 63/5
designed [2] 55/21 56/17
desire [1] 56/11
desk [1] 48/9
detailed [1] 75/13
determination [1] 20/24
determine [2] 31/12 69/9
determines [1] 59/14
develop [1] 37/17
developed [1] 15/12
Dewar [1] 67/17
did [40] 6/15 6/16 6/18
6/21 7/21 7/23 8/2 8/3
8/9 8/10 8/17 9/10 9/12
13/13 13/16 15/3 19/17
19/18 20/15 28/21 28/22
28/23 34/2 36/22 37/4
37/11 43/23 58/9 64/18
65/2 70/4 71/24 72/3
72/9 72/11 72/12 73/13
73/14 78/22 82/3
didn't [7] 10/4 15/9 21/11
23/10 33/3 75/4 82/8
difference [2] 22/16 33/7

 

 

 

differences [3] 22/17
22/20 23/3
different [10] 10/4 15/7
15/8 21/23 21/23 30/15
32/15 59/13 63/16 82/5
differently [2] 24/13 37/6
DINEEN [2] 84/2 84/19
direct [8] 2/2 4/4 19/21
19/23 25/22 48/10 49/7
59/6
direction [3] 48/7 48/15
71/3
director [3] 14/19 16/18
17/17
disagree [1] 35/20
discipline [2] 17/8 79/11
discount [3] 32/12 32/13
74/6
discounted [1] 75/19
Discover [1] 2/17
discovery [6] 2/15 2/16
65/6 65/14 67/7 69/15
discuss [2] 37/16 38/22
discussed [2] 54/10
58/17
discussion [6] 23/15
31/21 39/4 70/14 71/17
81/14
discussions [2] 39/6 71/6
distinctive [1] 62/12
DISTRICT [2] 1/1 1/1
division [1] 65/22
divorce [1] 9/4
doctor's [1] 73/14
document [12] 2/24 25/5
28/22 47/11 51/19 53/4
53/12 54/7 54/9 66/17
67/6 81/11
documentation [1] 79/23
documented [1] 60/12
documents [10] 24/21
42/8 53/16 65/16 78/6
79/4 79/9 79/15 80/4
80/24
does [27] 6/1 17/20
17/21 17/22 20/7 20/8
26/18 37/10 38/22 39/1
41/9 52/5 52/8 52/12
52/18 52/20 52/24 53/2
§3/5 57/23 63/10 66/11
67/21 73/23 75/2 75/9
77/14
doesn't [5] 29/14 39/15
68/24 69/15 72/14
doing [5] 9/7 9/22 10/15
13/1 81/2
don't [59] 4/9 5/20 9/3
9/6 9/14 9/16 10/15
42/12 20/10 20/21 22/15
23/6 24/13 25/10 26/20
26/22 29/9 29/15 33/4
34/6 35/15 36/24 37/1
37/4 38/17 40/19 42/8
43/12 43/22 44/5 47/15
48/17 55/23 58/1 60/18
61/21 63/16 64/20 65/8

65/15 66/18 66/22 67/16
68/7 70/1 70/8 70/11
7217 72/21 73/11 73/15
73/19 73/24 74/3 76/14
77/4 78/1 80/5 82/10
done [4] 15/7 28/12
45/11 46/1

DOUBLE [1] 1/21

down [12] 7/13 9/10 10/9
31/1 32/5 39/2 45/5 49/3
66/10 56/21 65/19 70/16
downhill [2] 9/23 34/20
dropped [1] 43/8

duly [1] 4/1

during [6] 20/16 27/24
ATINT 48/3 §1/2 72/15
duties [2] 17/4 79/6

duty [6] 38/24 45/14
45/15 45/24 71/8 72/7

E

each [1] 26/15
earlier [7] 14/5 50/21
54/10 58/17 60/13 61/12
61/19
ears [1] 24/8
Eb [1] 18/14
edge [1] 7/14
education [1] 57/20
eight [1] 17/13
either [4] 15/13 19/7
36/7 81/24
eligible [1] 32/7
Elm [1] 7/15
else [9] 6/8 11/10 15/6
39/4 60/17 73/20 73/22
79/1 81/24
employed [2] 47/18 66/2
employee [43] 2/9 2/10
17/18 19/1 21/16 22/2
22/4 22/7 24/6 24/24
25/8 25/13 26/2 26/15
27/2 27/19 30/7 30/8
31/24 32/15 32/23 33/8
33/9 33/10 38/3 45/6
45/22 46/10 46/22 47/4
47112 64/22 65/1 65/4
65/7 69/3 69/21 71/9
72/7 74/15 74/19 75/2
76/3
employee's [1] 30/5
employees [17] 17/5
20/12 20/19 23/19 24/14
26/5 27/9 31/4 38/24
44/16 45/14 50/3 68/2
68/5 68/6 68/7 79/20
employer [5] 17/5 17/11
24/7 79/7 79/13
employer-provided [5]
17/5 17/11 24/7 79/7
793
employers [1] 79/6
employment [12] 17/2
17/6 17/11 21/15 24/1
45/4 64/17 79/3 79/8
79/14 79/18 80/19

 

 

encourage [2] 49/9
77/15

end [3] 41/13 56/16 74/4
endanger [1] 45/6
endangered [1] 45/9
enforce [2] 61/20 80/1
enforced [1] 35/10
enforcement [1] 57/20
enforcing [1] 63/4
engage (1] 63/7
enhance [1] 27/4
enjoyable [1] 27/13
enough [4] 4/12 4/13
13/3 64/9

entail [1] 15/3

entity [2] 35/5 39/18
environment [3] 38/19
38/20 38/23

Epic (3] 35/23 36/3 36/7
equipment [1] 48/7
equivalent [2] 61/16
61/18

ergonomic [1] 38/13
ESQUIRE [2] 1/15 118
estimating [1] 18/5

et [2] 80/19 81/4

Even [2] 4/17 33/2
evening [1] 71/20

ever [9] 18/21 27/22
41/12 42/21 49/20 69/24
70/4 70/19 72/18

every [14] 21/16 24/24
25/8 25/11 27/1 27/3
33/9 34/5 47/12 63/1
63/6 63/21 63/21 69/20
everybody [2] 38/12
7Hih4

everything [2] 26/11 78/8
evidence [1] 3/14
exactly [1] 42/9
EXAMINATION [2] 4/4
81/20

example [4] 32/16 35/8
36/24 44/24

examples [1] 30/18
except [3] 3/12 15/4
46/17

Excerpt [1] 2/14

excuse [1] 52/5

exhibit [40] 22/10 22/12
23/17 33/18 45/4 46/11
46/14 46/16 46/16 46/20
47/3 47/5 47/8 47/10
47/16 51/9 51/10 52/4
52/18 52/24 54/3 54/4
56/16 55/19 56/7 57/11
57/12 59/2 60/13 60/14
60/24 62/24 64/11 65/13
68/21 73/1 74/4 75/21
75/23 76/2

Exhibit 1 [6] 22/10 22/12
23/17 33/18 45/4 46/16
Exhibit 10 [1] 76/2
Exhibit 2 [4] 46/14 46/16
46/20 52/4

Exhibit 3 [7] 47/3 47/8

 

 

Double D Reporting

(802) 342=7199 * ddrvt@comcast.net

(3) correct... = Exhibit 3
Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 90 of 119

STACIE RIVARD-PEDIGO v.

(WITNESSNAME }

 

OKEMO LIMITED LIABILITY COMPANY D/S5/A OXEMO MOUNTAIN RESORT May 14, 2018
fe 20/15 29/17 32/20 33/22| 48/15 48/17 49/16 hand [1] 74/24 57/9 61/10 66/10 66/19
Exhibit3.. [5] 47/70 | 37/8.45/14 47/17 75/22 |given [10] 12/23 18/5 _ [handbook [12] 2/9 2/10 | 72/12 73/17 76/15 76/19
47/16 60/13 60/14 so/24| 29/11 80/18 81/23 82/4 | 28/24 30/19 31/14 32/11] 20/18 22/2 22/4 22/13 | 82/8
Exhibit 4 [1] 51/9 Ficklin's [4] 17/1 27/12 | 32/15 32/16 45/11 83/2 | 22/14 22/17 23/4 23/4 holder (1] 51/20
27/22 79/3 giving [4] 57/17 23/17 46/10 holiday [1] 48/4

Exhibit 4A [1] 51/10
Exhibit 4B [1] 52/18
Exhibit 4C [1] 52/24
Exhibit 5 [4] 54/3 54/4
55/19 56/7

Exhibit 6 [4] 57/11 57/12
59/2 62/24

Exhibit 7 [1] 64/11
Exhibit 8 [1] 65/13
Exhibit 9 [2] 68/21 73/1
exhibits [3] 2/7 2/20 3/17
exit [1] 9/18

expect [5] 19/2 19/11
24/17 25/15 26/20
expectation [1] 26/16
expected [1] 24/15
experience [3] 27/5
27/13 42/11

expert [1] 61/9

Expires [2] 83/18 84/19
explain [1] 74/19
explained [1] 74/17
expressed [1] 51/15
extent [3] 49/1 71/1
80/22

external [8] 27/5 32/17
39/3 39/20 40/1 40/6
40/14 53/13

“*\ lextinguishers [1] 77/1

eye [1] 73/20
eyes [1] 24/8

F

facilities [3] 15/11 26/8
34/20

facility [1] 77/11

fact [1] 45/18

factually [1] 60/2

failure [1] 57/2

fair [22] 4/12 4/13 13/3
20/11 30/20 30/21 35/1
37/12 37/13 39/16 39/17
42/5 42/5 45/17 45/22
48/23 48/24 49/17 55/10
62/18 64/9 65/3

fall [2] 50/5 66/3

falls [1] 38/9

familiar [3] 33/14 58/4
58/9

familiarity [1] 16/19

far [2] 10/11 81/3
Farmington [1] 1/19

fast [1] 30/11

fault [2] 29/6 72/1

FAXON [3] 1/15 1/15 4/6
February [6] 16/1 16/15
43/15 68/17 78/20 78/20
February 16 [3] 16/1
16/15 78/20

federal [2] 6/5 12/8

felt [1] 12/17

Ficklin [14] 2/18 17/9

 

 

fifth [1] 45/5

filed [1] 7/18

fill [2] 75/6 75/7

filled [1] 74/22

find [6] 21/12 53/5 54/6
77/12 77/19 841/414

fine [2] 7/2 71/4

finish [1] 4/16

fire [1] 77/4

firm [3] 1/15 1/18 11/20
first [5] 19/19 22/10 54/5
68/13 75/11

first-aid [1] 68/13

five [2] 17/1 21/9

flow [2] 56/11 56/22
focus [3] 38/8 40/11
40/13

focuses [1] 39/19
focusing [1] 64/19

fold [1] 54/7

following [1] 27/11
follows [2] 3/4 4/3

food [2] 13/24 32/12
foregoing [3] 83/1 83/15
84/4

form [6] 3/13 32/5 34/14
35/3 61/6 66/5

formal [1] 60/11
formalities [1] 3/8

forms [1] 66/24

found [1] 29/6

four [1] 16/14

fractured [1] 12/17

free [1] 745/19

front (2) 19/7 30/14

full [10] 13/9 13/11 20/22
21/1 21/13 22/6 23/19
36/7 46/22 75/11
full-time [8] 13/11 20/22
21/1 21/13 22/6 23/19
46/22 75/11

further [2] 43/7 81/15

G

gave [1] 6/19

gear [1] 19/1

general [6] 10/8 13/5
13/20 14/24 15/2 15/9
generally [1] 5/12
Gentry [1] 1/11

germane [1] 44/24

get [17] 10/4 23/20 .
25/22 32/3 32/10 33/3
33/6 39/1 51/22 52/23
53/14 68/8 74/20 75/11
76/12 77/20 81/10

gets [5] 31/24 33/10
36/8 74/15 75/19

getting [2] 56/4 74/24
GFELLER [2] 1/18 1/18

give [6] 28/22 28/23 48/7

 

go [26] 6/15 8/2 9/10
10/1 13/16 19/6 23/7
23/13 29/16 29/15 32/9
35/8 35/9 44/19 44/21
49/2 54/24 56/10 56/12
56/21 59/16 63/15 65/17
66/21 67/1 73/14

goal [2] 63/14 63/15

going [24] 4/7 6/10 7/13
23/2 23/7 34/20 35/10
43/2 50/7 50/13 52/14
§4/24 55/9 55/9 56/1
57/8 59/11 59/23 60/1
61/10 64/7 68/23 74/7
7716

good [3] 4/6 25/13 50/19

got [9] 5/16 14/23 15/16
15/16 44/22 65/21 69/17
69/18 76/19

gotten [4] 52/22 76/5
76/5 78/8

great [1] 63/14

green [1] 74/21

greet [1] 48/6

groomed [1] 7/14

group [4] 1/15 39/19
49/3 63/11

groups [2] 40/10 40/13

guess [10] 8/14 13/21
19/4 25/20 33/2 60/18
62/19 72/14 73/17 76/13

guessing [3] 7/1 18/5
69/8

guest [42] 5/14 6/7 7/13
12/16 18/24 19/2 19/11
24/11 24/12 24/21 25/1
25/4 25/9 25/14 25/17
26/20 25/21 26/3 26/17
27/3 27/5 27/8 28/3 30/7
30/8 32/17 39/20 40/1
40/6 44/12 45/23 49/24
50/11 53/13 58/12 58/17
9/9 71/10 76/14 76/20
77/4 7717
guests [12] 24/16 25/3
27/13 28/4 39/3 40/14
48/6 48/13 48/16 57/17
59/7 71/13
guide [5] 2/11 26/5
26/14 47/4 47/10
guy [1] 66/21
guys [1] 44/21

H

had [22] 5/16 8/23 12/17
14/6 15/8 22/4 24/2
26/22 31/6 44/21 53/21
61/2 61/12 61/14 69/7
70/23 71/6 71/18 72/9
72/18 75/20 80/23

hair [1] 41/2

 

handbooks [2] 79/19
81/1

handle [2] 43/13 43/14
handling [2] 31/4 58/14

happen [2] 31/12 49/22

happened [3] 29/1 44/15
45/15

happens [2] 49/24 59/7
Hartford [2] 1/18 1/19
has [18] 19/7 26/5 26/8
26/9 26/9 26/10 27/18
32/11 32/12 35/14 42/11
42/21 43/20 61/14 66/23
68/3 78/9 78/15

have [144]

Haven [1] 1/15

haven't [5] 11/12 52/22
62/7 76/8 80/20

having [2] 4/1 64/20

hazard [2] 24/19 38/15

hazmat [1] 77/1

He'll [1] 69/13

he's [11] 7/24 11/20
17/17 18/18 20/6 61/9
61/10 66/8 66/21 71/5
76/19

head [3] 38/7 40/24 41/4

heard [3] 29/22 58/5
58/10

heart [1] 59/24

held [3] 23/15 31/21
81/14

helmet [3] 40/24 41/3
41/4

helmets [1] 41/6

help [4] 28/7 48/6 59/6
77/18

helping [2] 57/17 59/9
her (4] 29/19 29/20 30/1
44/7

here [12] 15/23 22/9
42/17 46/8 50/2 51/7
61/9 63/11 63/23 74/6
74/9 78/2

hereby [2] 3/2 84/3
hereto [1] 3/4

hey [3] 50/1 50/11 74/24
high [3] 13/14 13/16
13/17

higher [1] 82/5

him [17] 18/3 19/17
19/19 19/20 28/19 28/24
45/21 46/5 67/18 70/4
70/12 70/23 71/7 72/9
73/12 82/8 83/15

hired [1] 80/23

hiring [2] 79/18 80/18
his [24] 17/16 18/1 18/14
19/21 19/23 20/17 21/6
24/22 26/23 27/24 28/7
28/12 28/23 31/14 46/5

 

holidays (1] 24/5
home [3] 73/12 73/13
734

honest [1] 43/21
Hopefully [1] 52/23

hour [2] 73/8 73/10
hours [2] 21/2 21/2
house [1] 44/23

how [24] 5/1 8/12 13/6
13/13 18/18 20/24 25/17
25/22 28/21 32/1 32/1
32/3 43/13 48/18 58/13
59/4 63/18 63/23 65/4
66/22 68/1 69/9 72/12
74/18

hum [9] 7/11 10/6 26/22
31/10 38/5 40/22 41/7
43/4 50/14

I'd [1] 54/23

I'l [4] 4/11 22/10 33/2
78/7

I'm [46] 4/7 4/18 6/24
7/2 916 13/5 14/3 14/3
14/21 16/17 19/3 22/19
22/22 23/7 31/2 33/16
34/4 36/23 38/18 40/9
4111 44/17 44/18 52/14
63/19 54/6 54/24 55/19
56/4 57/8 60/2 64/7
64/18 66/4 67/9 69/5
70/18 73/22 74/24 76/9
77/6 77/18 80/6 80/23
81/2 81/7

I've [17] 13/8 15/7 15/13
16/21 26/15 30/23 35/19
41/14 46/19 54/2 58/10
76/5 76/5 76/18 77/4
78/8 80/5

i.e [1] 70/9

icon [3] 73/20 73/21
73/23

ID [4] 32/23 33/8 33/10
33/10

idea [3] 48/17 73/9 74/3
identification [4] 3/18
46/11 47/5 75/23
identified [2] 50/22 80/19
implying [1] 44/20
important [7] 21/22
26/19 30/6 34/16 43/15
45/13 50/3

imposed [2] 17/8 79/11
in-house [1] 44/23
in-kind [1] 68/8
inappropriately [1] 27/16
incident [12] 16/2 32/21
45/12 60/9 67/11 70/5
70/8 70/20 72/20 81/4
81/6 82/1

 

 

(802) 342-7199

Double D Reporting

* ddrve@comcast.net

(4) Exhibit 3... = incident
Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 91 of 119

STACIE RIVARD-PEDIGO v.

OKENO LIMITED LIABILITY COMPANY D/B/A OKEMO MOUNTAIN RESORT

(WITNESSNAME )
May 14, 2018

 

include [4] 44/10 62/18
52/24 53/5
included [2] 21/19 69/21
includes [1] 34/18
including [2] 20/42 79/19
inclusive [1] 84/5
incorporate [1] 44/10
incorporated [1] 33/1
increase [1] 37/16
indicated [1] 59/1
indirectly [1] 18/8
industry [3] 40/10 40/13
58/12
information [15] 22/6
26/9 26/9 26/10 27/1
27/3 40/16 48/9 48/12
49/16 57/17 78/15 78/18
T9MN7 80/17
informed [1] 51/15
inherent [5] 52/2 52/8
52/17 53/1 53/8
injured [20] 5/14 5/19
5/20 7/16 20/3 24/4 28/4
29/14 29/17 29/21 31/14
38/3 44/7 44/13 45/10
45/18 49/24 53/22 59/18
59/18
injuries [1] 38/10
injury [2] 59/2 59/8
inside [2] 39/19 48/8
Inspector [2] 76/6 76/22

, instead [1] 74/23

instituted [1] 61/15
instructed [1] 44/17
intention [1] 81/2
interested [1] 58/13
interject [1] 59/19
internal [2] 27/8 31/3
intersections [1] 80/2
interviewed [1] 70/16
introduce [1] 49/4
introduced [1] 4/7
investigation [7] 28/12
28/15 45/11 45/21 45/24
70/13 72/4

invite [1] 74/15
involved [24] 4/22 5/13
5/15 5/18 7/8 7/9 9/2
9/22 9/23 11/16 14/6
28/15 29/4 29/7 29/12
30/12 38/3 39/2 41/14
44/10 57/9 71/9 71/10
81/23

involvement [1] 8/14
involves [1] 11/5
involving [5] 5/6 5/11 7/6
10/12 71/7

Island [2] 6/9 7/7

isn't [8B] 19/11 21/16 25/1
38/18 51/2 54/10 66/19
66/20

issue [3] 24/18 30/13
67/14

issues [1] 38/23

it's [52] 6/13 9/20 11/9

 

11/11 12/5 12/6 12/14
21/22 25/6 25/10 26/19
30/6 32/4 34/16 35/5
35/20 36/15 39/13 40/18
40/19 40/20 40/24 41/23
42/7 42/24 43/15 45/13
46/17 48/18 49/14 49/24
50/2 50/17 51/9 51/14
62/15 53/3 54/5 55/17
58/2 73/1 74/21 74/21
74/22 75/4 77/6 77/8
77/8 77/8 77/9 77/21
81/3
item [3] 16/9 45/5 80/5
itself [1] 49/17

J

jacket [3] 61/3 61/13
61/15

jackets [6] 57/16 57/24
58/7 59/1 63/12 63/17
Jersey [5] 9/7 9/10 9/13
9/15 10/14

job [7] 8/12 24/22 26/17
27/12 50/2 66/11 82/8

jobs [1] 15/7

JOEL [2] 1/15 4/46

John [1] 5/21

jumping [2] 5/14 59/11
June [3] 2/15 2/17 65/6
June 28th [1] 65/6

junior [1] 13/14

jury [2] 8/17 8/19

just [44] 4/9 4/19 5/12
6/24 9/15 12/6 13/9
13/18 15/24 22/13 24/16
36/13 40/11 43/18 44/18
44/19 46/7 48/18 48/19
49/9 50/1 50/10 52/21
54/3 54/8 56/4 59/19
60/2 61/8 64/16 65/16
65/17 67/3 67/9 70/24
TUT 71/11 74/23 77/22
78/2 78/5 78/7 78/7 80/9

K

keep [4] 41/9 54/8 68/22
74/7

keeping [1] 57/18

kind [3] 68/8 72/4 74/5
King [2] 42/4 50/23
Kinney [1] 18/14

knew [1] 8/13

knoll [1] 50/1

know [121]

knowledge [5] 32/19
42/23 61/3 63/10 78/13
knowledgeable [2] 16/3
17/13

known [1] 33/18

knows [2] 60/3 63/1

Lancaster [17] 17/15
18/16 28/18 28/23 30/16
39/7 43/23 59/3 59/24

 

 

62/5 64/7 66/14 66/15
69/11 70/20 71/7 71/14
Lancaster's [2] 17/24
18/7

lane [2] 12/16 12/18
large [1] 39/11

last [11] 9/24 44/19
58/10 61/3 64/18 64/21
65/1 65/4 65/8 66/2
79/23
last-minute [1] 9/24
lastly [1] 52/21
lasts [1] 48/18
late [1] 12/3
later [2] 28/19 28/24
Laurie [1] 1/18
Law [1] 1/15
lawsuit [1] 45/1
lawyer [1] 72/19
lawyers [3] 5/18 11/15
78/10

least [9] 7/8 12/14 21/8
22/5 34/6 37/22 45/20
46/19 76/19
leave [1] 48/17
leeway [1] 62/1
leg [1] 12/17
let [28] 20/13 22/13 24/6
34/23 40/11 42/20 46/13
47/7 51/10 52/6 52/13
52/16 52/21 54/2 57/6
57/10 59/19 61/8 62/23
64/9 65/13 66/10 67/6
70/24 76/2 78/2 73/5
80/9

let's [14] 18/1 19/9 23/13
44/3 44/19 46/7 47/2
47/21 51/9 62/7 64/16
65/17 75/21 81/17

level [2] 18/15 58/2
LIABILITY [2] 1/4 84/9
lift [11] 20/6 20/20 21/14
24/22 24/23 26/1 30/13
49/9 66/12 69/14 69/20
lifting [1] 38/10

lifts [2] 39/10 48/14

like [37] 3/10 10/3 24/16
24/19 30/14 30/18 31/7
32/13 38/10 40/2 40/20
45/1 48/22 49/7 49/11
49/15 49/24 50/10 50/15
50/18 55/15 61/21 63/11
64/4 67/1 68/14 68/16
70/16 71/12 72/1 73/4
73/20 76/3 77/2 77/7
77/22 81/9

likely [4] 21/2 30/9 53/4
66/19

likewise [1] 53/5

limit [1] 36/10

limited [5] 1/4 22/6 42/21
42/24 84/9

list [3] 15/17 64/6 64/17
listed [4] 15/23 22/1 51/7|
58/21

literature [1] 42/1

 

little [7] 26/2 34/23 41/4
43/16 48/14 71/20 73/20
LLC [1] 1/15

loaded [1] 33/10

locate [1] 52/14
location [3] 48/8 54/20
59/17

lodge [1] 48/8

long [4] 8/24 13/6 18/18
48/18

laok [23] 23/11 24/23
31/11 32/8 33/18 37/14
45/3 50/20 51/9 52/4
52/7 52/19 54/3 54/23
57/11 62/24 64/1 64/16
65/18 73/7 78/2 78/7
81/12

looked [6] 22/4 22/15
46/19 54/11 55/9 68/22
looking [9] 7/2 23/18
36/13 44/18 48/14 65/3
67/9 68/18 70/11

looks [4] 73/4 73/20 76/2
76/19

loper [1] 66/14

losing [1] 46/5

lost [1] 72/12

lot [6] 26/6 43/7 52/23
55/7 55/7 70/3

lots [1] 43/17

Ludlow [1] 13/17
Luther [2] 42/4 50/23

M

made [5] 15/13 47/1
77/9 83/3 83/14
maintaining [2] 16/8
78/12

make [10] 4/11 4/15
4/20 14/12 20/24 40/12
55/24 68/13 70/24 78/8
management [1] 18/15
manager [16] 10/8 13/5
13/20 14/16 14/24 15/2
15/9 20/6 32/5 38/7
65/22 66/19 73/12 73/17
74/23 76/16

managerial [1] 18/6
managers [1] 77/13
manner [4] 3/10 17/10
45/19 79/12

manual [4] 24/24 25/11
69/14 75/14

many [7] 5/1 33/4 36/2
36/2 43/13 63/18 63/23
map [3] 30/12 54/23
64/1

maps [1] 39/12

mark [3] 46/8 47/2 75/21
marked [8] 2/8 46/11
46/13 47/5 47/7 54/2
64/10 75/23

Martin [2] 42/3 50/23
material [2] 31/22 35/18
materials [3] 79/17 80/17
81/4

 

matter [2] 72/15 84/8
matters [1] 3/12
maximum [2] 42/15
43/19
may [24] 1/11 3/6 3/15
3/18 15/14 16/18 29/12
37/5 45/5 45/6 48/16
49/6 49/7 49/8 55/12
59/8 63/15 65/5 65/14
65/15 67/8 77/15 83/2
84/7
maybe [2] 33/2 49/5
me [65] 4/9 5/12 14/5
14/16 14/22 15/15 18/11
18/24 20/13 22/13 23/2
23/22 24/6 25/17 28/7
30/19 33/21 34/23 36/17
37/21 40/11 42/20 46/13
46/20 47/7 47/8 47/24
50/12 51/10 51/17 52/6
52/6 62/13 52/16 52/17
§2/21 53/3 53/20 54/2
54/24 56/6 57/6 57/10
59/19 61/8 62/23 64/9
65/13 66/10 67/7 70/22
70/24 71/7 71/8 71/20
72/22 76/2 76/3 78/2
78/5 80/9 83/3 83/13
83/17 84/7
mean [8] 13/21 25/19
28/22 38/17 53/23 66/11
70/8 73/23
Meaning [2] 24/9 64/4
meant [1] 14/16
media [1] 44/22
medical [1] 14/13
meet [1] 38/1
meets [1] 37/15
member [2] 18/21 40/15
merges [1] 17/14
met [2] 19/19 19/20
midweek [1] 21/2
might [21] 25/11 25/15
25/23 25/24 26/1 26/2
31/12 48/19 49/21 49/22
49/23 50/1 50/10 50/11
59/10 59/174 59/15 71/21
76/14 76/16 80/6
mind [2] 46/8 54/8
minute [3] 9/24 28/7
67/11
misconduct [3] 30/5
30/19 31/4
moment [1] 31/13
Monday [3] 31/14 41/21
73/7

monitor [2] 17/14 79/24
month [2] 40/20 65/8
more [14] 15/14 21/1
21/2 26/3 38/2 38/9
39/13 42/18 43/3 43/16
55/9 58/13 62/1 75/11
morning [2] 4/6 63/6
most [8] 5/3 16/3 17/13
21/2 30/9 30/16 38/13
66/19

 

 

(802) 342-7199 *

Double D Reperting

ddrvtGcomeast . nat

(5) include - most
Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 92 of 119

STACIE REVARD-PEDIGO v.

OKEMO LIMITED LIABILITY COMPANY D/B/A OXEMO MOUNTAIN RESORT

(WITNESSNAME }
May 14, 2018

 

M

mostly [4] 21/3 48/3
48/10 50/17

Mount [1] 35/9
mountain [41] 1/5 14/22
15/10 18/9 18/10 18/12
19/3 19/10 24/7 38/15
38/18 39/3 42/16 42/22
48/12 48/15 48/16 48/22
49/2 49/4 49/7 49/17
49/20 54/21 57/17 57/18
57/18 58/24 59/6 61/23
62/15 62/20 63/3 66/21
68/9 70/8 70/15 70/17
71/15 82/7 84/9

Moving [1] 57/10

Mr [1] 28/23

Mr. [19] 10/13 11/20
17/24 18/7 18/16 27/22
28/18 28/23 29/17 37/8
39/7 43/23 45/14 62/5
64/7 70/20 71/7 71/14
82/1

Mr. Cleary [1] 10/13

Mr. Cleary's [1] 11/20

Mr. Ficklin [3] 29/17 37/8
45/14

Mr, Ficklin's [1] 27/22
Mr. Lancaster [10] 18/16
28/18 28/23 39/7 43/23
62/5 64/7 70/20 71/7
71/14

Mr. Lancaster's [2] 17/24
18/7

Mr. Rivard-Pedigo [1]
82/1

much [1] 68/10

multiple [1] 36/4

must [2] 66/2 81/12

my [18] 4/6 4/16 8/12
8/14 10/7 13/9 13/21
20/3 24/3 32/9 33/23
44/7 60/21 71/2 71/2
74/24 83/2 84/5

myself [1] 4/7

N

name [5] 4/6 5/10 18/14
32/9 76/19

named [1] 83/14
names [1] 5/17
National [2] 35/7 40/17
nationwide [2] 34/12
34/24

nature [3] 7/11 9/21
12/13

near [1] 12/2
necessarily [1] 80/24
need [4] 22/11 50/12
53/24 55/9

negative [1] 61/5

Neil [1] 67/17

never [4] 29/22 41/14
43/2 44/12

new [9] 1/15 9/7 9/10
9/13 9/15 10/13 12/5

 

 

48/19 50/23

New Year's [1] 50/23
next [3] 13/20 73/21
76/19

nice [2] 25/3 25/16

no [23] 1/3 7/23 17/15
30/2 33/6 39/5 39/9
39/12 40/3 42/19 45/21
45/24 46/2 46/3 53/23
58/20 61/22 65/16 72/6
74/3 81/15 82/2 82/8
none [3] 13/1 30/23 31/2
nat [101]

Notary [2] 3/16 84/3
note [8] 21/22 26/19
30/6 34/16 43/15 43/18
45/13 50/3

noted [1] 76/4

notes [1] 84/6

nothing [4] 72/22 77/8
77/9 77/21

notice [6] 3/7 3/9 15/19
15/20 15/20 59/23

now [9] 10/22 15/4 15/4
33/14 35/13 37/14 42/15
44/18 57/19

nowhere [2] 52/4 52/8
number [20] 2/8 16/1
16/6 16/11 16/14 17/1
17/4 17/13 36/9 36/10
36/13 36/19 42/15 42/17
42/21 46/9 54/7 63/16
74/11 75/4

Number 2 [2] 36/13
36/19

Number 28 [2] 74/14
75/4

Number eight [1] 17/13
Number five [1] 17/1
Number four [1] 16/14
Number six [1] 17/4
Number three [1] 16/11
Number two [1] 16/6
numbered [1] 84/4
numbers [1] 26/12

O

oath [1] 83/14

object [2] 61/8 71/1
objection [4] 34/14 35/3
59/20 61/6

objections [1] 3/12
objects [1] 34/8
obligations [2] 17/4 79/6
observe [1] 57/2
obviously [5] 14/7 25/14
37/4 45/8 56/13
occasion [1] 27/18
occasions [1] 5/1
occurred [2] 54/21 71/2
off [16] 7/14 23/13 23/15
31/21 43/8 45/15 45/24
48/13 50/12 66/8 66/17
67/1 71/8 72/7 81/13
81/14

off-duty [2] 71/8 72/7

 

offered [4] 3/14 3/17
47/13 47/17

office [5] 1/11 32/6 32/8
66/20 77/8

okay [158]

OKEMO [117]
Okemo-provided [1]
19/10

on-mountain [1] 70/17

one [36] 5/3 6/19 7/6 7/8
7/9 11/2 11/5 16/1 16/17
18/15 23/8 23/14 28/8
31/6 31/18 33/1 34/5
34/7 36/4 41/14 41/15
49/4 49/6 54/5 54/7
65/11 65/15 75/12 76/8
76/16 76/22 76/24 77/8
79/23 80/9 80/19

one's [1] 65/21

ones [5] 15/24 52/15
58/20 58/22 77/14
ongoing [1] 39/18

online [2] 53/5 81/11
only [8] 4/14 8/23 9/5
49/21 64/10 73/9 76/12
81/9

open [1] 25/23

opening [1] 26/8

operation [1] 69/21

operations [9] 14/22
15/10 18/9 18/10 18/13
20/6 24/22 24/24 69/14

operator [3] 20/21 21/14
66/12

opinion [1] 61/10

opposed [2] 38/15 38/19

ops [1] 66/21

orange [1] 49/12

order [2] 3/8 3/9
orientation [3] 2/18
75/22 76/3

oriented [1] 50/16

other [33] 4/14 7/5 7/5
7/8 9/2 10/1 10/10 10/10
10/20 12/22 12/23 14/4
16/7 28/5 29/13 29/15
32/13 34/8 40/5 40/6
45/6 45/7 52/15 59/22
60/12 60/12 72/19 74/2
74/15 81/9 81/22 82/6
82/11

others [4] 14/3 37/5 63/9
78/2

our [11] 17/23 22/23
22/23 28/2 37/15 39/21
42/9 61/17 63/18 63/19
63/19

out [23] 21/12 24/3
24/18 25/24 27/14 29/15
36/19 42/17 43/5 43/17
48/13 55/10 57/1 63/4
63/20 72/22 73/22 74/22
75/4 75/18 77/12 77/18
77/19

out-of-control [1] 57/1
outfit [1] 62/12

p.m [3] 81/19 81/19

 

over [3] 14/7 14/11 18/7
oversaw [3] 8/13 14/10
15/10

oversee [2] 14/18 15/9
oversees [1] 14/19
aversight [3] 14/6 14/10
14/15

overview [1] 48/18
overzealous [1] 58/13
own [1] 72/7

owner [1] 13/21

P

82/12

P.O [1] 1/21

page [16] 2/23 22/9
23/11 33/18 37/14 44/19
45/3 47/21 50/20 54/4
56/7 60/23 62/24 64/16
84/4 84/4

page 17 [2] 47/21 60/23
page 20 [1] 50/20

page 21 [2] 22/9 23/11
page 233 [1] 44/19
page 35 [1] 33/18

page 36 [1] 37/14

page 49 [1] 45/3

page 8 [1] 64/16

pages [2] 68/21 84/4
paid [1] 68/3

paperwork [2] 66/20
7o/11

paragraph [5] 52/7 56/15
59/22 59/24 80/17

park [1] 17/23

parking [4] 42/24 43/5
43/10 43/17

part [15] 3/13 20/22 21/3
26/4 26/17 27/2 28/10
38/18 40/18 40/23 41/8
46/4 §1/17 52/1 54/17
part-time [2] 20/22 21/3
particular [1] 49/11
particularly [1] 37/10
parties [3] 3/3 3/9 29/13
partner [1] 35/19
partnered [2] 35/14
35/16

party [4] 5/19 5/21 29/13
29/15

pass [51] 2/11 2/12 2/13
2/24 17/6 17/11 21/16
23/21 24/7 27/19 27/22
28/1 28/3 28/6 28/8
28/23 29/5 29/19 30/4
30/5 30/10 30/24 31/15
31/24 32/7 32/10 32/11
32/16 32/20 33/3 35/17
35/24 36/3 36/4 36/7
46/5 46/21 50/8 51/14
§1/19 51/23 53/14 57/6
57/9 74/6 74/20 74/24
75/1 79l7 79/13 81/10
passes [1] 79/20

past [1] 27/18

 

patrol [16] 8/12 8/13
14/6 14/10 14/11 14/16
14/19 16/18 17/17 18/22
39/21 39/24 59/8 63/19
67/19 70/10

patroller [1] 49/23
patrollers [2] 68/1 68/4
paying [1] 50/12

payroll [2] 66/22 66/23

peak [4] 42/3 50/21
50/22 51/2

PEDIGO [6] 1/2 45/10
53/17 59/17 82/1 84/8
Pedigo's [1] 59/2

pending [5] 10/18 10/21
11/1 11/9 12/7

people [31] 13/7 15/15
25/2 25/15 25/16 26/20
27/15 33/4 34/1 34/8
36/14 41/1 42/17 42/22
43/7 44/10 48/5 48/10
49/3 49/8 49/16 55/7
55/8 56/1 56/12 57/15
63/7 70/3 70/9 70/14
74/15

people's [1] 61/21

perhaps [5] 33/24 48/6
55/12 59/13 74/17

period [4] 19/23 51/2
65/8 81/1

periods [4] 42/12 48/4
50/21 50/22

person (10] 6/8 7/7 7/16
16/3 17/13 19/2 19/12
26/23 28/5 28/16
person's [3] 26/1 28/3
28/5

personally [2] 20/2 83/13
personnel [2] 15/18
48/22

persons [3] 20/13 45/6
45/7

Phone [1] 26/12
photos [8] 44/3 44/8
44/12 44/22 68/20 69/1
78/22 80/13

picture [1] 68/22
pictures [7] 16/21 16/22
41/1 44/21 69/6 69/10
78/24

pile [1] 42/8

place [5] 28/21 39/4 39/7
63/21 81/24

plaintiff [3] 1/46 11/23
12/10

plaintiff's [4] 16/2 46/11
47/5 75/23

play [1] 38/12

plaza [1] 48/5

please [2] 47/9 54/4
pocket [5] 2/11 26/5
26/14 47/4 47/10

point [1] 12/24

points [1] 59/22
policies [5] 16/7 22/23
37/18 40/4 78/11

 

 

(802) 342-7159

Double D Reporting

* ddrvtGcomcast.net

(6) mostly = policies
™,

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 93 of 119

STACEIE RIVARD-PEDIGO v.

OKEMO LIMITED LIABILITY COMPANY D/B/A OKEMO MOUNTAIN RESORT

(WETNESSNAME }
May 14, 2018

 

P

policy [2] 28/2 30/23
portion [1] 24/3
portions [1] 34/3
position [6] 10/7 15/1
17/416 20/5 23/5 37/2
positioned [1] 49/19
positive [1] 61/4

Post [1] 2/15

posted [2] 16/14 78/19
potentially [2] 45/8 46/4
practices [4] 39/2 39/20
40/1 40/14

predated [1] 54/6
premarked [2] 22/11
22/12

premises [1] 45/19
premium [1] 51/3
prepares [1] 53/12
presence [1] 71/2
present [1] 13/3
presentation [2] 76/21
76/22

presented [1] 82/4
presently [5] 10/18 10/20
14/11 14/18 64/22
president [9] 13/5 13/20
14/18 14/22 15/5 15/10
18/9 18/10 18/12
President's [4] 41/15
41/20 42/3 50/24

press [2] 35/18 35/20
presumably [4] 26/16
47/17 55/6 68/22
Prevailed [2] 8/7 8/8
prevent [1] 38/8
previously [1] 36/20
price [1] 51/3
principally [1] 49/16
principles [1] 63/2
printout [1] 56/7

prior [2] 14/24 53/13
privileges [2] 29/20
33/11

probably [12] 4/18 7/9
8/23 16/22 21/11 21/13
36/10 38/9 43/21 71/19
76/15 77/21

procedure [2] 31/1 31/3
procedures [2] 16/7
78/11

proceeding [1] 9/4
process [1] 73/11
PRODUCE [1] 2/22
produced [4] 78/10 79/4
79/8 80/24

Professional [1] 84/2
program [18] 26/11 40/7
48/1 48/2 57/19 58/3
58/4 58/5 59/12 60/11
60/15 61/3 61/5 61/5
61/13 61/15 62/3 62/8
promote [1] 41/5
promoted [2] 14/7 15/13
promulgates [1] 35/6
property [1] 45/7

 

 

provide [5] 25/13 26/2
26/4 27/12 61/11
provided [15] 17/5 17/14
19/10 21/9 24/7 26/14
27/19 47/11 69/20 79/7
79/13 79/14 79/17 79/21
80/18 ‘

provision [2] 34/9 46/21
public [3] 3/16 39/14
84/3

pull [1] 61/21

punched [1] 75/18

punishment [4] 45/21
46/2 46/3 72/4

purchased [2] 5/16 77/9

purpose [1] 49/15

purposes [1] 49/20

pursuant [1] 3/7

put [4] 39/9 39/11 50/19
62/7

Putney [1] 1/11

puts [1] 63/8

putting [2] 46/8 63/6

Q

Quad [1] 48/11
qualified [1] 22/5
qualify [1] 45/9

quarter [2] 73/8 73/10
question [11] 4/16 16/9
23/1 40/12 44/7 44/20
60/6 60/7 60/19 60/21
64/19

questions [8] 4/8 5/15
49/8 49/10 78/2 78/5
81/16 82/11

quick [4] 48/18 54/3 78/3
81/17

quite [1] 60/18

R

ranks [1] 13/19

reach [1] 25/24

read [8] 23/8 23/10 25/6
26/15 31/22 37/6 52/10
83/1

reading [1] 54/8

ready [1] 32/9

real [2] 22/15 78/3
realize [1] 66/4

really [2] 39/12 72/6
reason [7] 19/5 29/24
§3/23 54/6 66/16 73/19
82/3

reasonable [1] 19/11
reasons [1] 30/15
recall [14] 5/4 5/17 9/6
9/13 9/14 9/16 10/15
42/12 12/22 13/1 24/1
58/20 72/2 72/21
receive [3] 21/23 40/16
68/8

received [5] 15/19 21/16
22/14 76/18 78/24
recent [1] 5/3

recite [1] 33/16

 

recited [1] 10/11
reckless [1] 57/1
recognize [3] 46/14
46/15 64/12
recommended [1] 66/13
record [8] 3/3 6/24 23/13
23/15 31/21 71/1 81/13
81/14

records [2] 24/2 68/18
RECROSS [1] 2/2

red [3] 49/12 49/14
62/13

REDIRECT [1] 2/2
refer (1] 60/16
referenced [2] 2/8 60/23
regard [2] 35/14 66/3
regarding [1] 78/16
Registered [1] 84/2
regulation [1] 30/22
regulations [4] 16/7 57/3
78/11 79/20

rehire [1] 66/13

relate [5] 23/5 40/7
45/16 59/21 77/16
related [12] 9/3 14/8
16/9 38/13 38/14 38/23
40/5 60/11 62/8 79/9
79/15 80/4

relates [3] 34/6 37/22
46/21

relating [1] 80/24
relative [2] 60/9 78/18
release [2] 35/18 35/21
remainder [1] 31/18
remember [4] 5/9 8/5
8/19 65/15

removal [3] 66/5 66/6
66/24

removed [2] 14/21 81/3
replacement [1] 9/24
report [5] 18/16 50/4
§9/14 67/11 67/11
reported [1] 14/16
reporter [2] 4/15 84/3
reporting [3] 1/21 15/8
15/15

reports [5] 14/21 15/14
18/8 18/10 60/8
represent [3] 6/1 7/21
10/9

representative [3] 8/11
10/1 37/1

represented [4] 5/19
§/20 5/21 10/13
represents [3] 11/18
11/19 11/23

reprimand [1] 50/7
REQUEST [1] 2/22
requested [1] 31/22
require [1] 82/8
requirement [2] 51/22
76/3

research [4] 9/23 10/16
13/2 64/20

reserve [1] 56/24
reserved [1] 3/13

 

resolved [1] 6/13

resort [4] 1/5 25/12 48/6
84/9

respect [3] 80/12 80/16
82/5

respective [1] 3/3

respond [1] 43/23

Responses [3] 2/16 2/17
2/18

responsibilities [1] 15/4

responsibility [24] 16/12
18/7 24/15 33/15 33/22
34/2 34/4 34/9 34/11
34/17 34/21 34/24 35/10
36/14 36/15 37/2 37/12
39/10 39/11 40/6 54/9
57/21 63/3 78/16

responsible [2] 12/18
63/4

rest [1] 72/13

restate [1] 34/23

restrooms [1] 48/10

result [4] 8/4 17/9 45/12
79/12

retail [1] 32/12

retained [2] 2/20 3/18

revert [1] 76/15

review [2] 37/9 41/12

reviewed [2] 67/9 67/10

revocation [1] 30/24

revoke [1] 56/24

revoked [14] 27/20
27/23 28/1 28/8 29/5
29/8 29/10 29/19 29/21
30/1 30/4 30/5 30/10
57/6

RFID [4] 32/2 32/4 32/14
32/23

Rhode [2] 6/9 7/7

rider [3] 16/11 63/1
78/16

riding [3] 25/24 49/8
63/8

right [50] 5/3 10/21
11/20 11/22 13/22 14/14
18/6 19/9 22/1 22/7
24/23 25/4 25/17 26/12
26/23 30/1 33/5 36/15
38/21 43/7 43/11 44/6
44/8 44/9 44/14 45/17
46/7 47/21 49/18 54/18
54/20 54/22 55/16 56/24
60/20 63/22 64/9 64/14
65/19 65/23 72/13 72/24
T4l7 7A4l8 74/9 75/13
75/15 75/21 78/23 80/21
rightly [1] 4/18

risk [5] 51/15 53/1 53/9
63/9 82/5

risks [3] 52/2 52/8 52/17
RIVARD [4] 1/2 45/10
82/1 84/8
RIVARD-PEDIGO [3]
1/2 45/10 84/8

River [1] 13/17

road [3] 1/12 9/19 43/10

role [1] 50/15

room [1] 13/15

roster [3] 2/19 64/3
75/22

round [1] 17/20

rule [2] 30/22 57/7
rules [7] 16/6 54/10 57/2
61/20 78/11 79/19 80/1
run [3] 43/17 49/4 49/6
running [2] 43/5 50/24
runout [1] 12/18

runs [2] 49/3 63/5
Rutland [3] 5/23 5/24
7/24

Ryan [2] 6/1 7/21

Ss

sad [i] 44/15
safe [11] 39/2 39/15
39/20 40/1 40/5 40/14
40/17 40/20 41/5 45/20
57/18
safety [54] 34/12 35/1
37/15 37/17 37/17 37/21
37/24 38/1 38/11 38/15
38/22 38/23 39/1 39/24
40/4 41/12 48/22 49/20
50/15 54/9 54/14 56/16
57/18 57/21 58/1 58/22
58/23 59/5 59/16 60/8
60/12 60/16 60/20 60/21
61/7 61/17 61/20 61/20
61/24 62/1 62/4 62/8
62/11 62/20 63/3 63/11
63/18 63/19 63/19 76/7
76/20 76/24 77/14 80/1
said [12] 3/16 14/9 29/11
36/20 37/24 43/2 61/2
61/19 61/22 61/22 62/21
83/12
same [14] 4/19 15/3
16/9 16/22 24/15 33/3
33/6 35/9 46/23 52/15
53/9 58/16 60/22 62/17
sanction [1] 72/5
Saturday [4] 41/18 41/22
41/23 64/5
saw [4] 38/11 51/8 71/14)
76/20
say (37) 7/4 18/8 19/5
24/9 24/11 24/13 24/17
25/2 25/6 25/12 25/20
27/17 28/4 29/13 32/6
32/9 33/24 34/2 34/10
34/15 35/16 38/17 41/18
42/2 43/9 45/17 50/1
52/5 2/8 54/12 55/24
61/17 63/13 65/3 68/24
71/24 76/13
saying [4] 34/4 62/19
72/21 74/24
says [22] 4/2 22/9 23/19
23/20 24/24 36/14 37/15
42/17 45/4 55/20 56/10
56/17 56/21 57/15 63/1
65/22 66/10 73/7 75/2

 

 

 

Double D Reporting

(802) 342=7199 * ddrveGcomeast.net

(7) policy = says
Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 94 of 119

STACIE RIVARD-PEDIGO v.

OKEMO LIMITED LIABILITY COMPANY D/8/A OKEMO MOUNTAIN RESORT

[WITNESSNAME |
May 14, 2018

 

S

says... [3] 75/2 75/8
75/18

scanned [1] 32/2
SCHMIDT [10] 1/10 2/3
3/6 3/16 4/1 32/6 65/22
83/6 83/14 84/6

school [3] 13/14 13/16
13/17

season [15] 2/11 2/12
2/13 2/24 20/16 23/21
35/17 47/18 48/3 51/19
65/2 81/5 81/5 81/5
81/10

season's [8] 21/16 32/7
32/16 35/17 51/14 51/22
53/14 74/6

seasonal [1] 20/20
seasonally [1] 19/22

seasons [1] 13/8
second [4] 23/14 56/7
56/15 62/24

section [1] 54/13

see [20] 10/2 12/19
22/15 24/9 34/19 37/19
37/20 50/3 51/1 56/14
56/19 57/4 57/5 63/8
65/23 73/19 73/22 76/16
77/21 77/22

seemed [1] 37/6

seen [15] 15/20 16/21
16/23 21/6 30/23 35/19
51/11 60/8 62/8 67/8
76/8 77/4 80/5 80/13
80/20

sees [2] 19/1 24/12
Seiger [1] 1/18
selection [1] 51/15

sell [1] 43/3

selling [2] 35/17 43/6
send [1] 32/5

sending [1] 73/12
seniority [1] 13/19
sense [1] 54/14

sent [1] 73/13

separate [2] 32/23 74/6
served [1] 12/3

service [15] 24/21 25/1
25/5 25/9 25/14 25/18
25/20 26/3 26/17 27/4
50/17 76/14 76/21 77/5
777

settled [1] 6/17

seven [2] 17/8 63/2
several [2] 15/23 80/23
sharing [1] 35/16

sheet [2] 64/5 73/2
sheets [2] 21/6 21/8
shop [1] 19/6

short [1] 39/5

Shortly [1] 71/18
should [8] 14/12 24/9
24/12 43/22 50/4 72/3
73/4 74/17

show [15] 6/24 22/10
22/13 46/13 47/7 51/10

 

 

52/13 52/16 52/21 54/2
57/10 64/9 65/13 67/7
76/2
showed [1] 75/18
showing [3] 54/6 55/19
74/23
shown [1] 76/16
side [1] 43/18
sides [1] 43/10
sign [3] 53/13 64/4 67/1
sign-up [1] 64/4
signature [1] 65/21
signatures [1] 3/10
signed [6] 3/15 53/17
53/19 64/14 65/15 66/16
signs [5] 16/14 51/20
63/6 78/19 80/14
similar [9] 30/7 46/16
57/23 58/24 59/4 62/14
63/11 63/15 63/20
similarly [1] 35/13
Since [1] 57/15
single [1] 34/5
situation [1] 75/3
situations [2] 30/17
77M15
six [2] 17/4 21/9
ski [67] 8/12 8/13 14/6
14/10 14/11 14/15 17/6
17/11 17/17 18/21 19/6
20/16 23/20 26/8 27/19
27/22 28/1 28/5 28/8
28/23 29/5 29/14 29/20
29/23 30/1 32/12 33/3
33/4 33/7 35/7 36/2 36/4
36/8 36/10 38/15 38/17
39/21 39/24 40/17 42/22
46/5 46/21 48/19 49/6
53/21 53/24 54/13 56/15
57/21 59/8 61/7 63/19
65/1 67/19 68/1 68/4
68/9 69/6 70/10 72/10
72/13 74/5 74/16 79/7
79/13 79/20 82/9
ski/snowboard [1] 23/20
skied [2] 17/10 79/13
skier [22] 16/11 19/9
30/8 34/3 34/11 35/1
41/10 41/10 41/13 41/13
52/5 52/9 52/19 53/1
53/6 54/9 63/1 78/16
82/5 82/6 82/6 82/6
skier-on-skier [2] 41/10
41/13
skier-skier [1] 82/6
skier/snowboarder [1]
35/1
skiers [6] 34/12 34/18
42/15 55/8 55/12 56/3
skiing [50] 7/9 7/13 9/23
16/8 17/5 17/10 19/10
24/12 24/18 27/13 27/14
27/15 29/16 30/8 30/10
30/11 30/20 31/5 32/20
33/11 33/15 34/20 37/7
38/20 38/23 39/2 39/15

39/20 40/1 40/5 40/14
40/18 40/20 45/20 45/23
52/2 63/1 54/17 54/22
55/4 55/20 56/12 56/17
57/1 57/16 59/6 63/8
78/12 79/7 79/13

slips [1] 38/9

slow [13] 30/11 37/10
64/17 54/22 55/3 55/20
§6/10 56/12 56/17 56/21
63/5 63/22 63/23

slower [2] 55/11 56/3

slowly [2] 55/9 56/12

small [1] 22/19

smart [1] 40/7

Smith [2] 6/1 7/21

snow [4] 11/6 43/16
§2/23 62/21

snowboard [3] 23/20
54/14 56/16

snowboarder [1] 35/1

snowboarders [1] 34/18

snowboardiing [1] 40/8

snowboarding [1] 57/2
so [105]

social [1] 44/22

some [30] 4/8 10/16
13/1 15/14 16/19 19/4
22/11 22/11 22/19 30/13
34/3 34/5 35/14 35/18
42/1 42/7 48/4 49/3
55/13 56/1 58/11 59/7
59/11 61/2 61/14 66/3
68/12 74/5 76/13 77/15
somebody [7] 12/20
26/24 30/14 31/7 43/20
74/1 81/11

somebody's [1] 30/4
someone [5] 23/5 24/17
29/12 31/8 50/11
someone's [1] 50/8
someplace [1] 25/22
something [15] 10/3 15/6
24/9 24/10 24/12 24/13
24/17 24/19 25/23 30/14
44/24 50/4 59/10 61/10
72/23

sometimes [4] 44/21
48/4 66/17 66/18
somewhere [5] 6/8 11/10)
39/4 51/8 77/11

sorry [1] 9/16

sort [1] 76/3

sound [2] 22/7 22/8
sounds [3] 30/18 49/15
50/18

space [1] 43/17

speak [4] 16/4 50/11
70/3 70/4

speaking [3] 5/12 30/24
58/15

specific [1] 72/23
specifically [3] 60/1 71/6
72/21

spoke [2] 50/21 70/7
spoken [3] 69/24 70/12

 

70/19

spouse [1] 75/12
square [1] 59/23
SQUILLANTE [2] 84/2
84/19

STACIE [14] 1/2 24/4
31/14 33/23 36/22 37/2
37/11 44/7 45/10 45/18
53/17 59/2 59/17 84/8
Stacie Pedigo [1] 53/17
Stacie's [1] 29/19

staff [4] 17/14 57/19
79/24 80/14

stamp [1] 65/18

stand [3] 48/5 48/13
50/2

standard [2] 34/12 35/1
standards [1] 45/20
stands [1] 72/22

stars [1] 62/21

start [3] 13/13 18/2 32/4
started [2] 12/6 20/9
starting [1] 69/15

state [6] 6/4 11/10 11/11
12/8 23/2 83/8
statement [16] 27/12
27/16 27/17 30/20 30/21
35/2 37/12 37/13 39/16
39/17 45/22 48/23 48/24
49/17 55/10 66/3
STATES [1] 1/1
statistic [1] 43/20
statistics [1] 41/9
status [1] 12/1

stay [2] 34/1 34/7
stenographic [1] 84/6
sticker [1] 46/9
stickers [1] 22/12

still [4] 6/10 14/10 20/7
67/19

stipulated [1] 3/2
stipulation [1] 3/10
stop [2] 34/7 43/6
Street [1] 1/15

strike [8] 10/19 11/8
20/11 20/13 27/2 51/18
52/6 62/16

striking [1] 7/15

strong [1] 43/9

struck [2] 33/23 44/7
structures [1] 15/8
style [1] 40/7

subject (1] 16/2
subscribe [1] 36/3
subscribed [1] 83/15
subscribes [1] 40/15
subsequent [1] 70/14
subsequently [1] 22/14
substantial [2] 22/16
23/3

substantive [1] 22/23
such [1] 39/23

sued [1] 9/8

Suite [1] 1/19

summer [3] 5/11 17/22
26/10

Sunapee [1] 35/9
Sunday [4] 41/18 41/22
41/24 64/6

superior [1] 8/21
supervisor [3] 19/21
19/23 59/14

sure [20] 4/15 4/20 4/21
14/3 14/4 16/17 22/19
33/16 56/5 56/15 66/4
68/13 70/4 74/18 77/17
77/18 77/24 78/8 80/23
81/2

surface [1] 7/14

sworn [2] 4/1 10/10

T

table [1] 8/12

take [17] 3/8 4/16 28/3
28/5 28/21 37/1 39/6

41H 44/12 47/15 49/3
50/8 52/10 54/3 67/14
78/22 81/17

taken [9] 1/11 3/7 3/7

31/18 44/23 69/6 70/16

81/19 84/7

takes [1] 39/4

taking [1] 57/9

talk (7] 15/18 16/1 28/19
38/1 38/6 38/6 64/11

talked [3] 12/24 60/13

78/24

talking [10] 19/3 32/24
35/23 38/19 58/18 60/15
60/20 60/22 76/9 80/14

talks [4] 40/17 54/17
77M 777

task [1] 67/3

tell [15] 4/9 5/12 13/7
14/5 25/17 37/21 47/8
47/15 47/24 59/4 63/18
64/2 68/19 70/22 72/9

telling [1] 54/24

tells [2] 71/20 75/10

ten [1] 13/10

tenure [1] 18/1

term [1] 25/18

terminating [1] 45/12

termination [1] 45/4

terminology [2] 25/4 27/7|

terms [3] 18/1 59/5
§9/12

testified [4] 8/16 9/6 14/5
14/9

testify [7] 4/2 8/9 8/10
8/17 9/11 60/1 61/9
testimony [3] 3/6 10/10
12/23

than [13] 7/5 10/14
10/21 12/23 21/1 40/5
40/6 59/22 60/12 60/13
72/19 74/2 82/6

Thank [1] 82/10

that [417]

that's [39] 7/2 10/21
18/17 27/1 27/3 29/12
30/21 32/15 32/16 34/19

 

 

 

 

(802) 342-7199

Double D Reporting

* ddrvt@comeast.net

CB} says... — that's
Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 95 of 119

STACIE RIVARD-BEDIGO v.

OKEMO LIMITED LIABILITY COMPANY D/B/A OKEMO MOUNTAIN RESORT

[WITNESSNAME }
May 14, 2016

 

T

that's... [29] 36/6 37/13
39/17 42/5 42/5 43/18
47/11 47/20 48/24 50/4
50/19 51/7 51/21 55/5
56/6 56/11 61/4 61/22
63/14 64/17 65/11 67/3
67/6 69/14 69/20 71/4
75/13 77/20 80/15

their [19] 26/17 30/9
30/10 32/2 33/8 33/11
35/17 41/2 41/3 48/7
49/15 50/2 50/15 51/22
57/13 58/24 66/24 72/7
74/20

them [28] 22/18 24/8
24/11 24/17 25/16 25/22
26/20 32/1 33/12 34/21
36/16 47/13 48/7 48/17
49/3 49/4 49/9 59/9
68/13 68/23 74/16 74/22
75/6 75/7 76/11 76/12
77116 77/16

themselves [2] 41/2 63/9

then [15] 4/17 7/4 7/14
16/12 15/14 18/10 32/7
48/8 48/10 48/15 54/24
56/21 74/23 75/1 75/17

there [82] 8/24 9/3 10/5
11/2 12/19 12/21 15/6
18/2 22/19 23/3 23/6
25/7 25/10 26/11 27/18
28/12 28/22 30/22 31/1
31/3 36/10 36/2 37/7
38/8 39/7 39/9 39/12
39/18 40/2 40/4 40/10
40/13 41/2 42/2 42/15
42/16 44/6 45/10 45/21
45/24 48/8 48/13 50/12
51/3 55/3 55/12 56/17
58/21 58/21 58/23 59/7
59/11 59/16 60/3 60/11
60/17 62/3 62/21 62/24
63/4 63/21 63/23 64/3
64/4 65/2 66/16 69/18
71/8 72/3 73/19 74/4
74/8 74/8 75/1 76/4 76/4
76/7 76/7 76/7 76/11
76/17 78/21

there's [32] 4/8 14/3
14/4 15/23 18/15 19/9
20/18 24/18 25/14 28/2
28/4 30/15 32/14 33/4
33/6 34/5 37/5 39/11
40/18 40/20 40/23 43/16
48/11 50/22 56/1 58/11
58/11 64/10 65/18 68/12
68/15 76/114

thereafter [1] 67/10

thereof [1] 3/14

these [13] 22/11 22/11
48/13 52/15 56/11 56/22
63/2 64/3 65/16 65/17
66/23 68/22 77/14

they [73] 6/3 7/17 8/23
23/20 24/9 24/9 24/12

 

 

24/14 25/23 26/1 26/2
26/16 29/14 29/22 30/9
30/10 30/12 30/13 31/8
32/3 32/4 32/8 33/6
33/11 33/11 38/12 39/22
39/22 39/23 44/22 47/15
48/4 48/9 48/13 48/15
48/21 49/2 49/6 49/7
49/8 49/11 49/12 49/22
49/22 50/1 50/5 50/10
51/6 53/14 57/12 58/14
58/16 58/20 58/21 59/6
59/10 59/12 59/14 59/14
62/13 63/17 63/22 64/6
68/2 68/2 68/7 68/8
68/13 72/7 74/20 74/24
75/20 77/13
they'll [1] 49/3
they're [12] 15/18 24/14
25/24 26/21 31/5 49/1
60/7 59/11 63/20 66/5
68/5 68/7
they've [2] 41/2 55/20
thing [3] 4/14 80/10 81/9
things [18] 15/17 15/24
32/13 34/6 38/10 38/14
41/8 44/21 55/15 61/21
64/11 65/18 67/1 67/12
68/14 71/20 75/18 77/2
think [28] 10/8 14/12
21/22 26/19 30/6 34/16
36/12 36/20 37/5 42/5
45/13 50/2 50/18 50/19
§1/7 55/11 59/20 59/23
60/14 61/4 64/14 65/14
67/6 69/11 76/4 77/4
78/1 80/5
this [78] 3/10 10/21 11/5
12/24 15/21 23/8 24/6
27/24 27/24 30/24 32/9
32/23 36/18 37/10 40/11
42/8 42/21 43/9 44/11
44/15 44/24 45/12 45/13
45/15 46/15 47/2 51/19
53/11 53/12 54/7 54/8
54/8 54/8 54/21 55/16
55/19 56/4 58/2 58/4
58/5 60/9 62/7 62/23
63/5 65/1 65/3 65/15
65/21 65/23 66/5 66/10
66/17 69/15 70/5 70/8
70/20 71/17 71/21 72/20
73/19 73/20 74/4 74/6
74111 74/17 74/21 74/21
74/24 75/1 75/2 75/3
75/21 76/14 78/7 81/4
81/6 81/13 83/12
Thompson [2] 20/1
73/18
Thompson's [1] 20/5
those [19] 9/1 10/17
10/24 11/1 22/1 26/14
30/16 31/6 39/6 41/8
42/12 49/19 51/5 67/11
67/15 69/5 69/9 75/17
79/4

 

though [1] 4/17
thought [5] 10/4 22/5
44/20 61/19 73/11
thoughts [1] 61/14

three [11] 10/17 16/11
42/2 42/12 50/22 51/5
58/21 72/16 76/4 76/7
76/19

through [12] 13/19 22/15
23/7 30/11 40/19 52/4
52/7 52/10 52/19 65/17
78/2 84/4

throughout [1] 37/16

ticket [7] 50/8 51/3 53/18
§3/21 54/1 57/1 74/5

tickets [5] 43/3 43/6
61/21 75/19 75/19

tighter [1] 43/16

time [36] 3/19 8/24 10/8
13/9 13/11 15/8 19/19
19/23 20/22 20/22 21/1
21/3 21/6 21/8 21/13
22/6 23/10 23/19 25/23
42/12 44/6 44/9 44/9
46/22 49/21 52/10 53/13
59/18 63/21 67/22 70/15
72/8 72/20 73/1 75/11
81/1

times [2] 25/14 26/8

title [3] 13/3 15/5 24/22

toboggan [1] 59/9

today [3] 4/8 61/11 79/1

together [3] 9/15 28/4
787

told [2] 71/8 72/9

Tom [1] 11/17

too [1] 28/6

took [5] 44/2 44/8 68/20
68/24 69/9

top [4] 13/24 48/11 49/7
§7/15

tour [1] 48/16

tours [1] 48/16

towards [1] 42/9

town [1] 43/9

trail [10] 7/13 17/14 30/9
30/12 39/12 54/23 55/13
56/1 64/1 80/1

training [3] 14/13 68/14
68/15

transcript [3] 4/20 83/1
84/5

tray [1] 13/14

treat [3] 24/13 30/7 31/7
treated [2] 3/7 68/1
treating [1] 71/11

trial [11] 3/19 6/15 8/2
8/4 8/9 8/10 8/17 8/19
8/23 9/7 12/2

true [9] 21/11 21/17
23/24 25/1 27/17 54/10
83/3 83/15 84/5

truth [1] 4/2

try [5] 4/11 33/2 49/4
74/18 77/14

trying [2] 30/13 73/22

 

tubing [5] 11/5 11/6
12/16 12/18 26/9
Tuesday [1] 31/15

turn [2] 47/21 72/24
two [17] 5/5 6/22 7/6 9/1
10/11 16/6 22/18 28/4
42/12 45/20 48/14 54/7
71/12 76/5 76/9 76/12
76/18

two-fold [1] 54/7

type [7] 30/13 30/16
32/10 33/3 41/8 59/8
82/4

types [1] 32/13

U

ultimately [1] 8/17

Um [9] 7/11 10/6 26/22
31/10 38/5 40/22 41/7
43/4 50/14

Um-hum [9] 7/11 10/6
26/22 31/10 38/5 40/22
41/7 43/4 50/14

unable [1] 29/23
unaware [2] 46/24 53/19
under [7] 24/20 29/9
30/4 33/24 36/4 56/15
57/7

underneath [2] 18/15
58/22

understand [12] 4/9 4/11
14/17 20/12 35/13 44/5
59/20 60/6 60/7 60/18
73/23 77/10
understanding [3] 12/15
31/17 61/13
Understood [5] 12/7
32/14 33/9 38/11 77/7
uniforms [1] 62/12
UNITED [1] 1/1
unrelated [1] 9/5
unsafe [3] 45/5 45/9
50/4

until [5] 3/13 3/18 4/16
63/1 67/22

unusual [2] 27/14 71/22
up [10] 13/19 25/24 32/9
49/2 63/6 64/4 65/23
66/9 67/22 74/23

uphill [1] 43/19

upon [1] 49/22

us [2] 43/10 72/16
USB [1] 76/11

use [10] 26/16 27/4
33/12 35/15 41/5 54/14
55/24 56/2 56/16 84/7
used [3] 49/22 59/13
75/20

uses [1] 35/19

using [2] 34/19 66/5
usually [3] 6/1 9/17
71/20

utilization [1] 79/24
utilizing [2] 17/14 80/14

 

V

Vail [7] 2/45 35/14 57/12
57/16 67/18 63/1 63/3
Vail's [1] 63/4

Valente [1] 1/11

various [1] 20/18
Vermont [10] 1/12 1/22
6/2 6/2 6/8 7/18 11/2
11/10 11/11 83/8

very [6] 8/24 36/12 43/9
46/16 53/3 55/8

vest [2] 19/7 19/7
vetting [1] 68/12

vice [9] 13/5 13/20 14/18
14/22 15/5 15/10 18/9
18/10 18/12
vice-president [9] 13/5
13/20 14/18 14/22 15/5
15/10 18/9 18/10 18/12
video [16] 2/24 38/12
44/3 44/9 44/22 76/6
76/6 76/7 76/14 76/20
76/21 76/21 76/22 76/24
77/5 80/20

videos [3] 76/4 76/5
76/18

violated [7] 33/22 34/3
34/5 34/8 36/19 37/2
37/11

violates [1] 45/20

virtue [1] 43/5
VOLUME [1] 1/7
volunteer [1] 68/5
volunteers [3] 48/3 68/2
70/9

VP [1] 14/24

Ww

wait [1] 4/15

waived [2] 3/9 3/11

waiver [3] 2/24 51/14
81/10

walk [2] 32/7 43/7

walks [1] 74/19

want [15] 4/19 6/24
15/24 25/2 36/11 48/19
§5/24 62/5 63/14 63/15
64/11 68/10 71/21 72/17
78/8

wanted [2] 15/18 33/12

wants [1] 25/12
wamings [2] 16/15 78/19
wasn't [3] 29/7 52/13
74/18

watch [1] 27/14
wavelength [1] 4/19
way [10] 13/18 36/15
37/3 42/9 42/21 50/19
53/9 62/7 63/8 63/16
ways [2] 37/16 38/8
we [77] 4/19 5/16 5/16
9/16 11/4 12/3 12/17
15/13 15/17 21/9 24/11
24/13 24/16 25/2 25/10
25/11 25/15 26/19 28/5
28/19 29/11 29/14 30/7

 

 

(802) 342-7199 *

Double D Reporting

ddrve@comeast .net

(9) that’s... ~ wa
Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 96 of 119

STACIE RIVARD-PEDIGO v.

OKEMO LIMITED LIABILITY COMPANY D/B/A OXEMO MOUNTAIN RESORT

(WITNESSNAHE )
May 14, 2018

 

Ww

we... [54] 31/6 31/6 31/6
31/7 31/11 35/16 35/17
37/24 38/1 38/6 38/6
38/24 39/9 39/11 40/16
40/23 41/8 42/17 42/18
43/2 43/12 43/14 44/12
44/16 45/19 48/2 49/9
52/22 54/10 55/24 56/2
56/24 58/1 58/16 60/13
63/5 63/7 63/8 63/13
63/13 63/14 63/14 63/15
65/4 77/8 77/9 77/13
7713 77/14 77/18 78/7
79/5 80/6 80/24
we'll [3] 42/9 52/23
S7/11
we're [7] 4/19 23/24
32/24 43/2 60/15 60/20
80/14
we've [4] 12/23 16/22
78/24 78/24
wear [3] 49/11 62/11
62/17
wearing [6] 19/1 20/3
41/3 72/20 72/22 72/23
weather [1] 68/16
website [6] 2/14 54/5
56/4 56/8 57/13 81/13
week [5] 21/10 40/20
40/21 50/23 50/24
weekend [4] 41/15 41/16
\ | 41/20 50/23
weekends [4] 21/3 42/2
42/3 48/4
weeks [1] 51/5
well [14] 7/24 14/1 15/7
29/11 30/6 36/12 37/17
40/16 41/21 65/3 66/4
67/8 67/22 72/14
went [4] 9/24 10/5 10/9
37/22
were [22] 7/17 9/16 12/3
12/17 21/9 29/14 29/20
29/22 30/10 30/12 30/13
31/8 44/24 46/24 53/19
58/14 58/20 58/21 58/22
59/16 69/5 72/7
weren't [1] 44/23
West [2] 1/18 1/19
what [65] 4/18 5/8 5/12
7/11 8/4 8/13 9/21 10/11
12/1 12/13 12/23 13/3
13/7 13/19 14/5 14/8
15/1 17/16 17/22 17/24
20/2 20/5 20/15 20/17
20/19 25/18 25/23 26/15
28/24 30/3 31/12 35/5
35/23 36/17 37/6 37/22
42/20 43/19 47/8 47/24
48/2 §1/13 54/2 58/2
59/4 59/12 59/20 59/24
60/13 60/15 61/22 62/21
66/4 66/11 68/16 70/22
72/19 73/23 74/20 75/2
75/9 77/5 77/12 77/12

7?l22
what's [8] 13/20 40/23
46/13 47/7 50/13 64/10
66/22 68/3
whatever [1] 21/20
when [30] 5/3 5/16 5/16
14/15 15/9 19/19 20/9
24/14 25/13 25/14 25/24
26/20 28/2 29/11 31/24
33/23 38/12 41/2 43/16
45/15 58/9 58/17 60/16
64/17 64/18 64/20 64/24
65/8 71/17 74/19
where [39] 6/7 8/19 9/8
9/13 9/16 10/12 10/24
10/24 11/1 11/9 11/9
12/10 13/16 14/9 14/9
27/19 29/12 30/13 33/24
39/6 41/1 42/9 44/6
44/22 48/19 49/9 49/23
§2/7 54/21 55/12 56/1
56/14 59/8 59/10 59/14
59/17 59/20 62/21 75/17
which [34] 9/18 9/19
10/11 15/24 17/10 22/10
23/11 23/17 26/5 27/8
29/9 30/4 30/11 37/14
45/3 45/5 45/9 47/21
48/9 48/12 50/20 52/22
53/4 59/24 65/13 67/7
68/9 73/1 75/3 75/20
76/2 76/16 79/12 81/11
while [13] 16/8 17/5
17/10 24/6 27/13 30/19
31/4 31/8 38/3 49/8
78/12 79/7 79/13
who [26] 5/18 5/20 11/22
14/19 18/12 19/21 19/23
28/16 38/3 38/24 45/14
45/23 49/24 55/8 55/8
55/9 58/18 68/20 68/24
69/9 70/7 70/9 70/12
72/1 73/16 74/1
whoever [1] 75/1
whole [2] 23/11 36/8
whose [1] 57/19
why [4] 10/8 73/9 73/21
80/15
will [10] 4/18 26/16 43/9
45/4 48/15 53/3 59/6
67/1 69/11 77/18
winning [1] 57/19
winter [5] 20/23 22/7
23/19 46/22 47/18
within [1] 78/23
without [7] 9/6 9/22
10/15 13/1 64/20 68/18
70/11
withstanding [1] 45/18
witness [3] 2/2 61/9
81/16
woman [1] 75/1
Woodstock [1] 8/20
word [6] 33/16 33/17
35/15 35/19 55/23 56/2
work [14] 9/3 17/20 20/7

21/1 21/2 38/13 38/14
38/18 38/19 42/9 48/3
64/18 65/2 70/9
work-related [1] 38/14
worked [13] 13/6 13/7
13/8 13/10 13/18 18/18
19/14 19/22 24/2 64/21
65/9 66/9 73/9

working [10] 21/9 21/13
24/14 25/13 25/15 26/21
31/8 38/4 49/23 59/9
workplace [1] 38/2
works [4] 17/23 19/2
19/12 67/19

would [141]

wouldn't [5] 28/14 34/12
35/20 35/22 68/18
written [5] 25/10 31/4
40/4 62/3 62/8

wrong [2] 36/22 37/11
WWE [1] 1/3
www.ddreporting.com [1]
1/23

Y

yeah [20] 7/4 8/1 8/14
13/18 14/3 22/21 30/21
43/21 51/1 51/4 54/12
55/17 55/23 67/24 69/19
71/23 73/4 74/12 77/24
80/11
year [6] 13/9 17/20
37/16 41/13 46/17 75/11
Year's [1] 50/23
year-round [1] 17/20
yearly [1] 68/15
years [15] 5/5 6/22 7/6
7/9 10/11 10/12 13/10
14/7 14/9 40/19 58/11
61/4 75/9 75/10 80/23
yellow [11] 49/12 57/16
67/24 58/7 59/1 61/3
61/13 61/15 63/6 63/12
63/16
Yep [1] 64/15
yes [44] 6/18 7/17 9/9
10/23 11/7 11/21 16/5
16/10 16/13 16/24 17/3
17/7 17/12 21/21 23/23
23/24 25/2 26/7 27/21
31/19 33/16 34/2 34/10
34/15 36/20 51/6 53/11
53/23 54/12 56/18 56/9
56/20 58/6 58/8 69/4
70/21 74/10 78/14 78/17
79/5 79/10 79/16 79/22
80/3
yet [1] 52/22
you'll [2] 53/20 68/23
you're [24] 13/24 25/13
30/24 32/9 33/14 35/23
36/21 40/11 45/1 48/19
54/8 54/24 58/15 58/18
59/21 60/22 64/5 64/5
64/24 66/4 75/2 75/11
757 79/1

you've [13] 9/2 10/11
12/23 14/7 15/4 30/19
51/11 54/11 67/9 67/10
70/23 79/8 80/19

your [30] 12/14 13/3
13/18 15/1 20/17 22/1
24/21 26/4 31/17 32/19
34/17 36/15 37/9 39/9
39/11 42/22 51/19 52/10
56/24 57/21 59/22 61/13
63/10 65/21 72/19 75/10
75/12 78/10 78/12 81/12

é

Zawistowski [1] 5/21
zone [1] 37/10
zones [1] 63/5

 

 

 

 

 

 

 

(802) 342-7199

Double D Reporting

* ddrvtdcomeast .net

(10) we... = zones
)

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 97 of 119
e

10
11
12
13
14
15
16
Lf
18
LS
20
21
22
ao
24

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 98 of 119

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

STACIE RIVARD-PEDIGO, )
) 7
- vs - )}3:17-cv-00568 (WWE)
)
)
)

OKEMO LIMITED LIABILITY COMPANY
D/B/A OKEMO MOUNTAIN RESORT.

VOLUME I
DEPOSITION
of
BRUCE SCHMIDT
taken on the 14th day of May, 2018, at 11:01 a.m.

at the office of Costello, Valente & Gentry, 51 Putney
Road, Brattleboro, Vermont.

 

APPEARANCES:

JOEL T. FAXON, ESQUIRE, of the firm of Faxon Law
Group, LLC, 59 Elm Street, New Haven, Connecticut
06510, on behalf of the Plaintiff. ,

CHARLES F. GFELLER, ESQUIRE, of the firm of Seiger
Gfeller Laurie, West Hartford Center, 977
Farmington Avenue Suite 200, West Hartford,
Connecticut 06107, on behalf of the Defendant.

DOUBLE D REPORTING
P.O. Box 781
Arlington, Vermont 05250
(802) 342-7199
www.ddreporting.com
Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 99 of 119

 

 

STACIE RIVARD-PEDIGO vy. Bruce Schmidt
OKEMO LIMITED LIABILITY COMPANY D/B/A OKEMO MOUNTAIN RE May 14, 2018
Volume |, Page No. Page 2 | Volume |, Page No. Page 4

1 3

sa oe 1 BRUCE SCHMIDT, having been duly sworn

itness DIRECT CROSS REDIRECT RECROSS 2 to testify to the truth, deposes and says as
3 Bruce Schmidt 3 follows:
: Soir. Greiles =“ a1 4 DIRECT EXAMINATION
5 BY MR. FAXON:

: 6 Q. Good morning. My name is Joel Faxon. |

7 BARTEEEA 7 introduced myself before. I'm going to be asking

8 number Deseription Marked Referenced 8 you some questions today. If there's anything I ask

ee. | i ee ee as | 9 you that you don't understand, just tell me.
ae Exhibit 3 2016-2017 Okemo Empl a7 10 =A. Okay

a - eno Employes : 3 .
o a 2015-2016 season us og (23 Q. And I'll try to make it so you understand.
a PeMbst 4B 2017-2018 Season Pass 52 [22 Fair enough? .
freemen
ig ExMbHt de 2018-2019 Season Pass so {23 A. ch a —_—a"
eoneslen 2108 Webeite Reoerpt sa {24 Q. And the only other thing ts, for the

15 Exhibit 6 Vail Bae SON aenriny a: 15 benefit of the court reporter, make sure you wait
mi Exhibit 4 eee og Discovery 65 16 until [ completely finish my question, take a
17 hibit 9 gun R SPORES cover gq {27 breath, and then you can answer. Even though you
ae cee ay ou RegPonges. erence  ¥e 18 will probably rightly anticipate what I'm asking you
19 Roster 19 and we're on the same wavelength, we just want to
20 (Exhibits retained by counsel. ) 20 make sure the transcript is complete.
21 21 A. Sure.
22 REQUEST TO PRODUCE 22 Q. Have you been involved ina deposition
23 Description Page 23 befo re?
24 Video 77«(| 24 A. Ihave.
Volume |, Page No. Page 3 | Volume |, Page No. Page 5

 

 

 

1 STIPULATIONS 1 Q. Okay. On how many occasions?
2 It is hereby stipulated and agreed by and between | 2 A. Acouple.
3 the attorneys of record for the respective parties 3 Q. Allright. When was the most recent one,
4 __ hereto as follows: 4 do you recall?
5 5 A. Two years ago.
6 1. THAT the testimony of BRUCE SCHMIDT maybe | 6 Q. Was it for a case involving Okemo?
7 taken and treated as if taken pursuant to notice and | 7 A. It was.
8 order to take depositions and that all formalities of | ¢@ = Q. Okay. What was that case, do you
9 notice and order are waived by the parties, and the | 9 remember?
10 _ Signatures to this stipulation are in like manner |10 A. It was --I do not know the name. It was
11. ~=—s waived; 11 asummer accident involving an airbag.
12 2. THAT all objections except as to matters of |12 Q. So tell me, just generally speaking, what
13. form are reserved until the deposition or any part |13 that case involved.
14 __ thereof is offered in evidence; 14 A. A guest was injured jumping into an
15 3. THAT the deposition may be signed by the |15 airbag, and | was involved answering questions of
16 said BRUCE SCHMIDT before any Notary Public; |16 when we got the airbag and when we had purchased it.
17 4. THAT all exhibits offered for 17. Q. Okay. Do you recall the names of any of
18 _ identification may be retained by counsel until the |18 the lawyers involved in that case? Do you know who
19 __ time of trial. 19 represented the injured party?
20 20 A. I don't know who represented the injured
21 21 ~ party, but I believe John Zawistowski represented
22 22 Okemo.
23 23 Q. From Rutland?
24 24 A. From Rutland.
Min-(U!-Seriptit Double D Reporting (1) Pages 2-5

802 342.7199 www.ddreporting.com

 
Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 100 of 119

 

 

STACIE RIVARD-PEDIGO v. Bruce Schmidt
OKEMO LIMITED LIABILITY COMPANY D/B/A OKEMO MOUNTAIN RE May 14, 2018
Volume |, Page No. Page 6 | Volume |, Page No. Page 8
1 QQ. Does Ryan Smith usually representOkemoin| 1 A. Yeah.
2 Vermont, in a case in Vermont? 2  Q. Did that case go to trial?
3 A. They do. 3 A. Itdid.
4 QQ. Do you know if that case was in the state 4  Q. And what was the result of that trial, do
5 or federal court? 5 you remember?
6 A. Ido not know. 6 A. Okemo was --
7 Q. Do you know where the guest was from? Was | 7. Q. Prevailed?
8 ita person from Vermont or somewhere else? a A. Prevailed.
9 <A. He was from Rhode Island. 9 QQ. Okay. Did you testify in the trial?
10 © Q. Do you know if that case is still going 10 A. Idid not testify in the trial. | was a
11 on? 11 representative for Okemo so | was at the defense
12 #@A. Itis not. 12. table. ] was deposed in my job of how ski patrol, I
13 = Q._It's resolved? 13 oversaw ski patrol, and what I knew about that.
14_—sOA,._Itis. 1a And, yeah, I guess that was my involvement with
15 Q. Did it go to trial? 15 that.
16 =s A.._ It did not. 16 Q. So you testified in a deposition but you
17. Q. Okay. Do you know if it settled? 17 did not testify ultimately at the jury trial.
18 A. Yes, it did. 18 =6A. +Correct.
19 Q. Okay. So you gave one deposition in that 19 Q. Where was the jury trial, do you remember?
20 case? 20 A. Woodstock.
21 A. I did. 21 Q. Okay. So it was in the superior court.
22 Q. Approximately two years ago, ballpark 22 A. Okay.
23 2016? 23. Q. That was probably the only trial they had
24 A. I just want the record to show that I'm 24 there in a very long time.

 

 

Volume |, Page No.

Page 7

 

Volume I, Page No.

Page 9

 

 

1 guessing. 1 Okay. Aside from those two depositions,

2  Q. That's fine. Ballpark is all I'm looking 2 any other depositions you've been involved in

3 for. 3 related to work? I don't care if there was a

4 A. Yeah, I would say around then. 4 divorce proceeding or a car accident that was

5 Q. Any other depositions are other than the 5 unrelated. I only care about Okemo.

6 one two years ago involving the airbag with the 6 A. Idon't recall. I have testified without

7 person from Rhode Island? 7 doing a deposition in a trial in New Jersey.

8 A. Ihave been involved in at least one other 8 Q. Where Okemo was sued?

9 one involved probably 15 years ago with a skiing 9 <A. Yes.
10 accident. 10 Q. Sodid you go down to New Jersey and
11 =Q. Um-hum. And what was the nature ofthat [11 testify?
12 case? 12 A. Idid.
13. +~«A. It was a guest skiing down a trail going 13. Q. Okay. Do you recall where in New Jersey?
14 off the edge of the groomed surface and then 14 A. I don't recall.
15 striking a culvert. 15 Q. New Jersey all just blends together.
16 Q. Okay. And the person was injured? 16 ~=6 A._:‘I'msorry. I don't recall where we were.
17. ~A. Yes, they were. 17 MR. GFELLER: Usually you have to ask
ig Q. Was that case filed in Vermont, do you 18 which exit.
19 know? 19 MR. FAXON: Depends on which road
20 =A. It was. 20 «it's on.
21 Q. Was--did Ryan Smith representOkemoin |21 Q. What was the nature of that case?
22 that? 22 +A. It involved, I believe, without doing
23 A. No. Dave Cleary did. 23 research, it involved a downhill skiing accident.
24 Q. Okay. So he's from Rutland as well? 24 And I believe I went as a last-minute replacement
Min-U-Seripuie Double D Reporting (2) Pages 6-9

802 342.7199 www.ddreporting.com
Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 101 of 119

STACIE RIVARD-PEDIGO y.

OKEMO LIMITED LIABILITY COMPANY D/B/A OKEMO MOUNTAIN RE

Bruce Schmidt
May 14, 2018

 

woot oawnb WH

HNN NN PP PP PP PP Pp pe
PBWUNFOWUO TD A UO AWN HO

Volume |, Page No.

Page 10

because the other Okemo representative couldn't go.

Q. Isee.

A. Or something like that. But | always
thought it was different that I didn't get deposed
and I went there.

Q. Um-hum.

A. But in my position, | was the assistant
general manager at the time, so | think that was why
I went down to represent Okemo.

Q. Okay. Any other sworn testimony other
than what you've recited so far, which is two years
ago involving the airbag, 15 years ago where Okemo
was represented by Mr. Cleary, and the case in New
Jersey?

A. I don't recall without doing, you know,
some research.

Q. Okay. Aside from those three cases, are
you aware of any cases presently pending, if
applicable, but are you aware of any -- strike that.

Are you aware of any cases presently other
than this case that's pending against Okemo right
now?

A. Yes.

Q. Okay. And where are those? Where is that

Volume |, Page No.

woos Ao kt Ww He

-
o

11

24

Page 12

Q. Do you know what the status of that case
is? Is it near trial?

A. Itis not. We were served on that in late
December.

Q. Okay. So it's brand-new.

A. So it's just started.

Q. Understood. Is that pending in the
federal or state court, do you know?

A. I do not know.

Q. And where is the plaintiff from, do you
know?

A. I don't recall.

Q. Okay. And what is the nature of that
claim? At least as it's been asserted to your
understanding.

A. A design of the tubing lane. The guest
had a fractured leg and felt that we were
responsible for the runout of the tubing lane,

Q. Isee. Was there a collision with
somebody at the bottom?

A. There was not.

Q. Okay. Any other cases that you can recall
that you've given testimony in other than what we've
talked about to this point?

 

 

Volume |, Page No.

Page 11

 

Volume |, Page No.

Page 13

 

 

1 or where are those cases pending, do you know? 1 A. None that I can recall without doing some
2 A. There is one in Vermont. 2 research.
3 Q. Okay. 3 Q. Fair enough. What is your present title
a A. And] believe that is all that we have. 4 at Okemo?
5 And this one involves a tubing accident. 5 A. I'm vice-president and general manager.
6 Q. Snow tubing? 6 QQ. And how long have you worked for Okemo?
7 A. Yes. 7 A. Ihave worked for -- what I tell people is
8 Q. Have you been -- strike that. Do you know 8 I've worked for Okemo for 40 seasons. And I have
9 where that case is -- where it's pending? Is it in § just completed my 30th full-time year.
10 the state of Vermont or somewhere else? 10 Q. So you worked ten years before you became
11 ~=A. I believe it's in the state of Vermont. 11 full-time?
12. Q. And have you -- you haven't been deposed 12. =A. ~Correct.
13 in that case? 13. Q. How did you start?
14s A..: Thave not. 14. A._:_T was in junior high school in the tray
15 Q. Okay. And do you know any ofthe lawyers [15 room at Okemo in 1978.
16 that are involved in that case? 16 =Q. Okay. Where did you go to high school?
17. +A. Tom Aicher. 17. +A. Black River High School in Ludlow.
18 Q. Herepresents you? 1¢ = =Q. Yeah. Okay. And you just worked your way
19 A. Represents Okemo. 19 up through the ranks, seniority. And what is above
20 Q. He'sat Mr. Cleary’s firm; right? 20 vice-president, general manager? What's next?
21 A. Yes, he is. 21 A. I guess, I mean, my boss is the owner.
22 Q. Allright. Okay. And do you know who 22 Q. Right.
23 represents the plaintiff in that case? 23 A. So, you know.
24 A. Idonot. 24 Q. You're at the top of the food chain.
Min-U-Seripve Double D Reporting (3) Pages 10 - 13

802 342.7199 www.ddreporting.com
™,
\

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 102 of 119

 

STACIE RIVARD-PEDIGO vy. Bruce Schmidt
OKEMO LIMITED LIABILITY COMPANY D/B/A OKEMO MOUNTAIN RE May 14, 2018
Volume I, Page No. Page 14 | Volume |, Page No. Page 16
1 6A. Well-- 1 talk about. And so number one is the February 16,
2 Q. Close to it. 2 2017, incident that is the subject of plaintiff's
3 A. -I'm sure there's others, yeah, but I'm 3 complaint. Are you the person most knowledgeable at
4 sure there's other. 4 Okemo designated by Okemo to speak about that?
5  Q. Tell me what -- you testified earlier that 5 A. Yes.
6 you had been involved in oversight of ski patrolso | 6 §Q. Okay. Number two is Okemo rules,
7 obviously you've been promoted over the years at 7 regulations, policies, and other procedures
8 Okemo. What -- and that was related to the case 8 concerning maintaining control while skiing.
9 where you said you testified 15 years ago where you | 9 Same question related to that item.
10 oversaw ski patrol. Do you still have oversight 10)0—Cl« A. Yess.
11 over ski patrol presently? 12 Q. Number three is the Okemo skier and rider
12. =A. :~<‘[ think I should make it clear that I do 12 responsibility code.
13 not have medical training -- 13S. Ys.
14 =6Q._: Right. 14 Q. Number four is Okemo posted signs and
15 A. --and when it comes to oversight of ski 15 warnings in the area of the February 16, 2017,
16 patrol, it meant that the manager reported to me. 16 collision.
17 Q. [ understand. 17. ~A. I'm not sure I would be the best one for
1s A. Sopresently I oversee the vice-president 1s that. That may be the patrol director,
19 who oversees the patrol director. 19 Q. Okay. But you have some familiarity with
20 Q. Okay. 20 it?
21 A. Sol'm removed, but I -- but he reports to 21 +A. I've seen pictures.
22 me, the vice-president of mountain operations. 22 Q. Okay. Probably the same pictures we've
23. Q. Gotyou. 23 seen.
24 So prior to being VP and general manager, |24 A. Yes.

 

 

Volume |, Page No.

Page 15

 

Volume |, Page No.

Page 17

 

 

1 what was your position? 1 QQ. Okay. Number five is Curtis Ficklin's
2 A. Iwas general manager. 2 employment with Okemo.
3 QQ. Okay. And did that entail the same 3 A. Yes.
4 responsibilities that you have now except you've now | 4  Q. Number six is duties and obligations of
5 also been given the title vice-president? Or is 5 Okemo employees while skiing on employer-provided
6 there something else that was added? 6 ski pass as benefit of employment.
7 A. Well, as I have done different jobs, I've 7 A. Yes.
s had different reporting structures. So at the time 8 Q. Seven is any discipline imposed on
9 when I was the general manager, I didn't oversee the | 9 Curtis Ficklin as a result of the collision or the
10 vice-president of mountain operations. ]oversaw [10 manner in which he skied while skiing on
11 the culinary department and the facilities 11 employer-provided ski pass as benefit of employment.
12 department. And then as changes developed inthe {12 <A. Yes.
13 company and either I've been promoted or we made [13 Q. Number eight is person most knowledgeable
14 some adjustments, then I may have more reports, 14 about utilizing staff to monitor busy trail merges.
15 people reporting to me. 15 A. No. That would be Chris Lancaster.
16 Q. Got you. Got you. 16 =©Q. Okay. And what is his position?
17 Okay. So we have a list of things that I 17 +A. He's the ski patrol director.
18 wanted to talk to Okemo personnel about, and they're [18 Q. Is he an employee of Okemo?
19 on the notice of deposition. Have you received the |19 A. Heis.
20 notice of deposition or seen the notice of 20 Q. Does he work year-round?
21 deposition in this case? 21 A. He does.
22 ~=A. Ihave. 22. Q. What does he do in the summer?
23. Q. Okay. And there's listed on here several 23. A. He works in our bike park.
24 things, and I just want to know which ones youcan [24 Q. Okay. And what is Mr. Lancaster's
Min-U-Scripe@ Double D Reporting (4) Pages 14 - 17

802 342.7199 www.ddreporting.com
™

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 103 of 119

 

STACIE RIVARD-PEDIGO v. Bruce Schmidt
OKEMO LIMITED LIABILITY COMPANY D/B/A OKEMO MOUNTAIN RE May 14, 2018
Volume |, Page No, Page 18 | Volume l, Page No. . Page 20

oon nin ® Wh

NNNNNHEP PPP PP PPB
FWUNPFP OW ON AH ew dh OO

background in terms of his tenure with Okemo? Let's
start there.

A. I would have to have him answer that.

Q. Okay.

A. I would be estimating or guessing.

Q. Right. Do you have managerial
responsibility over Mr, Lancaster's department?

A. I would say indirectly. Again, he reports
to the vice-president of mountain operations and
then vice-president of mountain operations reports
to me.

Q. Who is the vice-president of mountain
operations?

A. His name is Eb Kinney.

Q. There's one level of management underneath
you that Mr. Lancaster would report to?

A. That's correct.

Q. And do you know how long he's worked at
Okemo?

A. Ido not.

Q. Have you ever been a member of the ski
patrol at Okemo?

A. Ihave not.

Q. Would you agree with me that if a guest

oo Ty m® oO BW NH

NNN NN PPP PP PP eB Pp
SW NDP OWON HO ®BwWrNeP GD

A. Dave Thompson.
Q. So do you personally know what Curtis was
wearing on the date that my client was injured?

A. Ido not.

Q. Okay. What is Dave Thompson's position?
A. He's the lift operations manager.

Q. Okay. Does he still work at Okemo?

A. He does.

Q. Do you know when he started?

A. I[ don't.

Q.

Is it fair -- so strike that.
] understand that employees, including
persons that would be considered -- let me strike
that.

What classification did Curtis Ficklin
have in 2017 -- during the 2016-'17 ski season?
What was his classification? Because I know in your
handbook there's various classifications of
employees. What would he have been?

A. He would have been a seasonal lift
operator. | don't know if he would have been -- if
he was considered part-time or full-time in the
winter.

Q. How do you make that determination?

 

 

Volume |, Page No.

Page 19

 

Volume |, Page No.

Page 21

 

 

1 sees an employee of Okemo wearing Okemo gear, that | 2 A. Full-time, that you would work more than
2 the guest could expect that that person works for 2 32 hours. Most likely 40 hours. More midweek work,
3 Okemo? On the mountain, I'm talking about. 3 And part-time would be mostly weekends.
4 A. I guess I would have to ask for some 4 Q. Okay.
5 clarification because -- and the reason I say that 5 A. And/or so holidays.
6 is because you could go into the ski shop and buya | 6 Q. Have you seen his time sheets?
7 vest that has Okemo on the vest, eitheron the front | 7 A. Ihave.
a oron the back, so. Q. It appears, at least from the time sheets
9 Q. Right. Let's assume that there's a skier 9 that we were provided, that he was working five, six
10 onthe mountain skiing with an Okemo-provided coat |10 days a week.
11 on. Isn't it reasonable for the guest to expect 11. A. That is probably true. I didn't --I
12 that that person works for Okemo? 12 could find that out, and I would have to assume that
13 A. Correct. 13 he probably was working, you know, was a full-time,
14. Q. Curtis worked for Okemo back in 2017; 14 you know, lift operator.
15 correct? 15 Q. Okay. So asa benefit of employment,
16 A. Correct. 16 every employee received a season's pass; isn't that
17 Q. Did you know him? 17. true?
ie =A. I did not. 18 <A. That is correct.
19 Q. When was the first time you met him? 19 Q. Okay. And that would have included
20 ~=36oA.-—sCT have not met him. 20 Curtis's classification, whatever it was?
21 Q. Okay. Who would his direct supervisor 21 A. Yes.
22 have been? I know he worked at Okemo seasonally for |22 1 think it's important to note that
23 aperiod of time. Who would his direct supervisor |23 different classifications receive different
24 have been back in 2017? 24 benefits.
Min-U-Seripet Double D Reporting (5) Pages 18 - 21

802 342.7199 www.ddreporting.com
f ‘,

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 104 of 119

 

STACIE RIVARD-PEDIGO v. Bruce Schmidt
OKEMO LIMITED LIABILITY COMPANY D/B/A OKEMO MOUNTAIN RE May 14, 2018
Volume |, Page No. Page 22 | Volume |, Page No. Page 24 |

ool nm bw NP

HNN NP FP YP ew PP PP Rp
SONPOoOwDa THU eBUN Po

Q. Right, And those are all listed in your
employee handbook; correct?

A. Correct.

Q. [had looked at the employee handbook and
I thought that he qualified, based at least on the
limited information that I have, as a full-time
winter employee. Would that sound right to you?

A. That would sound correct.

Q. Okay. And it says in here at page 21, and
I'll show you Exhibit | which was the first -- and |
premarked some of these. Some of these [ need
stickers on, but I premarked Exhibit 1 -- is the
2015-2016 handbook. Let me just show you that. I
subsequently received the '16-'17 handbook and I
looked through that and [ don't see any real
substantial difference between the 2015-'16 and the
2016-'17 handbook. Are you aware of any differences
between the two of them?

A. I'm sure that there are some small
differences with dates --

Q. Yeah.

A. -- and but I'm not aware of any
substantive changes in our policies or in our
benefits.

wort anw & WwW NH PB

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

Q. Okay. And if! recall from the employment
records, Curtis had worked on the clock for a
portion of the day and clocked out, the day that my
client, Stacie, was injured; correct?

A. Correct.

Q. Let me ask you this: While the employee
is on the mountain with the employer-provided pass,
do you consider them the eyes and ears of Okemo?
Meaning if they see something, they should say
something?

A. I would say that we consider them a guest
skiing. So ifa guest sees something, they should
say something. So we don't treat any differently
employees when they're not working. They are
expected to adhere to the same responsibility code,
and, you know, just like, you know, guests, we would
expect them to say something. So if someone is
skiing out of control, there's an issue of, you
know, hazard or something like that.

Q. Okay. And Curtis was considered, under
your documents, a guest service ambassador.

A. His job title was lift operations.

Q. Right. But if you look in the lift
operations manual, it says "Every employee of Okemo

 

Volume |, Page No.

ood mo oO &® WN FP

NNN NN EY Be eB Pe Pp op pp
bn WNhNPRPiOW OA a oe wh Po

 

Page 23

Q. Okay. That was the question that | was
going to ask you. If you could state for me, if
there are any, any substantial differences between
the '15-'16 handbook and the '16-'17 handbook as it
would relate to someone in Curtis's position.

A. I don't believe that there are.

Q. Okay. Because I'm going to go through
this, the one that I have read.

A. Okay.

Q. Because I didn't have time to read the
whole -- so if you look at page 21 which is Bates
Okemo --

MR. FAXON: Let's go off the record
for one second.
(A discussion was held off the record.)
BY MR. FAXON:

Q. Exhibit 1, which is the 2015-'16 handbook,

and I was looking at Bates 205.

So it says "Full-time winter employees."
And it says that basically they get a ski/snowboard
pass for the season; correct?

A. Are you asking me?

Q. Yes.

A. Okay. We're back on? Yes. True.

 

Volume |, Page No.

oot on oO fb WN Fe

br
°o

i
12
13
14

16
17
18
19
20
21
22
23
24

Page 25

is a guest service ambassador"; isn't that true?

A. Yes. I would say we would want people to
be nice to guests and.

Q. Right. But that terminology, "guest
service ambassador," is in the document; correct?

A. [have not read that, but if you say it's
there, I would agree with you.

Q. And you designate every employee of Okemo
as a guest service ambassador; correct?

A. We - if it's written in there, I don't
know if that is in every manual that we might have,
but I would say that Okemo is a resort that wants to
provide, when you're working as an employee, a good
guest service. And there's obviously times when
people might not be working, and we would expect
them to be nice to people.

Q. Right. So tell me how you define guest
service ambassador at Okemo, What does that term
mean?

A. I guess I would say guest service
ambassador would be that if a guest -- if anyone
asked how do I get someplace, you would direct them.
Or do you know what time something might open. They
might reach out to somebody when they're riding up a

 

 

Min-U-Seripii

Double D Reporting

(6) Pages 22 - 25

802 342.7199 www.ddreporting.com
Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 105 of 119

 

 

STACIE RIVARD-PEDIGO vy. Bruce Schmidt
OKEMO LIMITED LIABILITY COMPANY D/B/A OKEMO MOUNTAIN RE May 14, 2018
| Volume |, Page No, Page 26 | Volume |, Page No. Page 28
1 lift. You know, they might not know the person's an | 1 ski pass was revoked that day.
2 employee and they might be able to provide a little | 2 Our policy is to, when there's a
3 bit more guest service. 3 collision, to take a person's pass if a guest is
4 QQ. And as part of that, you provide your 4 injured. Say two guests are together and there's --
5 employees with a pocket guide; correct, which hasa | 5 the other person can't ski. We take that person's
6 lot of data in it? 6 pass too.
7 #A. Yes. 7  Q. Help me with that for a minute. So his
8 QQ. Ithas opening times for ski facilities, 8 ski pass was revoked for one day or --
9 it has information about tubing, it has information 9 A. Correct.
10 about summer activities, ithas information about [10 Q. -- part ofa day actually.
11 the culinary program. Everything is in there. 11 A. Correct.
12 Phone numbers; right? 12 Q. Was there any investigation done of his
13. ~=A. ‘Correct. 13 activity?
14 Q. And those -- that pocket guide is provided 14 A. I wouldn't be able to answer that. I was
15 to each employee, based on what I've read, with the |15 not involved in an investigation.
16 expectation that they will use that presumably as 16 Q. Okay. Who would be the person that would
17 part of their job as guest service ambassador. 17 do that?
1s A. Correct. 1g A. Mr. Lancaster.
19 I think it's important to note that we 19 Q. Okay. So we can talk to him later about
20 don't expect people to carry that with them when 20 that.
21 they're not working. 21 Was he -- how did that take place? I
22 Q. Um-hum. But you don't know if Curtishad |22 mean, was there -- did he actually give a document
23 it on his person at all; right? 23 to Mr. -- did he give his ski pass to Mr. Lancaster
24 A. Idonot. 24 and it was later given back to him? Or what
Volume |, Page No. Page 27 | Volume |, Page No. Page 29
1  Q. Okay. But that's information that every 1 happened?
2 employee -- strike that. 2 A. I would not be able to answer that.
3 That's information that every Okemo guest 3  Q. Okay.
4 service ambassador could use to enhance the 4 A. I was not involved.
5 experience of the external guest; correct? 5 QQ. And was that ski pass revoked because it
6 A. Correct. 6 was found that he was at fault for the collision?
7  Q. And you also have terminology called 7 A. Icannot answer that. I wasn't involved.
8 "internal guest," which would be basically Okemo 8 Q. Okay. But you know it was revoked but you
9 employees, correct? 9 don't know the circumstances under which it was
10=30s A..-:« Correct. 10 revoked?
11 Q. Okay. Would you agree with the following {11 A. Well, as I said before, when we have a
12 statement: Part of Ficklin's job was to provide an 12 collision that's involved where someone may not be
13 enjoyable skiing experience to all guests, and while {13 able to -- so say both parties and the other party
14 he was skiing, he was to watch out for any unusual [14 doesn't -- can't ski because they were injured. We
15 or dangerous conditions or people acting or skiing [15 don't allow the other party to go back out and go
16 inappropriately. Do you agree with that statement? |16 skiing.
17._~A. +I would say that that statement is true. 17. Q. Was Mr. Ficklin injured?
18 QQ. Okay. Has there been occasion in the past ig A. I donot know that.
19 where a ski pass provided to an employee was 19 QQ. Was Stacie's pass revoked? Or was her --
20 revoked? 20 were her privileges to ski on the day she was
2. 460A. sSCYes. 21 injured revoked after the collision?
22 Q. Okay. And was Mr. Ficklin's ski passever |22 A. [never heard that they were, but she was
23 revoked? . 23 unable to ski.
24 A. During this -- after this accident, his 24 QQ. Okay. Are you aware of any reason that

 

 

 

 

Min-U-Seript

Double D Reporting

(7) Pages 26 - 29

802 342.7199 www.ddreporting.com
,

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 106 of 119

 

STACIE RIVARD-PEDIGO vy. Bruce Schmidt
OKEMO LIMITED LIABILITY COMPANY D/B/A OKEMO MOUNTAIN RE May 14, 2018
Volume I, Page No. Page 30 | Volume I, Page No. Page 32

© oN wo OW ff WwW Nh BH

oe
Ho

12
13
14
15
16
17
18
19
20
21
22
23
24

her right to ski would have been revoked?

A. No.

Q. Okay. And what are the circumstances
under which somebody's pass is revoked, an
employee's pass is revoked? For misconduct?

A. Well, I think it's important to note that
we would treat the employee and the guest similar.
So if a guest or employee or a skier was skiing a
closed trail, they would most likely have their, you
know, have their pass revoked. If they were skiing
fast through a slow skiing area which are designated
on the trail map. If they were involved, you know,
in some type of lift issue where they were trying to
cut in front of somebody or something like that.
There's different reasons. And, you know,

Chris Lancaster deals with most of those type of
situations.

Q. Okay. So it sounds like the examples
you've given me would be based on misconduct while
skiing. Is that a fair statement?

A. Yeah, that's a fair statement.

Q. Okay. And is there any rule or regulation
or policy, because I've seen none, that deals with
this pass revocation that you're speaking about? Is

oot no be WN PR

a
o

19

21
22
23
24

how is that -- how is that delivered to them? Is it
an RFID card, or is it scanned on to their Okemo
card? How do they get it?

A. It'san RFID card. So they would start --
the manager would send a form down to the
administration office and it would say Bruce Schmidt
is eligible for a season's pass. | would then walk
into the administration office and they would look
my name up and say, okay, you're ready to go. This
is the type of pass you get so that it would be, you
know, given. So on that pass it has the ability to
ski, but it also has the discount for food, retail
discount, other types of things like that.

Q. Understood. So there's an RFID card
that's given to an employee that would be different
from, for example, the season's pass that's given to
the external guest?

A. Correct.

Q. Okay. And, to your knowledge, Curtis was,
Curtis Ficklin, was skiing on that pass the day of
the incident; correct?

A. Correct.

Q. Is the employee ID separate from this RFID
card that we're talking about? Or is it

 

 

Volume |, Page No.

Page 31

 

Volume I, Page No.

Page 33

 

 

1 there a procedure for that written down anywhere? | 1 incorporated on to it? Is it all one?

2 <A. None that I'm aware. 2 A. I guess maybe I'll try to answer. Even if

3  Q. Is there an internal procedure for 3 you didn't ski, you would get the same type of pass.

4 handling complaints of misconduct of employees while | 4 So there's many people that don't ski.

5 they're skiing? 5 Q. Right.

6 A. Wewould -- if we had one of those, we 6 A. Butthey would get the same. There's no

7 would treat it like we would if somebody was 7 difference. It would have the ability to ski on it.

8 complaining about someone while they were working in a It would be their employee ID.

9 the cafeteria. 9 Q. Understood. So every employee at Okemo
10 =©.Q. Um-hum. 10 gets an employee ID and loaded on to that ID would
11 <A. We would, you know, look into it and, you 11 be their skiing privileges if they decided they
12 know, determine what might happen. 12 wanted to use them.

13. © Q. Okay. If you assume for a moment that 13S A.:s« Correct.

14 Stacie was injured on a Monday, was Curtis given his |14 Q. Now, you're familiar with the

15 pass back on a Tuesday? 15 responsibility code of skiing; correct?

1s = A.._:_ | do not know that. 16 ~=60 A. Yes..: I'm not sure | could recite it word

17. + Q. But your understanding is that it was 17. for word.

18 taken for one day or the remainder of that day? 18 =©Q.._ Look at page 35 of Exhibit 1, also known

19 A. Yes. 19 as Okemo 219,

20 Q. Okay. 20 A. Okay. I have it.

21 (A discussion was held off the record.) 21 Q. And would you agree with me that

22 (The requested material was read back.) 22 Curtis Ficklin violated that responsibility code

23. BY MR. FAXON: 23 when he struck my client, Stacie?

24 QQ. So when the employee gets the pass, are -- 24 A. I would say where, you know, perhaps under
Min-U-Seripv® Double D Reporting (8) Pages 30 - 33

802 342.7199 www.ddreporting.com
Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 107 of 119

STACIE RIVARD-PEDIGO v.

OKEMO LIMITED LIABILITY COMPANY D/B/A OKEMO MOUNTAIN RE
Volume |, Page No.

1
2
a
4
5
6
7
8
9

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

Page 34

the stay in control or people ahead of you
responsibility, I would say yes, he did.

Q. So he violated some portions of the skier
responsibility code. I'm not saying that he
violated every single one because there's some
things that don't apply. But at least as it relates
to one, always stay in control and be able to stop
or avoid other people or objects, Curtis violated
that provision of the responsibility code; correct?

A. I would say yes.

Q. And the skier responsibility cade is a
nationwide safety standard for skiers. Wouldn't you
agree with that?

MR. GFELLER: Objection to form.

A. I would say yes.

I do think it's important to note that it
is called Your Responsibility Code because it
includes skiers and snowboarders.

Q. Okay. I see that. So anyone that's using
the skiing facilities going downhill, the
responsibility code would apply to them?

A. Correct.

Q. So let me restate it a little bit. So the
responsibility code is a nationwide

Volume |, Page No.

9 Ow nA ob WD Nh Hb

MwNN NN PP PP PP PP PR oe
>» WN POW ON mo ome ww NP Oo

Bruce Schmidt
May 14, 2018

Page 36

A. Correct.

Q. So there are many, many ski areas that
subscribe to the Epic Pass, and that allows you to
ski at multiple areas under one pass; is that
correct?

A. That's correct.

Q. And you can buy either a full Epic Pass,
it gets you the whole buffet of ski areas, or you
can have a certain number of days or you can
probably also limit the number of ski areas that you
want to have available to you; correct?

A. I think you know that very well.

Q. Okay. Just looking at Number 2 of the
responsibility code. It says "People ahead of you
have the right of way. It's your responsibility to
avoid them."

Would you agree with me, based on what you
know about this circumstance, that Curtis also
violated Number 2?

A. Yes. I think I said that previously.

Q. Okay. You're not aware of anything that
Stacie did wrong; correct?

A. I'm not aware.

Q. Okay. For example, you don't -- Okemo,

 

 

Volume |, Page No.

Page 35

Volume |, Page No.

 

Page 37

 

 

1 skier/snowboarder safety standard. Is that a fair 1 you as the representative of Okemo, don't take the

2 statement? 2 position that Stacie violated the responsibility

3 MR. GFELLER: Objection to form. 3 code in any way, do you?

4 A. Correct. 4 <A. I don't believe she did. Obviously

5 QQ. And it's adopted by what entity again that 5 there's certain aspects, and others may think

6 promulgates it? 6 differently, but from what I read, she seemed to be,

7 A. National Ski Areas Association. 7 you know, skiing along and, you know, there was a

8 Q. So, for example, if you go to Crested 8 collision with Mr. Ficklin.

9 Butte or if you go to Mount Sunapee, that same 9 Q. Okay. But, again, based on your review of
10 responsibility code is going to be enforced there; 10 that, particularly in this slow zone, Okemo does not
11 correct? 11 claim that Stacie did anything wrong and violated
12. =A. Correct. 12 the responsibility code. Is that a fair statement?

13. Q. And similarly now, asl understand, Okemo [13 A. That's a fair statement.

14 has partnered in some regard with Vail; correct? 14 =Q. Okay. Now, if you look on page 36, which
15 A. I don't know if] would use the word 15 is Okemo 220, it says "Our safety committee meets
16 "partnered." I would say that we are sharing 16 throughout the year to discuss ways to increase

17 season -- we are selling their season's pass. 17 safety awareness as well as develop safety

is QQ. Okay. Some of the press release material 18 policies."

19 that I've seen out of Okemo uses the word "partner." |19 Do you see that?

20 You wouldn't disagree with that ifit's inthe press {20 <A. Ido see that.

21 release? 21 Q. Tell me about the safety committee at

22 A. [I wouldn't. 22 Okemo, at least as it relates to what went on in

23. Q. What you're talking about is the Epic 23 2017.

24 Pass? 24 <A. The safety committee, as it said, we do
Min-U-Seripe Double D Reporting (9) Pages 34 - 37

802 342.7199 www.ddreporting.com
Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 108 of 119

 

STACIE RIVARD-PEDIGO vy. Bruce Schmidt
OKEMO LIMITED LIABILITY COMPANY D/B/A OKEMO MOUNTAIN RE May 14, 2018
Volume I, Page No. Page 38 | Volume |, Page No. Page 40

 

 

 

 

 

1 meet, and ] am on the safety committee. We talk 1 for the external guest safe skiing practices? Is
2 about accidents that are more workplace, you know, | 2 there anything like that?
3 or involved an employee who is injured while 3 <A. No.
4 working. 4  Q. Are there any written safety policies
5 Q. Um-hum. 5 other than the -- for safe skiing related to the
6 A. So we would talk about it. We would talk 6 external guest other than the responsibility code or
7 about it with the department head, with the manager. | 7 the smart style program that would relate to
8 Is there ways to prevent it, focus on, you know, 8 snowboardiing?
9 more on, you know, probably slips and falls or 9 A. Not that I'm aware.
10 lifting injuries, things like that. 10 Q. Okay. Are there any industry groups that
11 Q. Understood. Because I saw the safety 11 focus on this that you're aware of? Let me just
12 video that you play for everybody when they come to [12 make the question clearer.
13 work, and most of that is related to ergonomic 13 Are there any industry groups that focus
14 activities and things that would be a work-related [14 on safe skiing practices for external guests that
15 hazard as opposed to safety on the ski mountain. 15 Okemo subscribes to or is a member of?
16 =©6A.._ Correct. 16 A. Well, we receive information from the
17. +Q. And I don't mean to say that the ski 17 National Ski Areas Association that talks about safe
18 mountain isn't part of the work area, but I'm 18 skiing. Okemo is part of -- there's a -- it's
19 talking about in the work environment as opposed to |}19 changed through the years. I don't know if it's a
20 the skiing environment. 20 month or it's a week, but there's like a safe skiing
21 =A. Right. 21 week.
22 Q. Does the safety committee also discuss 22 Q. Um-hum.
23 safety issues related to the skiing environment? 23. =A. There's -- we are part of what's called,
24 A. We would for employees who are on duty. 24 you know, helmet head awareness. Basically, it's a
Volume |, Page No. Page 39 | Volume |, Page No. Page 41
1 Q. Okay. Does the safety committee get 1 little contest where people take pictures of
2 involved with safe skiing practices down the 2 themselves when their hair -- after they've been
3 mountain for external guests? Or is that a 3 wearing their helmet.
4 discussion that takes place somewhere else? 4  Q. Helmet head.
§ A. That -- the short answer is no. 5 A. So, you know, to promote safe use of
6 QQ. Okay. Where would those discussions take 6 helmets.
7 place? Would that be Mr. Lancaster? Andisthere | 7 Q. Um-hum.
g any committee? 8 A. Those type of things we are part of.
39 <A. There is no committee. We put the Your 9 Q. Does Okemo keep statistics for
10 Responsibility Code on the bottoms of the lifts. 10 skier-on-skier collisions?
11 There's large boards. We put Your Responsibility [11 A. Not that I'm aware of.
12 Code in the trail maps. So there really is no 12 Q. Okay. Is there ever a safety review at
13 committee, you know, for that. It's more of a 13 the end of the year for skier-on-skier collisions?
14 public awareness. 14. ~=A._I've never been involved in one.
15  Q. Okay. So Okemo doesn't have a safe skiing {15 Q. Okay. So President's Weekend ts one of
16 committee; is that a fair statement? 16 the busiest, if not the busiest, weekend at Okemo;
17. _~=A..:«* That's a fair statement. 17 correct?
18 Q. Okay. Is there any ongoing entity or 1g <A. I would say the Saturday and Sunday are --
19 group at Okemo inside the company that focuses on |19 Q. Okay.
20 safe skiing practices for the external guest? 20 ~=6A.._-- of President's Weekend,
21 A. That would be in our ski patrol. 21 Q. Okay. Is Monday busy as well, but not as
22 Q. Okay. And do they have -- do they have a 22 busy Saturday and Sunday?
23 committee as such? Or is it -- do they have 23 ~+«A. It's definitely not as busy as Saturday
24 anything akin to a safety committee, the ski patrol, |24 and Sunday.
Min-U-Seripti Double D Reporting (10) Pages 38 - 41

802 342.7199 www.ddreporting.com
Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 109 of 119

STACIE RIVARD-PEDIGO v.

OKEMO LIMITED LIABILITY COMPANY D/B/A OKEMO MOUNTAIN RE

Bruce Schmidt
May 14, 2018

 

 

 

 

 

 

Volume |, Page No. Page 42 | Volume |, Page No. Page 44
1 QQ. Okay. Because in some of the literature 1 =A. I donot know.
2 that you say there are three weekends that are the 2 Q. Okay. Are you aware of anybody that took
3 peak weekends, and that would be President's, Martin | 3 any photos or video of the, let's call it, the
4 Luther King, and Christmas. 4 aftermath of the collision or the collision?
5 A. I think that's a fair -- that's a fair 5 A. I don't know if! understand.
6 assumption. 6 Q. Right. So there was atime where Curtis
7 Q. Okay. Because it's in some of the 7 struck Stacie and injured her. My question is: Do
8 documents that are in this pile. I don't know 8 you know if anybody that took photos right around
9 exactly where it is, but we'll work our way towards | 9 that time or video right around that time that would
10 that. 10 incorporate or include any of the people involved in
11 But has that always been the experience at 11 this case?
12 Okemo? That those two, three time periods are the |12 A. We would never take photos of a guest
13 busiest? 13 being injured.
14 A. Correct, 140s Q.: Right.
15 Q. Now, istherea maximum number of skiers |15 A. It was so sad that this happened. And so
16 that Okemo can have on the mountain? Istherea [16 we would not -- Okemo employees would not be
17 cutoff that says we have X number of people out here |17 _ instructed to do that, and I'm not aware of any.
18 and we can't have any more? 18 Q. Okay. I'm just looking also now on
19 =A. No. 19 page 233. Actually, let's just go back to the last
20 Q. Okay. Do you know what the -- let me ask 20 question that was implying that | thought that you
21 it this way: Has Okemo ever limited the number of |21 guys had any pictures, but sometimes things go on
22 people that can ski on the mountain, to your 22 social media where they got photos or video that
23 knowledge? 23 weren't actually taken in-house that would depict
24 ~=A. It's limited by parking, 24 something that were germane, for example, to this
Volume |, Page No. Page 43 | Volume |, Page No. Page 45
2 Q. Okay. 1 lawsuit. You're not aware of anything like that?
2 A. So we have never said we're not going to 2 A. lTamnot.
3 sell any more tickets. 3 Q. Soifyou look at 233, which is page 49 on
4 Q. Um-hum. 4 Exhibit 1, it says "Employment at-will termination."
5 A. But by virtue of running out of parking, 5 The fifth item down is "Unsafe conduct which may or
6 you stop selling tickets. 6 may not endanger the employee, other persons, or the
7 Q. Right. Or people walk a lot further or 7 property of other persons."
8 dropped off. 8 Obviously -- potentially, Curtis's conduct
9 <A. OrlI will say this town is very strong 9 would qualify as unsafe conduct which endangered and
10 about us parking on the sides of road. 10 injured Stacie Rivard-Pedigo. Was there any
11 «=6Q. _~_Right. 11 investigation done or consideration given to
12. A. So we don't allow it. 12 terminating Curtis as a result of this incident?
13. QQ. How many cars can you handle? 13 =A. I think it's important to note that this
14 A. Wecan handle about 2800 to 2900. 14 is for employees who are on duty. Mr. Ficklin was
15 It's important to note that in February 15 off duty when that happened, so this would not
16 when there's more snow, it becomes alittle tighter |16 relate to that.
17 because you run out of space in the parking lots, 17. +Q. Right. So is it fair to say that not
18 but that’s just a side note. 18 withstanding the fact that Curtis injured Stacie on
19 QQ. What is the maximum uphill capacity of 19 Okemo premises in a manner that we have agreed at
20 Okemo? Somebody has that statistic. 20 least violates two of the safe standards for skiing,
21 +A. Yeah. To be honest with you, I probably 21 there was no investigation or punishment of him as
22 should know it but I don't know it. 22 an employee of Okemo? Is that a fair statement?
23. Q. Did Mr. Lancaster respond to the 23. A. Again, he was a guest who was skiing. He
24 collision? 24 was off duty, so there was no investigation that was
Min-U-Scripe® Double D Reporting (11) Pages 42 - 45

802 342.7199 www.ddreporting.com
Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 110 of 119

 

STACIE RIVARD-PEDIGO vy. Bruce Schmidt
OKEMO LIMITED LIABILITY COMPANY D/B/A OKEMO MOUNTAIN RE May 14, 2018
Volume I, Page No. Page 46 | Volume |, Page No. Page 48

oor naw aw NH

NNNN NPP PE PPP PP Pp op
UNF Ob ONY Ho ew NP Oo

done.

Q. Okay. And no punishment?

A. And no punishment.

Q. Okay. Aside from potentially part of the
day him losing his ski pass.

A. Correct.

MR. FAXON: All right. Let's just

mark as 2, 2016-'17, here. Do you mind putting a
sticker on that, Number 2.

(2016-2017 Okemo Employee Handbook was
marked Plaintiff's Exhibit 2 for identification.)
BY MR. FAXON:

Q. Let me show you what's been marked as
Exhibit 2 and ask you if you recognize that.

A. Ido recognize this.

Q. And Exhibit 2 is very similar to Exhibit 1
except it's the year '16-'17; correct?

A. Correct.

Q. And at least as I've looked at it, would
you agree with me that the content of Exhibit 2, as
it relates to the provision of a ski pass to a
full-time winter employee, would be basically the
same?

A. Iam unaware of any changes that were

oo tT mh oe Ww he

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

program is?

A. So what the ambassador program is is we
have volunteers that work during the season, mostly
weekends, sometimes some holiday periods. So they
would stand in the plaza area as people are coming
into the resort and greet guests and perhaps help
them with their equipment and give direction. And
then there is also a location inside the base lodge
which is the base information desk. They would
direct people mostly to the restrooms. And then
there's also a building at the top of Base Quad A
and B which is the mountain information booth. So
they stand out there and guests are coming off these
two chair lifts and looking for a little bit of
direction. And then they will also give mountain
tours to guests that, okay, the mountain tour may
leave at 10:00 and give them an idea. I don't know
how long it lasts, but it's just a quick overview of
where you might want to ski if you're just new to
Okemo.

Q. Okay. So they aren't -- the ambassadors
are not like safety personnel on the mountain. Is
that a fair statement?

A. That's a fair statement.

 

oor ao wh

HNN NN PP Pe Be Pe oe op op
BUN H OW DY MUM eB WHE OO

 

Volume |, Page No.

Page 47

made.
MR. FAXON: Okay. Let's mark this as
Exhibit 3.
(2016-2017 Okemo Employee Pocket Guide was
marked Plaintiff's Exhibit 3 for identification.)
BY MR. FAXON:

Q. So let me show you what's been marked as
Exhibit 3. And if you can tell me what that is,
please.

A. Exhibit 3 is the 'l6-'17 pocket guide.

Q. And that's a document that is provided to
every employee at Okemo; correct?

A. Itis offered to them.

Q. Okay.

A. Ican tell you they don't all take it.

Q. Okay. So Exhibit 3 would have also
presumably been offered to Curtis Ficklin during the
winter season that he was employed at Okemo '16 to
'17?

A. That's correct.

Q. All right. Let's turn to page 17, which
is Okemo 276.

A. Okay.

Q. Can you tell me what the ambassador

 

Volume |, Page No.

oorwt naw &® WN

»
a

11
2
13
14
Ls
L6
17
18
19
20
21
22
23
24

Page 49

Q. So to the extent that they're on the
mountain, it would be they go up with a defined
group of people and they'll take them down some runs
to try to introduce them to the mountain or one run
maybe.

A. Oronerun. They also may ski around the
mountain and they may be like at the top and direct
people. They may answer questions while riding the
lift where we just encourage them to answer
questions.

Q. Do they wear anything in particular? Like
do they have an orange coat a red coat or yellow
coat?

A. I believe it's red.

Q. So their purpose, it sounds like, is
principally to give people information on the
mountain itself. Is that a fair statement?

A. Right. Correct,

Q. Okay. Are those ambassadors positioned on
the mountain ever for safety purposes?

A. The only time I, you know, might -- that
they might be used is if they happen to come upon
where a patroller might be working on, you know, a
guest who happens to be injured and it's like a

 

 

Min-U-Seripttt

Double D Reporting

(12) Pages 46 - 49

802 342.7199 www.ddreporting.com
Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 111 of 119

 

STACIE RIVARD-PEDIGO v. Bruce Schmidt
OKEMO LIMITED LIABILITY COMPANY D/B/A OKEMO MOUNTAIN RE May 14, 2018
Volume |, Page No. Page 50 | Volume |, Page No. Page 52
1 blind knoll. They might say, hey, can you just 1 QQ. And part of the agreement defines the
2 stand above here. But their job, I think it's 2 inherent risks of skiing; correct?
3 important to note, as Okemo employees, ifyousee | 3 A. Correct.
4 something that's unsafe, you should report it. So 4 Q. And if you look through Exhibit 2, nowhere
5 they would fall into that category. 5 does it say collision with another skier -- excuse
6 Q. Okay. 6 me. Let me strike that.
7 A. But they're not going to reprimand, you 7 If you look through paragraph 2 where
8 know, take someone's ticket or pass. 8 inherent risks are defined, nowhere does it say
9 Q. Okay. 9 anything about collision with another skier;
10 A. You know, but they might -- and just like 10 correct? And you can take your time to read through
11 any guest. You might speak to someone of, hey, you |11 _ that.
12 almost cut me off there. You need to be paying 12 A. It does not.
13 attention to what's going on. 13 Q. Okay. And let me show you 4B. | wasn't
14.) QQ. ~Um-hum. 14 able to locate the '16-'17, but I'm going to assume
15 A. Like that. But their role is not safety 15 it's the same as all these other ones.
16 oriented. 16 Let me show you 2017-2018. And would you
17 Q. Okay. So it's mostly customer service, | 17 agree with me that the definition of inherent risks
is think it sounds like. 1g in Exhibit 4B does not include collision with
a9 A. I think that's a good way to put it. 19 another skier? And you can look through that.
20 ©. Soif you look at page 20, which is Okemo 20 A. It does not.
21 278, 1 spoke earlier about the peak periods. So 21 Q. Okay. And, lastly, let me just show you
22 there's three peak periods identified, Christmas and |22 2018-2019, which we haven't gotten to yet.
23 New Year's week, Martin Luther King weekend, and |23_ Hopefully we'll get a lot of snow. But that is
24 President's Day and week running from 2/18 to 2/24. |24 Exhibit 4C. And that does not include collision

 

Volume |, Page No.

 

Page 51

 

Volume |, Page No.

Page 53

 

 

1 A. Yeah. I see that. 1 with another skier as an inherent risk of skiing?
2  Q. Okay. So during the peak period, isn't 2 A. It does not.
3 there a premium price on the ticket -- 3 Q. Will you agree with me that it's very
4 A. Yeah. 4 likely that the 2016-2017 document, which | was not
5 Q. -- for those three weeks? 5 able to find online, likewise does not include the
6 A. Yes, they would be. 6 collision with another skier?
7  . Because [ think that's listed in here 7 A. I would agree with you.
8 somewhere. I know I saw that. 8 Q. Okay. Because the definition of inherent
9 Let's look at Exhibit 4. It's actually 9 risk is the same from 2015 all the way to the
10 4A. Let me show you Exhibit 4A and ask you if 10 ©2018-2019; correct?
11 you've seen that before. 11 ~+#A. +=Itis on this, yes.
12. =A. ~[have. 12. Q. And this is a document that Okemo prepares
13. Q. What is that? 13. to have the external guest sign prior to the time
14. ~=A.«.:s It's the waiver season's pass agreement, 14 that they get a season's pass; correct?
15 expressed assumption of risk, informed selection 15 A. Correct.
16 agreement. 16 Q. Are you aware of any documents that
17. Q. And would you agree with me that part of 17. Stacie Pedigo signed in connection with acquiring a
1a that -- strike that. 18 ticket?
19 This is a document that your season pass 19 A. I'm unaware of any that were signed.
20 holder signs; correct? 20 Q. Okay. And you'll agree with me that she
21. ~ A. That's correct. 21 had a ticket to ski on the date that she was
22 Q. Asarequirement to get their season's 22 injured?
23 pass. 23. +A. Yes. I have no reason -- I mean, she
24 A. Correct. 24 would have to be able to ski. She would need a
Min-U-Scripttt Double D Reporting (13) Pages 50 - 53

$02 342.7199 www.ddreporting.com
Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 112 of 119

STACIE RIVARD-PEDIGO v.

Bruce Schmidt

 

OKEMO LIMITED LIABILITY COMPANY D/B/A OKEMO MOUNTAIN RE May 14, 2018
Volume |, Page No. Page 54 | Volume |, Page No. Page 56
1 ticket. 1 people aware where there's going to be some trail
2  Q. Let me show you what I've marked as 2 crossings. We use the word "congestion" but also

3 Exhibit 5. And just take a quick look at that, if 3 slower skiers.
4 you would, please. I believe Exhibit 5 is a page 4 Q. I'm just getting this from the website.
5 from the Okemo website. It's the first one I could 5 A. Sure.
6 find that predated 2017. And the reason I'm showing | 6 Q. And you would agree with me that the
7 you that is two-fold. Number one, is this document, | 7 second page of Exhibit 5 appears to be a printout
8 just keep this in mind as you're reading this, this 8 from the Okemo website; correct?
9 document contains the skier responsibility safety 9 6A. «Y¢s, it is.
10 rules that we discussed earlier; isn't that true? 10 =©Q. Okay. And it says "Slow down and go with
22 And you can answer that after you've looked at it. |11 the flow in these areas." That's the desire of
12 A. Yeah. I would say yes. 12 Okemo, to have people go slowly in the slow skiing
13. Q. And it also contains a section on ski and 13 areas; correct, obviously?
14 snowboard safety, use, courtesy, and common sense; |14 A. Where do you see that?
15 correct? 15 QQ. Sure. The second paragraph under "Ski and
16 =6 A..-: Correct. 16 Snowboard Safety Use and Courtesy." At the end
17. Q. And part of that talks about slow skiing 17 there it says "Slow skiing areas have been designed
18 areas; right? 18 for beginner and congested areas."
19 <A. Correct. 19 Do you see that?
20 Q. Right. And the area in the location on 20 360A. Yes, Ido.
21 the mountain where this collision occurred wasa [21 Q. And then it says "Slow down and go with
22 slow skiing area; right? 22 the flow in these areas"; correct?
23. =A. I'd have to look at a trail map. But if 23 A. Correct.
24 you're telling me it is, then I'm going to go with 24 Q. "Wereserve the right to revoke your

 

oo nin sb WwW Wh H

PN NNN PP PP PP PP poe
PUNrF OW OAHU ew ePh OO

 

Volume |, Page No.

Page 55

you,

Q. I believe it is.

And there are certain designated slow
skiing areas on Okemo; correct?

A. That's correct.

Q. And that's because presumably you have
congestion and a lot of people and/or a lot of
people who are not very accomplished skiers who are
going to be going more slowly who need to be looked
out for. Is that a fair statement?

A. I think I would define it as slower,
perhaps beginner skiers, but also where there may be
some trail crossings.

Q. Okay.

A. And things like that.

Q. Right. And this Exhibit 5 -- is it 5?

Yeah, it's 5.

A. Yes, itis §.

Q. This Exhibit 5 that I'm showing you
defines the slow skiing areas and says that they've
been designed for beginner and congested areas;
correct?

A. Yeah. I don't know if that word is the
best use, but I would say that we want to make

 

Volume |, Page No.

oon nme wh

BHR Pe PPP pp
oon naw » WwW NF oO

20
21
22
23
24

Page 57

ticket for reckless or out-of-control skiing and
snowboarding or failure to observe rules and
regulations."

Do you see that?

A. I do see that.

Q. Let me ask you, was Curtis's pass revoked
under that clause of the rule?

A. I'm not going to answer that. I was not
involved in the taking of his pass.

Q. Moving on. Okay. Let me show you
Exhibit 6. We'll look at that for a minute.

Exhibit 6 is from Vail, the blog that they have on
their website.

A. Okay.

Q. And it says at the top "Since 1999, people
in yellow jackets have been skiing around Vail
Mountain giving information, helping guests, and
keeping the mountain safe. Vail Mountain safety is
now an award-winning benchmark program whose staff
is committed to education, enforcement of the
Colorado Ski Safety Act, and Your Responsibility
Code."

Does Okemo have anything similar to the
yellow jackets?

 

 

Min-Li-Seriptig

Double D Reporting

(14) Pages 54 - 57

802 342.7199 www.ddreporting.com
™,

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 113 of 119

STACIE RIVARD-PEDIGO v.

OKEMO LIMITED LIABILITY COMPANY D/B/A OKEMO MOUNTAIN RE

Bruce Schmidt
May 14, 2018

 

Volume |, Page No.

oon num ts WN

NNNN NPP FP PP PPP Pp
BUNHP OW OY AO RW YP Oo

Page 58

A. We do have safety ambassadors, but I don't
know if it's to the level of, you know, what this
program is.

Q. Okay. Are you familiar with this program?
Have you heard of this program?

A. Yes, I have.

Q. The yellow jackets?

A. Yes, [ have.

Q. When did you become familiar with that?

A. I've heard about it in the last couple of
years because there's been some -- there's been
comments in the industry or guest comments about
being more overzealous, so I was interested on how
they were handling that.

Q. The ambassadors that you're speaking
about, are they the same ambassadors that we
discussed earlier when | asked you about the guest
ambassador? Is that who you're talking about at
Okemo?

A. No. They were the ones -- as you recall,
there were three ambassadors listed there, so they
were the ones underneath called safety ambassadors.

Q. So would there have been safety
ambassadors on the mountain similar in their charge

Volume |, Page No.

bt

wort wa oe WwW th

Page 60

is going to testify about specifically.

MR. FAXON: I'm just asking factually
if he knows if anybody was there.

MR. GFELLER: You can answer.
BY MR. FAXON:

Q. Do you understand the question?

A. [understand the question. I do not know.

Q. Have you seen any reports from any safety
ambassadors relative to this incident?

A. [have not.

Q. Is there a formal program related to
safety ambassadors other than documented -- other
than what we talked about earlier on Exhibit 3? |
think it was 3. 3. Exhibit 3, Okemo 276,
ambassador program. Is that what we're talking
about when you refer to a safety ambassadors? Is
there anything else?

A. I guess I don't quite understand the
question.

Q. Right. We're talking about safety
ambassadors. And my question is: Are the safety
ambassadors that you're talking about the same
ambassadors that are referenced on page 17 of
Exhibit 3 on Okemo 276?

 

Volume |, Page No.

 

Page 59

 

Volume |, Page No.

Page 61

 

 

1. to the yellow jackets that are indicated on 1 A. Correct.
2 Exhibit 6 on the day of Stacie Pedigo's injury? 2 Q. Okay. So you said that you had some
3 A. I would have to have ask Chris Lancaster 3 knowledge of the yellow jacket program for the last
4 what -- how that would be similar. I can tell you 4 couple of years. Do you think that's a positive
5 in broad terms that the safety ambassadors are 5 program or a negative program —
6 skiing on the mountain. They will help direct 6 MR. GFELLER: Objection, form.
7 guests around if there happens to be, you know, some | 7 Q. - for ski safety?
8 type of, you know, injury where ski patrol may be 8 MR. GFELLER: Let me just object.
9 working on a guest. Helping them into a toboggan or | 9 He's not here to testify as an expert witness, so
10 something. They might be in areas that are -- where |10 his opinion is not something that he's going to
11 there might be some jumping going on or they're -- |11 provide today.
12 in broad terms what ] know about the program, they |12. QQ. Okay. You had commented earlier about
13 are used at different areas that perhaps Chrisora |13 your understanding of the yellow jacket program, and
14 supervisor that they report to determines where they |14 you had some thoughts about it. Has Okemo
15 might go. 15 instituted a yellow jacket program or the
16 © Q. Do you know if there were any safety 16 equivalent?
17 ambassadors at the location where Stacie Pedigo was |17_ ~—A.._—:I would say that our safety ambassadors is
18 injured at the time she was injured? 18 as the equivalent.
19 MR. GFELLER: Let me just interject 19 Q. Okay. ButI thought you said earlier that
20 an objection. | think I understand where what 20 the safety ambassadors do not enforce safety rules,
21 you're asking about could relate to certain of the 21 don't pull people's tickets, and things like that?
22 points other than paragraph 8 in your deposition 22 A. No, that's not what I said. I said the
23 notice, but | also think it is going square in the 23 mountain ambassadors do not do that.
24 heart of paragraph 8 which is what Chris Lancaster [24 Q. But safety ambassadors do?
Min-Ui-Seripe® Double D Reporting (15) Pages 58 - 61

802 342.7199 www.ddreporting.com
Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 114 of 119

 

STACIE RIVARD-PEDIGO v. Bruce Schmidt
OKEMO LIMITED LIABILITY COMPANY D/B/A OKEMO MOUNTAIN RE May 14, 2018
Volume |, Page No. Page 62 | Volume I, Page No. Page 64

oot au ee WwW he

NNN N NH PP PP HP fp Bp
SONPOboON A oe one

A. Safety ambassadors have more leeway to do
that.

Q. Okay. And is there a written program for
safety ambassadors?

A. I would want to have Mr. Lancaster answer
that. I do not know.

Q. Okay. Let's put it this way: You haven't
seen any written program related to safety
ambassadors.

A. [have not.

Q. Okay. Do the safety ambassadors wear any
distinctive uniforms, clothing, outfit?

A. I believe they are red.

Q. Okay. Similar to the --

A. Mountain.

Q. Strike that.

All of the ambassadors wear the same
color. Is that a fair --

A. I guess I would clarify by saying the
safety ambassadors and the mountain ambassadors do.
What was in there, where it said snow stars
ambassadors, do not.

Q. Okay. Let me ask you if you know this.

If you look at Exhibit 6 on the second page there.

oworwawsa WhN H

HNP PP PP PPP Bp pe
FoOowU OT AU eB WrHP OO

22
23
24

A. I would have to look at a trail map to be
able to tell you that.

Q. Would there be a roster for these
ambassadors? Meaning, is there like a sign-up
sheet? You're coming Saturday; you're coming
Sunday? Do they have a list?

A. I'm going to have to have Mr. Lancaster
answer that.

Q. Allright. Fair enough. Let me show you
what's been marked as 7, There's only a couple of
things I want to talk to you about. So Exhibit 7.
Do you recognize that?

A. Ido.

Q. I think you signed that; right?

A. Yep.

Q. Okay. So let's just look at page 8.

That's Curtis's employment list. When was he --
when did he last work for Okemo? Do you know? I'm
focusing on question 13.

A. I don't without having to research when he
last worked.

Q. Is he presently an employee?

A. He is not.

Q. Okay. When is it that you're aware he was

 

oon nin bk Ww NH eH

YwNNN NP PPP PPP BP pop
BWNH OW ON aw BW Dh PO

 

Volume I, Page No.

Page 63

It says "Until every skier and rider on Vail knows
and abides by these seven principles," that would be
the responsibility code, "Vail Mountain safety is
out there enforcing responsible behavior on Vail's
12 runs designated as slow zones. We do this by
putting up almost 200 yellow signs every morning.
In addition, we engage in conversation with people
we see skiing or riding in a way that puts
themselves or others at risk."

Does Okemo, to your knowledge, have a
similar safety group like is described here, the
yellow jackets?

A. I would say that we -- we would abide and
we would want -- that's a great goal, and we would
want to have a similar goal. We may go about it in
a different way. I don't know the number of yellow
jackets that they have. And Chris would be able to
tell you how many safety ambassadors. But our
safety -- our ski patrol and our safety ambassadors
all do, you know, a similar, you know, they're out
there. But you can't be every place at every time.

Q. Right. They have concentrated in the slow
areas here. How many slow areas are there on Okemo?
Do you know?

 

Volume |, Page No.

oon none WN fF

PPRPPRPHRRH HH
JInw. wh FP oO

18
19
20
21
22
23
24

Page 65

last an employee? Would it have been this ski
season did he work there?

A. Well, | would say that looking at this,
how we answered, he was last employee on the 27th of
May. ‘

Q. Okay. The discovery answer is June 29th,
so | assume he would have been an employee for a
month in that last period. But you don’t know when
after that he worked?

A. Ido not.

Q. That's it for that one.

A. Okay.

Q. Let me show you Exhibit 8, which is
answers to discovery. I think you may have -- you
may not have signed this one. I don't remember.
No, these are just documents.

Let's just go through a couple of these
things. Look at Okemo 30. There's a Bates stamp
down on the bottom right.

A. Okay. | have it.

Q. And this one's got your signature on it.

It says "Approved by division manager B. Schmidt."
This is 10/16/2017, Do you see that up in the right
corner?

 

 

Min-()-Seriptly

Double D Reporting

(16) Pages 62 - 65

802 342.7199 www.ddreporting.com
Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 115 of 119

 

STACIE RIVARD-PEDIGO vy. Bruce Schmidt
OKEMO LIMITED LIABILITY COMPANY D/B/A OKEMO MOUNTAIN RE May 14, 2018
Volume |, Page No. Page 66 | Volume |, Page Na. Page 68

 

 

 

 

 

1 836A. Ido. 1 Q. Howare the ski patrollers treated? Are
2 QQ. Sohe must have been employed as of last 2 they considered employees or volunteers? Are they
3 fall in some regard. Is that a fair statement? 3 paid? What's the arrangement that Okemo has with
4 A. Well, what you're -- I'm sure you realize 4 ski patrollers?
5 that this is a removal form. They're using it as a s A. They're considered employees, volunteer
6 removal. 6 employees,
7 Q. Okay. 7  Q. So they're employees, but they don't
8 A. Sohe's coming off. I do not know if he 8 receive compensation, They basically get in-kind
9 worked up to that date. 9 compensation which is you can ski on the mountain as
10 «=©Q. Okay. Let me ask you this: It says his 10 much as you want.
11 job description is loper. What does that mean? 11 ~=6 A. Correct.
12 A. Lift operator. 12. Q. Okay. And | assume there's some vetting
13. Q. Okay. And he was recommended for rehire. [13 of them to make sure they have adequate first-aid
14 Would that have been by you or by Chris Lancaster? |14 training and things like that?
15 A. That would have been by Chris Lancaster. 15 <A. There's yearly training.
16 Q. Okay. Is there a reason that you signed 16  Q. Do you know what the weather was like on
17 off on this document? Because sometimes you do; [17 the 20th of February, 2017?
1s sometimes you don't? 18 A. Without looking at records, | wouldn't be
19 A. Most likely his manager isn't always in 19 able to tell you.
20 the office. And, you know, paperwork isn't 20 Q. Who took the photos, do you know, that are
21 always — he's a mountain ops guy, so 1 would go 21 in Exhibit 9, approximately pages 19, 20, 21, 22?
22 into what's called payroll or -- I don't know howto |22 These picture that you presumably looked at. Keep
23 describe it, but it has all these payroll 23 going. You'll come to them.
24 authorizations, removal forms, their applications, |24 A. It doesn't say, so! do not know who took
Volume |, Page No. Page 67 | Volume |, Page No. Page 69
1 and things like that. And I will go in and sign off 1 the photos.
2 for it. 2 Q. Okay. Would it have been an Okemo
3 Q. So that's just an administrative task that 3 employee?
4 you have? 4 A. Yes, it would have.
5 A. Correct. 5  Q. Because I'm assuming -- were those
6  Q. [think that's it on that document. Let 6 pictures taken after the collision? After the ski
7 me show you 9, which is another discovery answer | 7 area had closed for the day?
8 that you may have seen that as well. @ A. 1] would be guessing. | do not know.
9 You've reviewed -- I'm just looking at 9 Q. Okay. How do you determine who took those
10 Okemo | and thereafter. You've reviewed, | assume, |10 pictures?
11 the incident report, the collision report, and those [11 A. I think Chris Lancaster will be able to
12 things; correct? 12 answer that.
13. =A. Correct. 13 =©Q. He'll know. Okay.
14 Q. Okay. Do you take any issue with the 14 So the lift operations manual that's
15 content of any of those? 15 attached to this discovery starting at -- it doesn't
160=60 A. I don't. 16 have --
17. +Q. Do you know Neil Dewar? 17. ~—=SA.s«T gotit.
is A. [know of him casually. is Q. You got it there?
19 =Q. Andhestill works as a ski patrol at 19 =A. Yeah.
20 Okemo? 20 Q. Okay. That's provided to every lift
21 A. Ibelieve he does. 21 operation employee, so it would have included
22 Q. Well, up until the time you closed in 22 Curtis?
23 April? 23. A. Correct.
24 A. Correct. Yeah. 24 Q. Okay. Have you ever spoken to Curtis?
Min-Li-Seripide Double D Reporting (17) Pages 66 - 69

802 342.7199 www.ddreporting.com
Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 116 of 119

 

STACIE RIVARD-PEDIGO v. Bruce Schmidt
OKEMO LIMITED LIABILITY COMPANY D/B/A OKEMO MOUNTAIN RE May 14, 2018
Volume |, Page No. Page 70 | Volume I, Page No. Page 72

oon ni > WN PR

NN NNN HPP EP PE Pp Pp Pp pp
SW NP OwWOAN HM b&w rk Oo

A. I don't believe I have.

Q. Okay.

A. But, you know, I speak to a lot of people.

Q. Sure. Did you ever speak to him in
connection with this incident?

A. Definitely not.

Q. Who at Okemo spoke to Curtis in connection
with this incident? I don't mean at the mountain
but people who work at Okemo or as volunteers, i-e.,
ski patrol?

A. Without looking at the paperwork, | don't
know who would have spoken to him.

Q. Are you aware of any investigation or
discussion with Curtis by people at Okemo subsequent
in time to the collision on the mountain? Was he
taken down to the bottom, interviewed, anything like
that? Or was it all on-mountain activity?

A. I'm not aware. I do not know.

Q. Okay. Have you ever spoken to
Mr. Lancaster about this incident?

A. Yes.

Q. Okay. And tell me what conversations
you've had with him.

MR. GFELLER: Let me just make for

oon nub WN

rm
oO

pew a

i4

24

about who was at fault or anything like that?

A. Not that I recall.

Q. Did he ask you if there should be any
additional investigation or punishment or any kind
of sanction?

A. No. Because it was really clear that it
was an off-duty employee and they were on their own
time.

Q. Did he tell you that he had told him he
can't ski anymore for the day?

A. He did not.

Q. How did you come to know that he lost his
right to ski for the rest of the day?

A. Well, that was -- I guess it doesn't
matter. That was during conversations with the
three of us.

Q. Okay. [ don't want to know about that.

Have you ever had any conversations with
anyone, other than your lawyer, about what Curtis
was wearing at the time of this incident?

A. [don't recall specifically saying he was
wearing -- nothing stands out to me that he was
wearing something specific.

Q. Okay. All right. Can you turn to the

 

Volume |, Page No.

 

Page 71

 

Volume I, Page No.

Page 73

 

 

1 the record object to the extent that any 1 back of Exhibit 9, which is Okemo 25? It's time
2 conversations occurred in my presence at my 2 sheet.
3. direction. 3 A. Okay.
4 MR. FAXON: That's fine. 4 Q. Yeah. It should be 9. It looks like
5 MR. GFELLER: So he's asking 5 that.
6 specifically about discussions you had with 6 A, Okay. I have it.
7 Mr. Lancaster, just you and him, not involving me. | 7 Q. So if you look at Monday, 2:20, it says
8 A. He told me that there was an off-duty 8 "6:59 to 8:11, hour and a quarter."
9 employee that was involved in a collision with a 9 Do you have any idea why he only worked an
10 guest. And he admitted that he was involved in the |10 hour and a quarter on that day?
11 collision, and, you know, he was treating it just 11 ~—A.._-«: I don't know the thought process by the
12 like, you know, a collision would be between two [12 manager sending him home.
13 guests. 13 Q. Okay. Was he sent home, or did you ask to
14 =Q. Doyou know if Mr. Lancaster saw Curtison |14 go home? Did he have a doctor's appointment?
15 the mountain? 1s A. I don't. I donot know.
16—=—s A.._: I do not know. 16 =6Q.,_: Okay. Who would know that at Okemo?
17. Q. Okay. When was this discussion that you 17. ~A. +I guess, you know, his manager,
1g had? Shortly after the collision? is Dave Thompson.
19 A. It was probably that afternoon. That 19 Q. There is a reason, and I don't see this
20 evening. He usually tells me if things are a little 20 anywhere else, this little icon looks like an eye.
21 bit -- might want to be aware of this. 21 Why is that icon next to the 8:11 and not anywhere
22 Q. Unusual? 22 else on the out? Do you see that? I'm trying to
23. A. Yeah. 23 understand that. What does that mean, that icon?
24 Q. Okay. Did he say anything about Curtis or 24 A. I do not -- I don't know.
Min-U-Seript® Double D Reporting (18) Pages 70 - 73

802 342.7199 www.ddreporting.com
Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 117 of 119

 

STACIE RIVARD-PEDIGO y. Bruce Schmidt
OKEMO LIMITED LIABILITY COMPANY D/B/A OKEMO MOUNTAIN RE May 14, 2018
Volume |, Page No. Page 74 | Volume |, Page No. Page 76
1 QQ. Okay. Who would know that? Somebody 1 BY MR. FAXON:
2 other than you? 2  Q. Letme show you Exhibit 10, which looks to
3 A. I--Idon't--[ have no idea. 3 me like sort of an employee orientation requirement.
4 Q. Okay. At the end of this exhibit there 4 And there are three videos noted there. | think
5 appears to be some kind of a ski ticket discount 5 I've gotten two of the videos. I've gotten the
6 card here, This is separate from the season's pass; | 6 video with Inspector Clouseau and the video -- the
7 right, that you have? Keep going to the back. 7 safety video, but there are three there. Is there
8 There it is right there. another one that | haven't seen? Do you know the
9 A. Right here? 9 two I'm talking about?
10 Q. Yes. 10)~=OlCo«A.s Ido.
11. =A. This would be Number 28. 11 Q. [have them there on the USB, but there's
12. Q. Yeah. 27 and 28. 12 only two of them.
13. A. Okay. 27 and 28. 13 A. [guess I would say that some departments
14 Q. Is that the additional benefit that the 14 might do this guest service video. | don't know.
15 employee gets of being able to invite other people [15 Again, | would have to probably revert to his
16 to ski with them? 16 manager to see which one might have been shown
17. +A. +So perhaps I should have explained this in 17. there.
1g the beginning, but 1 wasn't sure how | would try to |18  Q. Okay. So I've received two videos. It
19 explain it. But so when the employee walks in to 19 looks, at least next to his name, he's got three
20 get their pass, they would have what is called -- 20 checked that he saw; the safety video, the guest
21 and this is -- it's this color. It's called a green 21 service video, and the presentation video. Is the
22 card. So it's been filled out by them and the 22 presentation video the one with Inspector Clouseau?
23 manager. So then instead of justshowingupand |23 A. Itis.
24 saying, hey, I'm getting my pass, they hand thisto |24 Q. Okay. And the safety video is the one

 

 

Volume |, Page No.

Page 75

 

Volume |, Page No.

Page 77

 

 

1 the woman or whoever is there. So then this pass, 1 that talks about hazmat, fire extinguishers, and
2 what this does, it says you're an employee. It says 2 things like that?
3 if you have dependents, which in this situation on 3 A. Correct.
4 Number 28 it's crossed out. He didn't have any 4 QQ. Soldon't think I've seen the guest
5 dependents. But if you have dependents, you would | 5 service video. Do you know what that is?
6 fill them in. 6 A. It's --I believe, and I'm going -- it
7 Q. You would fill them in. 7 talks about guest, you know, service in a -- like an
a A. Italso says, you know, if you have 8 office or — it's not -- it's nothing. It's one we
9 consecutive years. So what that does is the 9 purchased, It's nothing we made.
10 consecutive years tells you if your dependents, you {10 Q. Okay. I understand. But you have it
11 getmore. The first year, if you're a full-time, 11 somewhere in the facility.
12 you get one for your spouse. 12. A. | would to find out what -- because what
13. Q. Right. And that's all detailed in the 13 we do is we allow managers, you know, they do the
14 manual. 14 safety ones. Not everybody does these, but we try
15 A. Right. Okay. 15 to encourage them because in some situations it may
16 = Q.._-—s Okay. 16 not relate to them.
17 A. And then you're correct. Where those 17 + =Q. Sure. Understood.
1s things have been punched out, it says that showed |18 A. Butl'm sure Charlie will help out. We
19 that he gets free tickets or the discounted tickets 19 could find out for Charlie.
20 in which they had not used. 20 Q. That's all I would ask you to get it to
21 Q. Allright. Let's mark this as an exhibit. 21 Charlie so! can see it. It's probably nothing, but
22 (Curtis Ficklin Orientation Roster was 22 | would just like to see what it is because he
23 marked Plaintiffs Exhibit 10 for identification.) 23 checked it.
24 24 A. Yeah. Sure.
Min-U-Seripe® Double D Reporting (19) Pages 74 - 77

802 342.7199 www.ddreporting.com
ma

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 118 of 119

 

STACIE RIVARD-PEDIGO y. Bruce Schmidt
OKEMO LIMITED LIABILITY COMPANY D/B/A OKEMO MOUNTAIN RE May 14, 2018
Volume I, Page No. Page 78 | Volume |, Page No. Page 8&0

oon ou ff Wh Be

NNN NN FP FP HY BP PPP Pp pp
SwWNH OW OWA Hoe We OO

MR. FAXON; | don't think I have any
others questions. Let me just look through here
real quick. Okay.

BY MR. FAXON:

Q. Let me just ask you a couple of questions
about the documents that I asked you to bring, and
I'll just -- we can just look on this together. I
want to make sure I've gotten everything from you
that Okemo has.

Have you produced to your lawyers all
rules, regulations, policies, or procedures
concerning maintaining control while skiing, to your
knowledge?

A. Yes.

Q. Okay. All information that Okemo has
regarding the skier and rider responsibility code?

A. Yes.

Q. All information that -- relative to the
Okemo posted signs and warnings in the area of
February 16 -- of the February 16, 2017, collision?

A. All that I was aware of. I was not there
and I did not take photos.

Q. Right. But within the confines of Okemo,
we've received the pictures that we've talked about

1
2
3
4
5
6
7
8
3

10
il
12
L3
14
15
16
17
18
19
20
21
22
23
24

and/or enforce safety rules at busy trail
intersections.

A. Yes.

Q. Are you aware of any documents related to
that item? Because I don't think I've seen any.

A. I'm not aware of anything that we might
have.

Q. Okay.

MR. GFELLER: Let me just add one
thing.

MR. FAXON: Yeah.

MR. GFELLER: With respect to --

MR. FAXON: I have seen photos of
signs, but we're talking about utilizing staff.

That's why | asked.

MR. GFELLER: With respect to
paragraph 1H asking for information and materials
provided to Curtis Ficklin in the course of hiring
and employment, et cetera, you've identified one
video that you haven't seen.

MR. FAXON: Right.

. MR. GFELLER: And to the extent that
he had been hired several years before, I'm not sure
we produced necessarily documents relating to, you

 

 

Valume |, Page No.

Page 79

 

Volume |, Page No.

Page 81

 

 

1 today. You're not aware of anything else? 1 know, handbooks, et cetera, from that time period.
2 A. Iam not. 2 And I'm not sure that I have any intention of doing
3 Q. Okay. Ficklin's employment with Okemo. 3 that because it's so far removed from the date of
4 You produced all those documents? 4 this incident, but you have the materials from the
5 A. Yes, we have, 5 season before, the season of, and the season after
6  Q. Duties and obligations of Okemo employers 6 this incident.
7 while skiing on employer-provided ski pass as 7 MR. FAXON: I'm comfortable with
8 benefit of employment. You've produced all 8 that.
s documents related to that? 9 The only other thing I would like, if
100—Cl «As Yes, 10 I can get it, is the 2016 to:2017 season pass waiver
11 = Q. Any discipline imposed on Curtis Ficklin 11 document, which I couldn't find online. Somebody
12 asaresult of collision or the manner in which he 12 must have that. Although, if you look at your
13 skied while skiing on employer-provided ski pass as |13 website from -- this can be off the record.
14 benefit of employment. You provided any andall 14 (A discussion was held off the record.)
15 documents related to that? 15 MR. FAXON: I have no further
1é6.—Cli«ACSSOYs.. 16 questions for the witness.
17. ~—=—Q. ~All information or materials provided to 17 MR. GFELLER: Let's take a quick
1s Curtis by Okemo in the course of hiring, employment, {28 break.
19 including any and all Okemo handbooks, rules, 19 (Break taken from 12:44 p.m. to 12:51 p.m.)
20 regulations, ski passes for employees for 2017. You |20 CROSS-EXAMINATION
21 provided all of that? 21 BY MR. GFELLER:
22 A. Yes. 22 Q. Bruce, are you aware of any other
23. Q. And last one is any documentation 23 collisions that Curtis Ficklin was involved in at
24 concerning the utilization of staff to monitor 24 Okemo or any place else either before or after the
Min-U-Seripti Double D Reporting (20) Pages 78 - 81

802 342.7199 www.ddreporting.com
o

Case 3:17-cv-00568-KAD Document 102-5 Filed 05/16/19 Page 119 of 119

 

 

 

 

 

 

 

STACIE RIVARD-PEDIGO v. Bruce Schmidt
OKEMO LIMITED LIABILITY COMPANY D/B/A OKEMO MOUNTAIN RE May 14, 2018
Volume |, Page No. Page 82 | Volume |, Page No. Page 84
1 incident with Mr. Rivard-Pedigo? SRARLE RRS ®
2 A. No. 2 I, DINEEN SQUILLANTE, Registered Professional
3 Q. Did you or Okemo have any reason to 3 SERRINEE STRAY teens LS RRS eee ean ee
4 believe that Curtis Ficklin presented any type of ; Fone ed Feeney TMSRGe eeee eS ea Pane S24
5 different or higher risk as a skier with respect to e inclusive, aze a true and accurate transcript of my
6 skier-skier collision than any other skier on the e SOE ree oe Sk OMe Hee Met
q mountain? a taken before mo on May 14, 2018, at 11:01 a.m., for use
e A. No, because his job didn't require him to q oe TR GREE Rene RUSE Thee See
9 ski. 9 LIMITED LIABILITY COMPANY D/B/A OKEMO MOUNTAIN RESORT.
10 MR. GFELLER: Thank you. I don't an
11 have any other questions. 1
12 (Deposition concluded at 12:52 p.m.) 12
13 L3
14 14
15 15
16 16
17 17 Dimeuhgsect,
18 18
19 19 DINEEN SQUILLANTE
a - Commission Expires 02/10/19
21 21
22 22
23 23
24 24
Volume |, Page No. Page 83
1 | have carefully read the foregoing transcript of
2 my deposition given on May 14, 2018, and the answers
3 made by me are true.
4
5 DATE:
6 BRUCE SCHMIDT
9
STATE OF VERMONT
8 COUNTY OF
10
11
12 At , in said county, this day of
13 2018, personally appeared before me the
14 above-named BRUCE SCHMIDT, and made oath that the
15 foregoing answers subscribed by him are true.
16
17 Before me:
18 Commission Expires:
19
20
21
22
23
24
Min-U!-Scripv® Double D Reporting (21) Pages 82 - 84

802 342.7199 www.ddreporting.com
